

Exhibit 10.1


EXECUTION VERSION












$75,000,000


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
TEXAS-NEW MEXICO POWER COMPANY,
as the Borrower,
THE LENDERS IDENTIFIED HEREIN
and
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
DATED AS OF SEPTEMBER 25, 2017
KEYBANC CAPITAL MARKETS INC.,
as Sole Lead Arranger and Sole Bookrunner








--------------------------------------------------------------------------------


TABLE OF CONTENTS


SECTION 1 DEFINITIONS AND ACCOUNTING TERMS……………………………………………..1
1.1    Definitions………………………………………………………………………………….. 1
1.2    Computation of Time Periods and Other Definitional Provisions…………………………
22
1.3    Accounting Terms/Calculation of Financial Covenant……………………………………. 23
1.4    Time……………………………………………………………………………………….. 23
1.5    Rounding of Financial Covenant…………………………………….……………………. 23
1.6    References to Agreements and Requirement of Laws…………………………………….. 23
1.7    Letter of Credit Amounts…………………………………….……………………………. 24
SECTION 2 CREDIT FACILITY……………………………………………………………………….. 24
2.1    Revolving Loans…………………………………………………………………………... 24
2.2    Letter of Credit Subfacility………………………………………………………………... 26
2.3    Continuations and Conversions…………………………………………………………… 32
2.4    Minimum Amounts………………………………………………………………………... 33
2.5    RESERVED……………………………………………………………………………….. 33
2.6    RESERVED……………………………………………………………………………….. 33
2.7    Evidence of Debt…………………………………………………………………………... 33
2.8    Extension of Maturity Date.……………………………………………………………….. 33
2.9    Swing Line Loans.………………………………………………………………………… 36
SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS…………………………………... 38
3.1    Interest…………………………………………………………………………………….. 38
3.2    Payments Generally……………………………………………………………………….. 39
3.3    Prepayments……………………………………………………………………………….. 40
3.4    Fees………………………………………………………………………………………... 41
3.5    Payment in full at Maturity………………………………………………………………... 41
3.6    Computations of Interest and Fees………………………………………………………... 42
3.7    Pro Rata Treatment………………………………………………………………………... 42
3.8    Sharing of Payments………………………………………………………………………. 43
3.9    Capital Adequacy………………………………………………………………………….. 44
3.10    Eurodollar Provisions……………………………………………………………………... 44
3.11    Illegality…………………………………………………………………………………… 44
3.12    Changes in Law; Reserves on Eurodollar Loans………………………………………….. 45
3.13    Taxes………………………………………………………………………………………. 45
3.14    Compensation……………………………………………………………………………... 48
3.15    Determination and Survival of Provisions………………………………………………… 49
3.16    Defaulting Lenders………………………………………………………………………… 49
3.17    Designation of a Different Lending Office………………………………………………... 51
SECTION 4 CONDITIONS PRECEDENT TO CLOSING……………………………………………... 51
4.1    Closing Conditions………………………………………………………………………… 51
SECTION 5 CONDITIONS TO ALL EXTENSIONS OF CREDIT…………………………………….. 54
5.1    Funding Requirements…………………………………………………………………….. 54





--------------------------------------------------------------------------------





SECTION 6 REPRESENTATIONS AND WARRANTIES……………………………………………… 54
6.1    Organization and Good Standing………………………………………………………….. 55
6.2    Due Authorization…………………………………………………………………………. 55
6.3    No Conflicts……………………………………………………………………………….. 55
6.4    Consents…………………………………………………………………………………… 55
6.5    Enforceable Obligations…………………………………………………………………… 55
6.6    Financial Condition………………………………………………………………………... 56
6.7    No Material Change……………………………………………………………………….. 56
6.8    No Default…………………………………………………………………………………. 56
6.9    Litigation………………………………………………………………………………….. 56
6.10    Taxes………………………………………………………………………………………. 56
6.11    Compliance with Law……………………………………………………………………... 57
6.12    ERISA……………………………………………………………………………………... 57
6.13    Use of Proceeds; Margin Stock……………………………………………………………. 58
6.14    Government Regulation…………………………………………………………………… 58
6.15    Solvency…………………………………………………………………………………... 58
6.16    Disclosure…………………………………………………………………………………. 58
6.17    Environmental Matters…………………………………………………………………….. 58
6.18    First Mortgage Bonds Validly Issued……………………………………………………… 58
6.19    First Priority Mortgage…………………………………………………………………….. 59
6.20    Anti-Corruption Laws and Sanctions..…………………………………………………….. 59
6.21    EEA Financial Institutions..……………………………………………………………….. 59
SECTION 7 AFFIRMATIVE COVENANTS…………………………………………………………… 60
7.1    Information Covenants…………………………………………………………………….. 60
7.2    Financial Covenant………………………………………………………………………… 62
7.3    Preservation of Existence and Franchises…………………………………………………. 62
7.4    Books and Records………………………………………………………………………… 62
7.5    Compliance with Law……………………………………………………………………… 62
7.6    Payment of Taxes and Other Indebtedness………………………………………………… 63
7.7    Insurance…………………………………………………………………………………... 63
7.8    Performance of Obligations……………………………………………………………….. 63
7.9    Use of Proceeds……………………………………………………………………………. 63
7.10    Audits/Inspections………………………………………………………………………… 63
SECTION 8 NEGATIVE COVENANTS………………………………………………………………… 64
8.1    Nature of Business………………………………………………………………………… 64
8.2    Consolidation and Merger…………………………………………………………………. 64
8.3    Sale or Lease of Assets…………………………………………………………………….. 64
8.4    Affiliate Transactions……………………………………………………………………… 64
8.5    Liens………………………………………………………………………………………. 64
8.6    Accounting Changes………………………………………………………………………. 66
SECTION 9 EVENTS OF DEFAULT…………………………………………………………………… 66
9.1    Events of Default…………………………………………………………………………... 66
9.2    Acceleration; Remedies…………………………………………………………………… 68
9.3    Allocation of Payments After Event of Default…………………………………………… 69
SECTION 10 AGENCY PROVISIONS…………………………………………………………………. 70
10.1    Appointment and Authority……………………………………………………………….. 70
10.2    Rights as a Lender…………………………………………………………………………. 70
10.3    Exculpatory Provisions……………………………………………………………………. 70
10.4    Reliance by Administrative Agent………………………………………………………… 71
10.5    Delegation of Duties………………………………………………………………………. 72
10.6    Resignation of Administrative Agent……………………………………………………… 72
10.7    Non-Reliance on Administrative Agent and Other Lenders………………………………. 73
10.8    No Other Duties, Etc.……………………………………………………………………… 73
10.9    Administrative Agent May File Proofs of Claim………………………………………….. 73
SECTION 11 MISCELLANEOUS………………………………………………………………………. 74
11.1    Notices; Effectiveness; Electronic Communication………………………………………. 74
11.2    Right of Set-Off……………………………………………………………………………. 75
11.3    Successors and Assigns……………………………………………………………………. 76
11.4    No Waiver; Remedies Cumulative………………………………………………………… 80
11.5    Attorney Costs, Expenses, Taxes and Indemnification by Borrower………………………
80
11.6    Amendments, Etc.…………………………………………………………………………. 81
11.7    Counterparts……………………………………………………………………………….. 83
11.8    Headings…………………………………………………………………………………... 83
11.9    Survival of Indemnification and Representations and Warranties…………………………
83
11.10    Governing Law; Venue; Service…………………………………………………………... 83
11.11    Waiver of Jury Trial; Waiver of Consequential Damages…………………………………. 84
11.12    Severability………………………………………………………………………………... 84
11.13    Further Assurances………………………………………………………………………… 84
11.14    Confidentiality…………………………………………………………………………….. 84
11.15    Entirety……………………………………………………………………………………. 85
11.16    Binding Effect; Continuing Agreement…………………………………………………… 85
11.17    No Novation of Existing Credit Agreement………………………………………………. 85
11.18    USA Patriot Act Notice……………………………………………………………………. 86
11.19    Acknowledgment………………………………………………………………………….. 86
11.20    Replacement of Lenders…………………………………………………………………… 86
11.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.……………….. 87






ii



--------------------------------------------------------------------------------








SCHEDULES
 
 
 
Schedule 1.1(a)
Commitments and Pro Rata Shares
Schedule 1.1(c)
Existing Letters of Credit
Schedule 11.1
Notices
Schedule 11.3
Processing and Recording Fees
 
 
 
 
EXHIBITS
 
 
 
Exhibit 1.1.1
FMB Delivery Agreement
Exhibit 1.1.2
Third Supplemental Indenture
Exhibit 2.1(b)
Form of Notice of Revolving Borrowing
Exhibit 2.1(e)
Form of Revolving Note
Exhibit 2.3
Form of Notice of Continuation/Conversion
Exhibit 2.9
Form of Swing Line Note
Exhibit 2.9(d)
Form of Notice of Swing Line Borrowing
Exhibit 3.13
U.S. Tax Certificate
Exhibit 7.1(c)
Form of Compliance Certificate
Exhibit 11.3(b)
Form of Assignment and Assumption
 
 









i



--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Credit Agreement”) is
entered into as of September 25, 2017 among TEXAS-NEW MEXICO POWER COMPANY, a
Texas corporation (together with its successors and permitted assigns, the
“Borrower”), the Lenders and KEYBANK NATIONAL ASSOCIATION, as Administrative
Agent.
RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement, dated as of September
18, 2013 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”); and
WHEREAS, the Borrower, the Lenders party hereto, the Departing Lenders (as
defined below) and the Administrative Agent have (a) entered into this Credit
Agreement in order to amend and restate the Existing Credit Agreement in its
entirety and (b) agreed that each Departing Lender shall cease to be a party to
the Existing Credit Agreement as evidenced by its execution and delivery of its
Departing Lender Signature Page.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree that the Existing Credit Agreement is hereby amended and
restated in its entirety as of the date hereof as follows:
SECTION 1

DEFINITIONS AND ACCOUNTING TERMS


1.1    Definitions.
The following terms shall have the meanings specified herein unless the context
otherwise requires. Defined terms herein shall include in the singular number
the plural and in the plural the singular:
“2010 Credit Agreement” means the amended and restated credit agreement dated as
of December 16, 2010, among the Borrower, the lenders parties thereto and the
Administrative Agent (as successor to JPMorgan Chase Bank, N.A.) on behalf of
such lenders, as it may be amended, supplemented, extended or otherwise modified
from time to time.
“Act” has the meaning set forth in Section 11.18.
“Additional Commitment Lender” has the meaning set forth in Section 2.8.
“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage for Base
Rate Loans.
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.
“Adjusted LIBOR Market Index Rate” means the LIBOR Market Index Rate plus the
Applicable Percentage for Swing Line Loans bearing interest at the LIBOR Market
Index Rate.





--------------------------------------------------------------------------------





“Administrative Agent” means KeyBank, or any successor administrative agent
appointed pursuant to Section 10.6.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Fees” has the meaning set forth in Section 3.4(d).
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Agent” means at any time, any third-party Person acting on behalf of another
Person as its representative in connection with a transaction or activity.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) to direct or cause direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption (including terrorism financing
or money laundering).
“Applicable Percentage” means, for Eurodollar Loans, Base Rate Loans, LIBOR
Market Index Rate Swing Line Loans, L/C Fees and Commitment Fees, the
appropriate applicable percentages, in each case (subject to the exceptions
indicated below) corresponding to the Debt Rating in effect as of the most
recent Calculation Date as shown below:
Pricing Level
Debt Rating
Applicable Percentage for Eurodollar Loans, LIBOR Market Index Rate Swing Line
Loans and L/C Fees
Applicable Percentage for Base Rate Loans
Applicable Percentage for Commitment Fees
I
> AA-/ Aa3
0.70%
0.00%
.060%
II
A+/A1
0.75%
0.00%
.075%
III
A/A2
0.875%
0.00%
0.10%
IV
A-/A3
1.00%
0.00%
0.125%
V
BBB+/Baa1
1.125%
0.125%
0.175%
VI
BBB/Baa2
1.25%
0.25%
0.20%
VII*
       < BBB-/Baa3
1.50%
0.50%
0.25%
 
 
 
 
 

*If the Debt Rating by only one of S&P or Moody’s is below BBB- or Baa3,
respectively, Pricing Level VII shall apply.


2



--------------------------------------------------------------------------------





The Applicable Percentage shall be determined based on the applicable Debt
Ratings and adjusted on the date one Business Day after the date on which an
applicable Debt Rating is upgraded or downgraded in a manner which requires a
change in the then applicable Pricing Level set forth above (the date the Debt
Ratings begin to apply and each such adjustment date referred to herein as a
“Calculation Date”). If at any time there is a split in the Borrower’s Debt
Rating between S&P and Moody’s and the Debt Ratings from S&P and Moody’s shall
be BBB- or better and Baa3 or better, respectively, the Applicable Percentage
shall be determined by the higher of the two Debt Ratings (i.e. the lower
pricing); provided that, except as otherwise provided in the footnote to the
table set forth above, if the two Debt Ratings are more than one level apart,
the Applicable Percentage shall be based on the Debt Rating which is one level
higher than the lower rating. If the Borrower does not have a Debt Rating from
either S&P or Moody’s, then Pricing Level VII shall apply. Each Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Percentage shall be
applicable to all existing Loans as well as any new Loans made. The applicable
Pricing Level for Applicable Percentage, as of the Closing Date, shall be
Pricing Level II.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means KeyBanc, together with its successors and/or assigns.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).
“Authorized Officer” means any of the president, chief executive officer, chief
financial officer or treasurer of the Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with


3



--------------------------------------------------------------------------------





immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
established from time to time by the Administrative Agent as its “prime rate”
(the “Prime Rate”) and (c) the Eurodollar Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the avoidance of doubt, the Eurodollar
Rate for any day shall be based on the rate appearing on the Reuters Libor Rates
page 3750 (or on any successor or substitute page of such page) at approximately
11:00 a.m. (London time) on such day. The Prime Rate is a rate established from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City, whether or not such rate is publicly
announced, and which rate may or may not be the lowest rate charged by the
Administrative Agent for commercial loans or other extensions of credit. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate, respectively.
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.
“Borrower Obligations” means, with respect to the Borrower, without duplication,
all of the obligations of the Borrower to the Lenders and the Administrative
Agent, whenever arising, under this Credit Agreement, the Notes or any of the
other Credit Documents.
“Borrower” has the meaning set forth in the preamble to this Credit Agreement.
“Borrowing” means (a) a borrowing consisting of simultaneous Revolving Loans of
the same Type and, in the case of Eurodollar Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.1 or (b) a borrowing
consisting of Swing Line Loans made by the Swing Line Lender pursuant to Section
2.9, as the context may require.
“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by Law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans such day is also a day on which dealings are conducted by and
between banks in the London interbank market.
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable L/C Issuer and the
Lenders, as collateral for the L/C Obligations, obligations in respect of Swing
Line Loans, or obligations to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable


4



--------------------------------------------------------------------------------





L/C Issuer or Swing Line Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Credit Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.
“Change of Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) of the Capital Stock of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; (c) any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Parent, or control over the Voting Stock of the Parent on a fully-diluted
basis (and taking into account all such Voting Stock that such Person or group
has the right to acquire pursuant to any option right) representing twenty-five
percent (25%) or more of the combined voting power of such Voting Stock; or (d)
the Parent shall cease to own, directly or indirectly, and free and clear of all
Liens or other encumbrances (other than any Lien in favor of the lenders under
any Material Credit Agreement securing Indebtedness thereunder), at least 100%
of the outstanding Voting Stock of the Borrower on a fully diluted basis.
“Closing Date” means the date of this Credit Agreement, which is the first date
all the conditions precedent in Section 4.1 are satisfied or waived in
accordance with Section 4.1.


5



--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.1, (b) fund or purchase
Participation Interests in L/C Obligations pursuant to Section 2.2 or (c) fund
or purchase Participation Interests in Swing Line Loans pursuant to Section 2.9,
in an aggregate principal amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of the Revolving Committed Amount as set forth opposite
such Lender’s name on Schedule 1.1(a) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement.
“Compensation Period” has the meaning set forth in Section 3.2(c)(ii).
“Compliance Certificate” means a fully completed and duly executed officer’s
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.
“Consolidated Capitalization” means, with respect to any Person, the sum of (a)
all of the shareholders’ equity or net worth of such Person and its
Subsidiaries, as determined in accordance with GAAP plus (b) Consolidated
Indebtedness of such Person and its Subsidiaries plus (c) the outstanding
principal amount of Preferred Stock plus (d) 75% of the outstanding principal
amount of Specified Securities of such Person and its Subsidiaries.
“Consolidated Indebtedness” means, as of any date of determination, with respect
to any Person and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of such Person and its Subsidiaries as of such date minus
(b) the outstanding principal amount of stranded cost securitization bonds of
such Person and its Subsidiaries minus (c) an amount equal to the lesser of (i)
75% of the outstanding principal amount of Specified Securities of such Person
and its Subsidiaries and (ii) 10% of Consolidated Capitalization (calculated
assuming clause (i) above is applicable).
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person’s liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).


6



--------------------------------------------------------------------------------





“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Schedule I to Exhibit 7.1(c).
“Credit Agreement” has the meaning set forth in the Preamble hereof.
“Credit Documents” means this Credit Agreement, the Notes, any Notice of
Borrowing, any Notice of Continuation/Conversion, the Third Supplemental
Indenture, the First Mortgage Bonds, the FMB Delivery Agreement and any other
document, agreement or instrument entered into or executed in connection with
the foregoing (other than the FMB Mortgage).
“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders.”
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Party” means the Administrative Agent, the L/C Issuers or any other
Lender.
“Debt Rating” means (a) during any period other than an FMB Release Period, the
long term secured senior non-credit enhanced debt rating of the Borrower by S&P
and Moody’s and (b) during any FMB Release Period, the rating issued by such
rating agency and then in effect with respect to the Borrower’s senior unsecured
long-term debt (without third-party credit enhancement).
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Credit Agreement (unless such writing
or public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Credit
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such


7



--------------------------------------------------------------------------------





obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Credit Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bail-In Action
or Bankruptcy Event.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means the signature page to this Credit
Agreement on which it is indicated that the Departing Lender executing the same
shall cease to be a party to the Existing Credit Agreement on the Closing Date.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent, the L/C Issuers, the Swing Line Lender and the
Borrower (such approval not to be unreasonably withheld or delayed); provided
that (i) the Borrower’s consent is not required during the existence and
continuation of a Default or an Event of Default, (ii) approval by the Borrower
shall be deemed given if no objection is received by the assigning Lender and
the Administrative Agent from the Borrower within five Business Days after
written notice of such proposed assignment has been delivered to the Borrower
and (iii) neither the Borrower nor any Subsidiary or Affiliate of the Borrower,
any natural person nor any Defaulting Lender shall qualify as an Eligible
Assignee.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, “Claims”),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or


8



--------------------------------------------------------------------------------





injunctive relief resulting from Hazardous Substances or arising from alleged
injury or threat of injury to human health or the environment.
“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.
“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) that would be deemed to be under “common control” with, or a
member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
“ERISA Event” means the occurrence of any of the following: (a) a Reportable
Event with respect to a Plan or a Multiemployer Plan, (b) a complete or partial
withdrawal by the Borrower, any of its Subsidiaries or any ERISA Affiliate from
a Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries or
any ERISA Affiliate of notice from a Multiemployer Plan that it is in insolvency
pursuant to Section 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA, (c) the distribution by the Borrower,
any of its Subsidiaries or any ERISA Affiliate under Section 4041 or 4041A of
ERISA of a notice of intent to terminate any Single Employer Plan or the taking
of any action to terminate any Single Employer Plan, (d) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Single Employer Plan, or the
receipt by the Borrower, any of its Subsidiaries or any ERISA Affiliate of a
notice from any Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan, (e) the institution of a proceeding by
any fiduciary of any Multiemployer Plan against the Borrower, any of its
Subsidiaries or any ERISA Affiliate to enforce Section 515 of ERISA, which is
not dismissed within thirty (30) days, (f) the imposition upon the Borrower, any
of its Subsidiaries or any ERISA Affiliate of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, or the imposition or threatened imposition of any Lien upon any assets of
the Borrower, any of its Subsidiaries or any ERISA Affiliate as a result of any
alleged failure to comply with the Code or ERISA in respect of any Plan, (g) the
engaging in or otherwise becoming liable for a nonexempt Prohibited Transaction
by the Borrower, any of its Subsidiaries or any ERISA Affiliate, (h) a violation
of the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Code by any fiduciary of any Single
Employer Plan for which the Borrower, any of its Subsidiaries or any ERISA
Affiliate may be directly or indirectly liable, (i) the adoption of an amendment
to any Single Employer Plan that, pursuant to Section 401(a)(29) of the Code,
would result in the loss of tax-exempt status of the trust of which such Plan is
a part if the Borrower, any of its Subsidiaries or any ERISA Affiliate fails to
timely provide security to such Plan in accordance with the provisions of such
sections, (j) the withdrawal of the Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiple Employer Plan during a play year in which it was
a substantial employer (as such term is defined in Section  4001(a)(2) of
ERISA), or the termination of a Multiple Employer Plan or (k) the


9



--------------------------------------------------------------------------------





determination that any Single Employer Plan or Multiemployer Plan is considered
an at risk plan or plan in endangered or critical status within the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Loan” means a Revolving Loan bearing interest based at a rate
determined by reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”),
as published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Administrative Agent from time to
time), or a comparable or successor rate, which rate is approved by the
Administrative Agent, at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by KeyBank and with a term equivalent to such Interest Period would be
offered by KeyBank to major banks in the London interbank eurodollar market at
their request at approximately 4:00 p.m. (London time) two Business Days prior
to the commencement of such Interest Period; provided that if the Eurodollar
Rate is less than zero, such rate shall be deemed to be zero for purposes of
this Credit Agreement.
“Event of Default” has the meaning set forth in Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.
“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Credit Document, any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(i)Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case by the jurisdiction under the laws
of which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (b) that are Other Connection Taxes;
(ii)    in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 11.20), any U.S. Federal withholding Taxes
resulting from any law in effect on the date such Non-U.S. Lender becomes a
party to this Credit Agreement (or designates a new lending office) or is
attributable to such Non-U.S. Lender’s failure to comply with Section 3.13(f),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Taxes pursuant to Section 3.13(a); and
(iii)    U.S. Federal withholding Taxes imposed under FATCA.


10



--------------------------------------------------------------------------------





“Existing Credit Agreement” has the meaning set forth in the Recitals.
“Existing L/C Issuer” means JPMorgan.
“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1(c).
“Existing Maturity Date” has the meaning set forth in Section 2.8.
“Extending Lender” has the meaning set forth in Section 2.8.
“Extension Date” has the meaning set forth in Section 2.8.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any applicable
intergovernmental agreements entered into by the United States that implement
the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System on such day, as published by the Federal Reserve Bank on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to KeyBank on such day on such transactions as determined by the
Administrative Agent; provided that if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.
“Fee Letter” means, that certain letter agreement, dated as of August 23, 2017,
among the Borrower, the Administrative Agent and KeyBanc, as amended, modified,
supplemented or restated from time to time.
“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower.
“First Mortgage Bonds” means those certain First Mortgage Bonds (as amended or
otherwise modified), Series 2009C, issued and delivered by the Borrower to
JPMorgan, as the initial administrative agent under the 2010 Credit Agreement,
which are substantially in the form of Exhibit A to the Third Supplemental
Indenture, as such First Mortgage Bonds are replaced from time to time in
accordance with the terms of the FMB Mortgage Documents.
“First Mortgage Bond Trustee” means MUFG Union Bank, N.A., as successor trustee
under the FMB Mortgage, together with its permitted successors and assigns in
such capacity.
“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.


11



--------------------------------------------------------------------------------





“Fiscal Year” means the calendar year ending December 31.
“FMB Delivery Agreement” means that certain FMB Delivery Agreement, dated as of
April 30, 2009, whereby JPMorgan, as the initial administrative agent under the
2010 Credit Agreement (a) acknowledged delivery of the First Mortgage Bonds and
(b) agreed to hold the First Mortgage Bonds for the benefit of the “Lenders”
under and as defined in the 2010 Credit Agreement and to distribute all payments
made by the Borrower on account thereof to such “Lenders”, a copy of which is
attached hereto as Exhibit 1.1.1, as amended, restated, supplemented or
otherwise modified from time to time.
“FMB Mortgage” means that certain First Mortgage Indenture, dated as of March
23, 2009, between the Borrower and the First Mortgage Bond Trustee, as amended,
restated or otherwise modified from time to time.
“FMB Mortgage Documents” means the FMB Mortgage, together with any supplemental
indentures issued pursuant thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“FMB Release Date” has the meaning set forth in Section 2.1(e).
“FMB Release Period” means the period commencing on any FMB Release Date to any
subsequent date when any first mortgage bonds shall be required to be, or
otherwise are, delivered to the Administrative Agent pursuant to Section 2.1(e)
or otherwise.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) or that are promulgated by any Governmental Authority having
appropriate jurisdiction.
“Government Acts” has the meaning set forth in Section 2.2(k).
“Governmental Authority” means any domestic or foreign nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
“Granting Lender” has the meaning specified in Section 11.3(h).
“Hazardous Substances” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Law, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e)


12



--------------------------------------------------------------------------------





that consist of underground or aboveground storage tanks, whether empty, filled
or partially filled with any substance, or (f) that contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or wastes, crude oil,
nuclear fuel, natural gas or synthetic gas.
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Borrower
to its jurisdictional and wholesale customers in the ordinary course of
business).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP), (k) all
Specified Securities and (l) all indebtedness referred to in clauses (a) through
(k) above secured by any Lien on any property or asset owned or held by such
Person regardless of whether the indebtedness secured thereby shall have been
assumed by such Person or is nonrecourse to the credit of such Person.
“Indemnified Liabilities” has the meaning set forth in Section 11.5(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 11.5(b).
“Initial Maturity Date” means September 23, 2022.
“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan, the date of any prepayment of the
Loans pursuant to Section 3.3 and the Maturity Date; provided, however, that if
any Interest Period for a Eurodollar Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates, (b) as to any Base Rate Loan, the last
Business Day of each Fiscal Quarter, the date of any prepayment of the Loans
pursuant to Section


13



--------------------------------------------------------------------------------





3.3 and the Maturity Date and (c) as to LIBOR Market Index Rate Swing Line
Loans, on the third Business Day after the end of each calendar month and the
Maturity Date.
“Interest Period” means, (a) as to each Eurodollar Loan, the period commencing
on the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Notice of Revolving Borrowing or Notice of
Continuation/Conversion and (b) with respect to LIBOR Market Index Rate Swing
Line Loans, a period beginning on the date the Swing Line Loan is made and
ending on the date specified for repayment of such LIBOR Market Index Rate Swing
Line Loan, which repayment date shall not be more than 14 days after the date
such LIBOR Market Index Rate Swing Line Loan is made; provided that:
i.
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

ii.
any Interest Period (other than for a LIBOR Market Index Rate Swing Line Loan)
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and

iii.
no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“JPMorgan” means JPMorgan Chase Bank, N.A., together with its successors and/or
assigns.
“KeyBanc” means KeyBanc Capital Markets Inc., together with its successor and/or
assigns.
“KeyBank” means KeyBank National Association, together with its successor and/or
assigns.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.


14



--------------------------------------------------------------------------------





“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof, the renewal or increase of
the amount thereof or any extension of credit resulting from a drawing
thereunder that has not been reimbursed.
“L/C Fees” has the meaning set forth in Section 3.4(c).
“L/C Fronting Fee” has the meaning set forth in Section 2.2(i).
“L/C Issuer” means (i) with respect to Letters of Credit issued on and after the
Closing Date, KeyBank, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder and (ii) with
respect to the Existing Letters of Credit, the Existing L/C Issuer.
“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.7. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, and any other Lender which
becomes a Lender pursuant to Section 2.8(d), together with their successors and
permitted assigns and shall include the Swing Line Lender, as the context
requires. For the avoidance of doubt, the term “Lenders” excludes the Departing
Lenders.
“Lender Notice Date” has the meaning set forth in Section 2.8.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is ten days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Sublimit” means an amount equal to TEN MILLION DOLLARS
($10,000,000). The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Committed Amount.


15



--------------------------------------------------------------------------------





“LIBOR Market Index Rate” shall mean, for any day, the one month interbank
offered rate for deposits in Dollars as published by Reuters (or other
commercially available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time), or a comparable or successor rate,
which rate is approved by the Administrative Agent, at approximately 11:00 a.m.
(London time) on such day, or if such day is not a Business Day, then the
immediately preceding Business Day (or if not so reported, then as determined by
the Administrative Agent from another recognized source or interbank quotation).
If the LIBOR Market Index Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Credit Agreement.


“LIBOR Market Index Rate Swing Line Loan” means a Swing Line Loan that bears
interest at a rate based on the LIBOR Market Index Rate.


“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
“Loans” means the collective reference to the Revolving Loans and the Swing Line
Loans, and “Loan” means any of such Loans.
“Mandatory Borrowing” has the meaning set forth in Section 2.2(d).
“Margin Stock” has the meaning ascribed to such term in Regulation U.
“Material Adverse Change” means a material adverse change in the condition
(financial or otherwise), operations, business, performance, properties or
assets of the Borrower and its Subsidiaries, taken as a whole.
“Material Adverse Effect” means, with respect to the Borrower, a material
adverse effect upon (a) the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
or any of its Subsidiaries to perform its obligations under this Credit
Agreement or any of the other Credit Documents or (other than during the FMB
Release Period) the FMB Mortgage, (c) the legality, validity or enforceability
of this Credit Agreement or any of the other Credit Documents or (other than
during the FMB Release Period) the FMB Mortgage or the rights and remedies of
the Administrative Agent and the Lenders hereunder and thereunder or (d) other
than during an FMB Release Period, the Mortgaged Property taken as a whole, the
Lien of the FMB Mortgage Documents on such Mortgaged Property in favor of the
First Mortgage Bond Trustee for the benefit of the holders of First Mortgage
Bonds, including the Administrative Agent (for its benefit and for the benefit
of the Lenders) or the priority of such Lien.
“Material Credit Agreement” means any agreement(s) creating or evidencing
indebtedness for borrowed money entered into on or after the Closing Date by the
Borrower or any Subsidiary of the Borrower, or in respect of which the Borrower
or any Subsidiary of the Borrower is an obligor or otherwise provides a
guarantee or other credit support (a “Credit Facility”), in a principal amount
outstanding or available for borrowing equal to or greater than $50,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of the Credit Facility based on the exchange rate of
such other currency); and if no Credit Facility or Credit Facilities equal or
exceed such amounts (subject to the aggregate limit in the preceding clause),
then the largest Credit Facility shall be deemed to be


16



--------------------------------------------------------------------------------





a Material Credit Facility, as such agreement or Credit Facility may be amended,
modified, supplemented, restated, extended or refinanced from time to time.
“Maturity Date” means, as applicable, (a) the Initial Maturity Date and (b) as
to any Lender that has determined to extend the Existing Maturity Date
applicable to its Loans pursuant to Section 2.8(b) and as to any Additional
Commitment Lender that has replaced a Non-Extending Lender pursuant to Section
2.8(c), the maturity date of such Lender’s and of such Additional Commitment
Lender’s Loans as extended pursuant to Section 2.8.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgaged Property” means the real property, fixtures and personal property
identified in the FMB Mortgage Documents and as now or hereafter owned by
Borrower, but excluding therefrom all “Excepted Property” (as such term is
defined in the FMB Mortgage) and such other properties as have been released or
excepted from the Lien of the FMB Mortgage Documents.
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate makes, is making or is obligated to make contributions or
has made or been obligated to make contributions within the preceding seven (7)
years or with respect to which the Borrower or any of its Subsidiaries has any
outstanding liability (including on account of an ERISA Affiliate).
“Multiple Employer Plan” means a Single Employer Plan to which the Borrower, any
of its Subsidiaries or any ERISA Affiliate and at least one employer other than
the Borrower, any of its Subsidiaries or any ERISA Affiliate are or were
contributing sponsors within the preceding seven (7) years or with respect to
which the Borrower or any of its Subsidiaries has any outstanding liability
(including on account of an ERISA Affiliate).
“Non-Extending Lender” has the meaning set forth in Section 2.8.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Notes” means (a) the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Revolving Loans provided pursuant to Section 2.1,
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to time
and as evidenced in the form of Exhibit 2.1(e) and (b) the promissory note of
the Borrower in favor of the Swing Line Lender evidencing the Swing Line Loans
provided pursuant to Section 2.9, as such promissory note may be amended,
modified, supplemented, extended, renewed or replaced from time to time and as
evidenced in the form of Exhibit 2.9.
“Notice of Borrowing” means a Notice of Revolving Borrowing and/or a Notice of
Swing Line Borrowing, as applicable.


“Notice of Revolving Borrowing” means a request by the Borrower for a Revolving
Loan in the form of Exhibit 2.1(b).


“Notice of Swing Line Borrowing” means a request by the Borrower for a Swing
Line Loan in the form of Exhibit 2.9(d).


17



--------------------------------------------------------------------------------





“Notice of Continuation/Conversion” means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.3.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Credit Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 11.20).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.
“Parent” means PNM Resources, Inc., a New Mexico corporation, together with its
successors and permitted assigns.
“Participant” has the meaning set forth in Section 11.3(d).
“Participant Register” has the meaning set forth in Section 11.3(d).
“Participation Interest” means (a) the purchase by a Lender of a participation
in Letters of Credit or L/C Obligations as provided in Section 2.2, (b) the
purchase by a Lender of a participation in Swing Line Loans as provided in
Section 2.9 or (c) the purchase by a Lender of a participation in any Revolving
Loan as provided in Section 3.8.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.
“Plan” means any “employee benefit plan” (within the meaning of Section 3(3) of
ERISA) which is covered by ERISA and to which the Borrower, any of its
Subsidiaries or any ERISA Affiliate has maintained, funded or administered for
employees with the preceding seven (7) years or with respect to which the
Borrower or any of its Subsidiaries has any outstanding liability (including on
account of an ERISA Affiliate).
“Preferred Stock” means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed or to make mandatory sinking fund payments.
“Prime Rate” has the meaning set forth in the definition of Base Rate in this
Section 1.1.


18



--------------------------------------------------------------------------------





“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Revolving Committed Amount at
such time; provided that if the Commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.2 or otherwise, then the Pro Rata Share of each Lender
shall be determined based on such Lender’s percentage ownership of the sum of
the aggregate amount of outstanding Loans plus the aggregate amount of
outstanding L/C Obligations. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 1.1(a) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
“Prohibited Transaction” means any transaction described in (a) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.
“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any L/C Issuer.
“Register” has the meaning set forth in Section 11.3(c).
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
“Reportable Event” means (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.
“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders the
aggregate principal amount of Credit Exposure of such Lender at such time. For
purposes of the preceding sentence, the term “Credit Exposure” as applied to
each Lender shall mean (a) at any time prior to the termination of the
Commitments, the Pro Rata Share of such Lender of the Revolving Committed Amount
multiplied by the Revolving Committed Amount and (b) at any time after the
termination of the Commitments, the sum of (i) the principal balance of the
outstanding Loans of such Lender plus (ii) such Lender’s Participation Interests
in the face amount of the outstanding Letters of Credit. Notwithstanding the
foregoing, the Credit Exposure held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.


19



--------------------------------------------------------------------------------





“Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents or the FMB Mortgage Documents.
“Responsible Officer” means, with respect to the Borrower, the president, the
chief executive officer, the chief financial officer, any executive officer,
principal accounting officer or treasurer of the Borrower, and any other officer
or similar official thereof responsible for the administration of the
obligations of the Borrower in respect of this Credit Agreement and the other
Credit Documents.
“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of such Person.
“Revolving Committed Amount” means SEVENTY-FIVE MILLION DOLLARS ($75,000,000) or
such other amount, as it may be reduced from time to time in accordance with
Section 2.1(d).
“Revolving Loans” has the meaning set forth in Section 2.1(a).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Credit
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
publicly-available Sanctions-related list of designated Persons maintained by
OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b), or (d) any Person who is 50% or more directly or indirectly owned by one
or more than one Person described in the foregoing clauses (a), (b) or (c).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.
“SEC Reports” means the Borrower’s (i) 10-K Report for the year ended December
31, 2016 and (ii) Form 10-Q Reports for the quarters ended March 31, 2017 and
June 30, 2017, in each case filed with the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


20



--------------------------------------------------------------------------------





“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.
“SPC” has the meaning set forth in Section 11.3(h).
“Specified Securities” means, with respect to any Person, (a) all preferred
Capital Stock issued by such Person and required by the terms thereof to be
redeemed or for which mandatory sinking fund payments are due, (b) all
securities issued by such Person that contain two distinct components, typically
medium-term debt and a forward contract for the issuance of common stock prior
to the debt maturity, including such securities commonly referred to by their
tradenames as “FELINE PRIDES”, “PEPS”, “HITS”, “SPACES” and “DECS” and generally
referred to as “equity units” and (c) all other securities issued by such Person
that are similar to those described in the forgoing clauses (a) and (b).
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time. Any reference to Subsidiary herein, unless otherwise
identified, shall mean a Subsidiary, direct or indirect, of the Borrower. Any
reference to a Subsidiary of the Borrower herein shall not include any
Subsidiary that is inactive, has minimal or no assets and does not generate
revenues.
“Swing Line Lender” means KeyBank, in is capacity as Swing Line lender
hereunder, together with its successors and/or assigns.
“Swing Line Loan” means any Swing Line Loan made by the Swing Line Lender to the
Borrower pursuant to Section 2.9, and all such Swing Line Loans collectively as
the context requires.
“Swing Line Sublimit” means an amount equal to ten percent (10%) of the then
effective Revolving Committed Amount. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Committed Amount.


21



--------------------------------------------------------------------------------





“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third Supplemental Indenture” means that certain Third Supplemental Indenture
dated as of April 30, 2009, to the FMB Mortgage, entered into by and between the
Borrower and the First Mortgage Bond Trustee, attached hereto as Exhibit 1.1.2,
as amended by that certain First Amendment dated as of December 16, 2010 between
the Borrower and the First Mortgage Bond Trustee, and as the same may be further
amended, restated, supplemented or otherwise modified from time to time.
“Total Assets” means all assets of the Borrower and its Subsidiaries as shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.
“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Loan.
“Unreimbursed Amount” has the meaning set forth in Section 2.2(d)(i).
“Unused Revolving Commitment” means, for any date of determination, the amount
by which (a) the aggregate Revolving Committed Amount on such date exceeds (b)
the sum of the aggregate principal amount of outstanding Revolving Loans plus
the aggregate principal amount of outstanding L/C Obligations on such date.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning set forth in Section 3.13(f).
“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Computation of Time Periods and Other Definitional Provisions.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.






22



--------------------------------------------------------------------------------





1.3    Accounting Terms/Calculation of Financial Covenant.
(a)    Except as otherwise expressly provided herein, all accounting terms used
herein or incorporated herein by reference shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP applied on a consistent basis.
Notwithstanding anything to the contrary in this Credit Agreement, for purposes
of calculation of the financial covenant set forth in Section 7.2, all
accounting determinations and computations thereunder shall be made in
accordance with GAAP as in effect as of the date of this Credit Agreement
applied on a basis consistent with the application used in preparing the most
recent financial statements of the Borrower referred to in Section 4.1(d). In
the event that any changes in GAAP after such date are required to be applied to
the Borrower, and would affect the computation of the financial covenant
contained in Section 7.2, such changes shall be followed only from and after the
date this Credit Agreement shall have been amended to take into account any such
changes.
(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and, except as specifically provided
in the definitions of “Consolidated Capitalization” and “Consolidated
Indebtedness,” such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) in a manner such that any obligations
relating to a lease that was accounted for by a Person as an operating lease as
of the Closing Date and any similar lease entered into after the Closing Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as a capital lease.
1.4    Time.
All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.
1.5    Rounding of Financial Covenant.
Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
1.6    References to Agreements and Requirement of Laws.
Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.


23



--------------------------------------------------------------------------------





1.7    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Letter of Credit related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
SECTION 2


CREDIT FACILITY


2.1    Revolving Loans.
(a)    Revolving Loan Commitment. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make revolving loans (each a “Revolving
Loan” and collectively the “Revolving Loans”) in Dollars to the Borrower, at any
time and from time to time, during the period from and including the Closing
Date to but not including the Maturity Date (or such earlier date if the
Commitments have been terminated as provided herein); provided, however, that
after giving effect to any Borrowing (i) the sum of the aggregate principal
amount of outstanding Revolving Loans plus the aggregate principal amount of
outstanding L/C Obligations plus the aggregate principal amount of outstanding
Swing Line Loans shall not exceed the lesser of (x) the Revolving Committed
Amount and (y) the face amount of the First Mortgage Bonds (or, during any FMB
Release Period, the sum of the aggregate principal amount of outstanding
Revolving Loans plus the aggregate principal amount of outstanding L/C
Obligations plus the aggregate principal amount of outstanding Swing Line Loans
shall not exceed the Revolving Committed Amount) and (ii) with respect to each
individual Lender, the sum of the aggregate principal amount of outstanding
Revolving Loans of such Lender plus such Lender’s Pro Rata Share of the
aggregate principal amount of outstanding L/C Obligations and Swing Line Loans
shall not exceed such Lender’s Commitment. Subject to the terms of this Credit
Agreement (including Section 3.3), the Borrower may borrow, repay and reborrow
Revolving Loans.
(b)    Method of Borrowing for Revolving Loans. By no later than 12:00 p.m. (i)
on the date of the requested Borrowing of Revolving Loans that will be Base Rate
Loans and (ii) three Business Days prior to the date of the requested Borrowing
of Revolving Loans that will be Eurodollar Loans, the Borrower shall telephone
the Administrative Agent as well as submit a written Notice of Revolving
Borrowing in the form of Exhibit 2.1(b) to the Administrative Agent setting
forth (A) the amount requested, (B) the date of the requested Borrowing, (C) the
Type of Revolving Loan, (D) with respect to Revolving Loans that will be
Eurodollar Loans, the Interest Period applicable thereto, and (E) certification
that the Borrower has complied in all respects with Section 5. If the Borrower
shall fail to specify (1) an Interest Period in the case of a Eurodollar Loan,
then such Eurodollar Loan shall be deemed to have an Interest Period of one
month or (2) the Type of Revolving Loan requested, then such Revolving Loan
shall be deemed to be a Base Rate Loan. Thereafter, all or any portion of the
Revolving Loans (other than Swing Line Loans) may be converted into Eurodollar
Loans in accordance with the terms of Section 2.3.
(c)    Funding of Revolving Loans. Upon receipt of a Notice of Revolving
Borrowing, the Administrative Agent shall promptly inform the Lenders as to the
terms thereof. Each such Lender shall make its Pro Rata Share of the requested
Revolving Loans available to the


24



--------------------------------------------------------------------------------





Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Notice of Revolving Borrowing. Upon satisfaction of the conditions
set forth in Section 5, the amount of the requested Revolving Loans will then be
made available to the Borrower by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.
(d)    Reductions of Revolving Committed Amount. Upon at least three Business
Days’ notice, the Borrower shall have the right to permanently terminate or
reduce the aggregate unused amount of the Revolving Committed Amount at any time
or from time to time; provided that (i) each partial reduction shall be in an
aggregate amount at least equal to $5,000,000 and in integral multiples of
$1,000,000 above such amount and (ii) no reduction shall be made which would
reduce the Revolving Committed Amount to an amount less than the sum of the
aggregate principal amount of outstanding Loans plus the aggregate principal
amount of outstanding L/C Obligations. Any reduction in (or termination of) the
Revolving Committed Amount shall be permanent and may not be reinstated.
(e)    Notes; First Mortgage Bonds. (i) At the request of any Lender, the
Revolving Loans made by such Lender shall be evidenced by duly executed
promissory notes of the Borrower in favor of such Lender in substantially the
form of Exhibit 2.1(e). Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
(ii)    To the extent set forth in the Third Supplemental Indenture and the
First Mortgage Bonds, the First Mortgage Bonds have been issued and delivered to
the Administrative Agent in order to provide collateral support for the Borrower
Obligations. Notwithstanding anything in this Credit Agreement to the contrary,
upon the request of the Borrower at any time that (A) no Default or Event of
Default exists and (B) the Borrower shall have certified to the Administrative
Agent that (x) the then current ratings for the Borrower’s senior unsecured
long-term debt (without third-party credit enhancement) are BBB- or higher from
S&P and Baa3 or higher from Moody’s and (y) all other Indebtedness of the
Borrower is not (or concurrently with the release of the First Mortgage Bonds
will not be) supported by any first mortgage bonds under the FMB Mortgage
Documents, concurrently with the release of all other first mortgage bonds
supporting such other Indebtedness the Administrative Agent will, at the
Borrower’s expense, take all actions reasonably requested by the Borrower to
release the First Mortgage Bonds as collateral support for the Borrower
Obligations (the date of such release, the “FMB Release Date”); provided that
concurrently with the Borrower thereafter causing first mortgage bonds to be
issued in support of other Indebtedness of the Borrower, the Borrower shall
cause first mortgage bonds in an aggregate principal amount not less than the
Revolving Committed Amount to be issued and delivered to the Administrative
Agent.














25



--------------------------------------------------------------------------------





2.2    Letter of Credit Subfacility.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein and other terms and
conditions that L/C Issuers may reasonably require, (A) each L/C Issuer agrees,
in reliance upon the agreements of the other Lenders set forth in this Section
2.2, from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue standby Letters of
Credit in Dollars for the account of the Borrower and to amend Letters of Credit
previously issued by it, in each case in accordance with subsection (b) below
and (B) the Lenders severally agree to participate in such Letters of Credit;
provided, however, that after giving effect to the issuance of any Letter of
Credit (1) the sum of the aggregate principal amount of outstanding Revolving
Loans plus the aggregate principal amount of outstanding L/C Obligations plus
the aggregate principal amount of Swing Line Loans shall not exceed the
Revolving Committed Amount, (2) with respect to each individual Lender, the sum
of the aggregate principal amount of outstanding Revolving Loans of such Lender
plus such Lender’s Pro Rata Share of the aggregate principal amount of
outstanding L/C Obligations and Swing Line Loans shall not exceed such Lender’s
Commitment and (3) the aggregate amount of L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(ii)    No L/C Issuer shall be under any obligation to issue or amend any Letter
of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing or
amending such Letter of Credit, or any Requirement of Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
(C)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer;
(D)    such Letter of Credit is in an initial amount less than $100,000 (unless
otherwise agreed to by such L/C Issuer), is to be used for a purpose other than
as permitted by Section 7.9, or is denominated in a currency other than Dollars;
or


26



--------------------------------------------------------------------------------





(E)    a default of any Lender’s obligations to fund under Section 2.2(d) exists
or any Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate such L/C Issuer’s risk with respect to such Lender.
(iii)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. The
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 12:00 p.m. at least two Business Days
(or such later date and time as such L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as applicable. In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day), (B) the
amount thereof, (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof, (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) such
other matters as such L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer (1)
the Letter of Credit to be amended, (2) the proposed date of amendment thereof
(which shall be a Business Day), (3) the nature of the proposed amendment and
(4) such other matters as such L/C Issuer may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
applicable L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
(iii)    RESERVED.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the


27



--------------------------------------------------------------------------------





applicable L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c)    Participations.
(i)    On the Closing Date and subject to the satisfaction of the conditions
precedent set forth in Section 4.1, (i) each Existing Letter of Credit shall be
deemed to have been issued pursuant to this Credit Agreement and shall be
governed by the provisions of this Section 2.2, together with the other terms
and conditions of this Credit Agreement and (ii) each Lender shall be deemed to
have purchased without recourse a risk participation from the Existing L/C
Issuer in each Existing Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its Pro
Rata Share of the obligations under such Existing Letter of Credit, and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Existing L/C Issuer therefor and
discharge when due, its Pro Rata Share of the obligations arising under such
Existing Letter of Credit.
(ii)    Each Lender, upon issuance of a Letter of Credit, shall be deemed to
have purchased without recourse a risk participation from the applicable L/C
Issuer in such Letter of Credit and the obligations arising thereunder and any
collateral relating thereto, in each case in an amount equal to its Pro Rata
Share of the obligations under such Letter of Credit, and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to such L/C Issuer therefor and discharge when due, its
Pro Rata Share of the obligations arising under such Letter of Credit.
(d)    Reimbursement.
(i)    In the event of any drawing under any Letter of Credit, the applicable
L/C Issuer will promptly notify the Borrower. The Borrower shall reimburse the
applicable L/C Issuer on the day of drawing under any Letter of Credit either
with the proceeds of a Revolving Loan obtained hereunder or otherwise in
immediately available funds. If the Borrower shall fail to reimburse the
applicable L/C Issuer as provided hereinabove (the “Unreimbursed Amount”), the
unreimbursed amount of such drawing shall bear interest at a per annum rate
equal to the Base Rate plus two percent (2%).
(ii)    Subsequent to a drawing under any Letter of Credit, unless the Borrower
shall immediately notify the applicable L/C Issuer of its intent to otherwise
reimburse such L/C Issuer, the Borrower shall be deemed to have requested a Base
Rate Loan in the amount of the drawing as described herein, the proceeds of
which will be used to satisfy the reimbursement obligations. On any day on which
the Borrower shall be deemed to have requested a Revolving Loan borrowing to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Lenders that a Revolving Loan has been deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing comprised solely of Base Rate Loans (each such borrowing, a
“Mandatory Borrowing”) shall be immediately made from all Lenders (without
giving effect to any termination of the Commitments pursuant to Section 9.2 or
otherwise) pro rata based on each Lender’s respective Pro Rata Share and the
proceeds thereof shall be paid directly to the applicable L/C Issuer for
application to the respective L/C Obligations. Each Lender hereby irrevocably
agrees to make such Revolving Loans


28



--------------------------------------------------------------------------------





immediately upon any such request or deemed request on account of each such
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (A) the amount of Mandatory
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (B) the failure of any conditions specified
in Section 5.1 to have been satisfied, (C) the existence of a Default or an
Event of Default, (D) the failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required hereunder, (E) the
date of such Mandatory Borrowing, or (F) any reduction in the Revolving
Committed Amount or any termination of the Commitments.
(iii)    In the event that any Mandatory Borrowing cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code with respect to
the Borrower), then each such Lender hereby agrees that it shall forthwith fund
(as of the date the Mandatory Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrower on or after such date and
prior to such purchase) its Pro Rata Share in the outstanding L/C Obligations;
provided that in the event any Lender shall fail to fund its Pro Rata Share on
the day the Mandatory Borrowing would otherwise have occurred, then the amount
of such Lender’s unfunded participation interest therein shall bear interest
payable to the applicable L/C Issuer upon demand, at the rate equal to, if paid
within two Business Days of such date, the Federal Funds Rate, and thereafter at
a rate equal to the Base Rate. Simultaneously with the making of each such
payment by a Lender to the applicable L/C Issuer, such Lender shall,
automatically and without any further action on the part of such L/C Issuer or
such Lender, acquire a participation in an amount equal to such payment
(excluding the portion of such payment constituting interest owing to such L/C
Issuer) in the related unreimbursed drawing portion of the L/C Obligation and in
the interest thereon and shall have a claim against the Borrower with respect
thereto. Any payment by the Lenders pursuant to this clause (iii) shall not
relieve or otherwise impair the obligations of the Borrower to reimburse the
applicable L/C Issuer under a Letter of Credit.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued at its
request shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, set‑off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), any L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


29



--------------------------------------------------------------------------------





(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against any L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable, (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a final non-appealable judgment by a court of competent jurisdiction or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.2(e) provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit in a final non-appealable judgment by a court of competent jurisdiction.
In furtherance and not in limitation of the foregoing, each L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation and each such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


30



--------------------------------------------------------------------------------





(g)    Cash Collateral. If, as of the Letter of Credit Expiration Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the then aggregate
principal amount of all L/C Obligations owing by it (in an amount equal to
102.5% of such aggregate principal amount determined as of the Letter of Credit
Expiration Date). The Borrower hereby grants to the Administrative Agent, for
the benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in blocked, non‑interest bearing
deposit accounts at the Administrative Agent.
(h)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit in the amount
set forth in the applicable Fee Letter (the “L/C Fronting Fee”). The L/C
Fronting Fee shall be computed on a quarterly basis in arrears and shall be due
and payable on the last Business Day of each Fiscal Quarter (as well as on the
Letter of Credit Expiration Date) for the Fiscal Quarter (or portion thereof)
then ending, beginning with the first of such dates to occur after the issuance
of such Letter of Credit. In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(j)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(k)    Indemnification of L/C Issuers.
(i)    In addition to its other obligations under this Credit Agreement, the
Borrower hereby agrees to protect, indemnify, pay and hold each L/C Issuer
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
such L/C Issuer may incur or be subject to as a consequence, direct or indirect,
of (A) the issuance of any Letter of Credit for the account of the Borrower or
(B) the failure of such L/C Issuer to honor a drawing under a Letter of Credit
issued for the account of the Borrower as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”).
(ii)    As between the Borrower and each L/C Issuer, the Borrower shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. In the absence of gross negligence or willful misconduct,
no L/C Issuer shall be responsible for: (A) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (B) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the


31



--------------------------------------------------------------------------------





beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon a Letter of Credit; (D) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (E) errors in
interpretation of technical terms; (F) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under a Letter of
Credit or of the proceeds thereof; and (G) any consequences arising from causes
beyond the control of such L/C Issuer, including, without limitation, any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of any L/C Issuer’s rights or powers hereunder.
(iii)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any L/C Issuer,
under or in connection with any Letter of Credit or the related certificates, if
taken or omitted in good faith, shall not put such L/C Issuer under any
resulting liability to the Borrower. It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
each L/C Issuer against any and all risks involved in the issuance of the
Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future Government Acts. No L/C
Issuer shall, in any way, be liable for any failure by such L/C Issuer or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of such L/C Issuer.
(iv)    Nothing in this subsection (k) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.2. The obligations of the
Borrower under this subsection (k) shall survive the termination of this Credit
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of any L/C Issuer to enforce
any right, power or benefit under this Credit Agreement.
(l)    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.
2.3    Continuations and Conversions.
Subject to the terms below, the Borrower shall have the option, on any Business
Day prior to the Maturity Date, to continue existing Eurodollar Loans for a
subsequent Interest Period, to convert Base Rate Loans (other than Swing Line
Loans) into Eurodollar Loans or to convert Eurodollar Loans into Base Rate
Loans. By no later than 12:00 p.m. (a) on the date of the requested conversion
of a Eurodollar Loan to a Base Rate Loan and (b) three Business Days prior to
the date of the requested continuation of a Eurodollar Loan or conversion of a
Base Rate Loan to a Eurodollar Loan, the Borrower shall provide telephonic
notice to the Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion in the form of Exhibit 2.3, setting forth whether the
Borrower wishes to continue or convert such Revolving Loans. Notwithstanding
anything herein to the contrary, (A) except as provided in Section 3.11,
Eurodollar Loans may only be continued or converted into Base Rate Loans on the
last day of the Interest Period applicable thereto, (B) Eurodollar Loans may not
be continued nor may Base Rate Loans be converted into Eurodollar Loans during
the existence and continuation of a Default or an Event of Default and (C) any
request to continue a Eurodollar Loan that fails to comply


32



--------------------------------------------------------------------------------





with the terms hereof or any failure to request a continuation of a Eurodollar
Loan at the end of an Interest Period shall be deemed a request to convert such
Eurodollar Loan to a Base Rate Loan on the last day of the applicable Interest
Period.
2.4    Minimum Amounts.
Each request for a borrowing, conversion or continuation of a Revolving Loan
shall be subject to the requirements that (a) each Eurodollar Loan shall be in a
minimum amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof, (b) each Base Rate Loan shall be in a minimum amount of $3,000,000 and
in integral multiples of $100,000 in excess thereof (or the remaining amount of
outstanding Revolving Loans) and (c) no more than five Eurodollar Loans shall be
outstanding hereunder at any one time. For the purposes of this Section 2.4,
separate Eurodollar Loans that begin and end on the same date, as well as
Eurodollar Loans that begin and end on different dates, shall all be considered
as separate Eurodollar Loans.
2.5    RESERVED.
2.6    RESERVED.
2.7    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Borrower
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
2.8    Extension of Maturity Date.
(a)    Request for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 30 days prior to each anniversary of the Closing Date (other than the
Maturity Date), request that each Lender extend (each such date on which an
extension occurs, an “Extension Date”) the maturity date of such Lender’s Loans
then in effect (the “Existing Maturity Date”) to a date that is one (1) year
after the Existing Maturity Date; provided that if any requested Extension Date
is not a Business Day, such Extension Date shall be the immediately preceding
Business Day.
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is 15


33



--------------------------------------------------------------------------------





days after the date on which the Administrative Agent received the Borrower’s
extension request (or, if such 15th day is not a Business Day, on the
immediately preceding Business Day (the “Lender Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension (each
Lender that determines to so extend its Maturity Date, an “Extending Lender”).
Each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Lender Notice Date), and any
Lender that does not so advise the Administrative Agent on or before the Lender
Notice Date shall be deemed to be a Non-Extending Lender. The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree, and it is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Borrower for extension of the
Maturity Date.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section no later
than the date that is 15 days prior to the applicable Extension Date (or, if
such date is not a Business Day, on the immediately preceding Business Day).
(d)    Additional Commitment Lenders. The Borrower shall have the right, but
shall not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Credit Agreement in place thereof, one or more banks,
financial institutions or other entities (each, an “Additional Commitment
Lender”) reasonably acceptable to the Administrative Agent, each Issuing Bank
and the Swing Line Lender in accordance with the procedures provided in Section
11.20, each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption (in accordance with and subject to the restrictions
contained in Section 11.3, with the Borrower or the Additional Commitment Lender
obligated to pay any applicable processing or recordation fee) with such
Non-Extending Lender, pursuant to which such Additional Commitment Lenders
shall, effective on or before the applicable Maturity Date for such
Non-Extending Lender, assume the Commitment of the Non-Extending Lender (and, if
any such Additional Commitment Lender is already a Lender, its Commitment shall
be in addition to such Lender’s Commitment hereunder on such date). Prior to any
Non-Extending Lender being replaced by one or more Additional Commitment Lenders
pursuant hereto, such Non-Extending Lender may elect, in its sole discretion, by
giving irrevocable notice thereof to the Administrative Agent and the Borrower
(which notice shall set forth such Lender’s new Maturity Date as requested by
the Borrower), to become an Extending Lender. The Administrative Agent may
effect such amendments to this Credit Agreement as are reasonably necessary to
provide for any such extensions with the consent of the Borrower but without the
consent of any other Lenders.
(e)    If (and only if) the total of the Commitments of the Lenders that have
agreed to extend their Existing Maturity Date and the new or increased
Commitments of any Additional Commitment Lenders is more than 50% of the
aggregate amount of the Commitments in effect immediately prior to the
applicable Extension Date, then, effective as of the applicable Extension Date,
the Existing Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date that is one year after the
Existing Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the immediately preceding Business Day)
and each Additional Commitment Lender that is not already a Lender shall
thereupon become a “Lender” for all purposes of this Credit Agreement and shall
be bound by the provisions of this Credit Agreement as a Lender hereunder and
shall have the obligations of a Lender hereunder. For purposes of clarity, it is
acknowledged and agreed that the Maturity Date on any date of determination
shall not be a date more than five (5) years after such date of


34



--------------------------------------------------------------------------------





determination, whether such determination is made before or after giving effect
to any extension request made hereunder.
(f)    Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
(x) no more than two (2) extensions of the Initial Maturity Date shall be
permitted hereunder and (y) any extension of any Maturity Date pursuant to this
Section 2.8 shall not be effective with respect to any Lender unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the applicable Extension Date and immediately after giving effect thereto;
(ii)    the representations and warranties of the Borrower set forth in this
Credit Agreement are true and correct in all material respects (or in all
respects if such representation is qualified by materiality or Material Adverse
Effect) on and as of the applicable Extension Date and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date);
(iii)    Extending Lenders holding Commitments representing at least 50% of the
Revolving Committed Amount agree to such request for extension of the Maturity
Date; and
(iv)    the Administrative Agent shall have received a certificate from the
Borrower signed by a Financial Officer of the Borrower certifying the accuracy
of the foregoing clauses (i) and (ii), and attaching resolutions adopted by the
Borrower approving or consenting to such extension.
(g)    Maturity Date for Non-Extending Lenders. It is understood and agreed that
the Maturity Date relating to the Non-Extending Lenders shall remain unchanged
and the repayment of all obligations owed to them pursuant to the Credit
Documents and the termination of their Commitments shall occur on the then
existing Maturity Date without giving effect to such extension request.
(h)    Termination of Non-Extending Lender Commitment. On the Maturity Date of
each Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Borrower shall repay such Non-Extending
Lender in accordance with Section 3.5 (and shall pay to such Non-Extending
Lender all of the other Loans owing to it under this Credit Agreement) and after
giving effect thereto shall prepay any other Loans outstanding on such date (and
pay any additional amounts required pursuant to Section 3.14) to the extent
necessary to keep outstanding Loans ratable with any revised Pro Rata Shares of
the respective Lenders effective as of such date, and the Administrative Agent
shall administer any necessary reallocation of the Credit Exposure (without
regard to any minimum borrowing, pro rata borrowing and/or pro rata payment
requirements contained elsewhere in this Credit Agreement).
(i)    Binding. This Section shall supersede any provisions in Section 3.7 or
Section 11.6 to the contrary.








35



--------------------------------------------------------------------------------





2.9    Swing Line Loans.
(a)    Availability. Subject to the terms and conditions of this Credit
Agreement, the Swing Line Lender shall make Swing Line Loans to the Borrower
from time to time from the Closing Date through, but not including, the Maturity
Date; provided that after giving effect to any amount requested, (i) the sum of
the aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations plus the aggregate principal
amount of Swing Line Loans shall not exceed the Revolving Committed Amount, (ii)
with respect to each individual Lender, the sum of the aggregate principal
amount of outstanding Revolving Loans of such Lender plus such Lender’s Pro Rata
Share of the aggregate principal amount of outstanding L/C Obligations and Swing
Line Loans shall not exceed such Lender’s Commitment and (iii) the aggregate
amount of Swing Line Loans shall not at any time exceed the Swing Line Sublimit.
Each Swing Line Loan shall be a Base Rate Loan or a LIBOR Market Index Rate
Swing Line Loan. Notwithstanding the foregoing, the Swing Line Lender shall not
be under any obligation to issue a Swing Line Loan if any Lender is at that time
a Defaulting Lender, unless the Swing Line Lender has entered into arrangements,
including the delivery of Cash Collateral, with the Borrower or such Lender to
eliminate the Swing Line Lender’s actual or potential Fronting Exposure (after
giving effect to Section 3.16(c)) with respect to the Defaulting Lender arising
from the Swing Line Loan then proposed to be made and all other Swing Line Loans
as to which the Swing Line Lender has actual or potential Fronting Exposure, as
it may elect in its sole discretion.
(b)    Refunding.
(i)    Swing Line Loans shall be refunded by the Lenders on demand by the Swing
Line Lender. Such refundings shall be made by the Lenders in accordance with
their respective Pro Rata Shares and shall thereafter be reflected as Revolving
Loans of the Lenders on the books and records of the Administrative Agent. Each
Lender shall fund its respective Pro Rata Share of Revolving Loans as required
to repay Swing Line Loans outstanding to the Swing Line Lender upon demand by
the Swing Line Lender but in no event later than 1:00 p.m. on the next
succeeding Business Day after such demand is made. No Lender’s obligation to
fund its respective Pro Rata Share of a Swing Line Loan shall be affected by any
other Lender’s failure to fund its Pro Rata Share of a Swing Line Loan, nor
shall any Lender’s Pro Rata Share be increased as a result of any such failure
of any other Lender to fund its Pro Rata Share of a Swing Line Loan.
(ii)    The Borrower shall pay to the Swing Line Lender on demand the amount of
such Swing Line Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swing Line Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swing Line Lender (up to the amount available therein) in order to immediately
pay the Swing Line Lender the amount of such Swing Line Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swing Line Loans requested or required to be refunded. If any
portion of any such amount paid to the Swing Line Lender shall be recovered by
or on behalf of the Borrower from the Swing Line Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Lenders in accordance with their respective Pro Rata Shares (unless the
amounts so recovered by or on behalf of the Borrower pertain to a Swing Line
Loan extended after the occurrence and during the continuance of an Event of
Default of which the Administrative Agent has received notice in the manner
required pursuant to Section 11.1


36



--------------------------------------------------------------------------------





and which such Event of Default has not been waived by the Required Lenders or
the Lenders, as applicable).
(iii)    Each Lender acknowledges and agrees that its obligation to refund Swing
Line Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 5. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swing Line Loans pursuant to this Section, one of
the events described in Section 9.1(e) shall have occurred, each Lender will, on
the date the applicable Revolving Loan would have been made, purchase an
undivided Participating Interest in the Swing Line Loan to be refunded in an
amount equal to its Pro Rata Share of the aggregate amount of such Swing Line
Loan. Each Lender will immediately transfer to the Swing Line Lender, in
immediately available funds, the amount of its Participation Interest and upon
receipt thereof the Swing Line Lender will deliver to such Lender a certificate
evidencing such Participation Interest dated the date of receipt of such funds
and for such amount. Whenever, at any time after the Swing Line Lender has
received from any Lender such Lender’s Participation Interest in a Swing Line
Loan, the Swing Line Lender receives any payment on account thereof, the Swing
Line Lender will distribute to such Lender its Participation Interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s Participation Interest was outstanding
and funded).
(c)    Requests for Borrowing of Swing Line Loans. The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit 2.9(d) (a “Notice of Swing Line Borrowing”) not later than 12:00
noon on the same Business Day as each Swing Line Loan, of its intention to
borrow, specifying (i) the date of such borrowing, which shall be a Business
Day, (ii) the amount of such borrowing, which shall be in an aggregate principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof and (iii)
whether such Swing Line Loan will accrue interest at the Adjusted Base Rate or
the Adjusted LIBOR Market Index Rate. A Notice of Swing Line Borrowing received
after 12:00 noon shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of Swing
Line Borrowing.
(d)    Disbursement of Swing Line Loans. Not later than 1:00 p.m. on the
proposed borrowing date, the Swing Line Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swing Line Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
wiring such proceeds to the deposit account of the Borrower identified in the
most recent Account Designation Letter delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time.
(e)    Repayment of Swing Line loans and Participations.
(i)    If outstanding Swing Line Loans have not been refinanced with Revolving
Loans pursuant to Section 2.9(b) hereof, Swing Line Loans shall be due and
payable within fourteen (14) days following the making of such Swing Line Loan.


37



--------------------------------------------------------------------------------





(ii)    At any time after any Lender has purchased and funded a Participation
Interest in a Swing Line Loan, if the Swing Line Lender receives any payment on
account of such Swing Line Loan, such Swing Line Lender will distribute to such
Lender its Pro Rata Share thereof in the same funds as those received by such
Swing Line Lender.
(iii)    If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in this Credit
Agreement (including pursuant to any settlement entered into by such Swing Line
Lender in its discretion), each Lender shall pay to such Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the Borrower
Obligations and the termination of this Credit Agreement.
(f)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loan or Participation Interest pursuant to
this Section 2.9 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.
(g)    Payments Directly to Swing Line Lenders. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(h)    Swing Line Note. At the request of the Swing Line Lender, any Swing Line
Loans made by the Swing Line Lender shall be evidenced by a duly executed
promissory note of the Borrower to the Swing Line Lender in substantially the
form of Exhibit 2.9.




SECTION 3

GENERAL PROVISIONS APPLICABLE
TO LOANS
3.1    Interest.
(a)    Interest Rate. Subject to Sections 3.1(b), (i) all Base Rate Loans shall
accrue interest at the Base Rate plus the Applicable Percentage, (ii) all
Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate and (iii)
all Swing Line Loans shall bear interest at the Adjusted Base Rate or the
Adjusted LIBOR Market Index Rate, as requested by the Borrower.
(b)    Default Rate of Interest.
(i)    After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents (including without limitation fees and expenses) shall
bear interest, payable on demand, at the Default Rate.


38



--------------------------------------------------------------------------------





(ii)    After the occurrence, and during the continuation, of an Event of
Default (other than an Event of Default pursuant to Section 9.1(a)), at the
request of the Required Lenders, the principal of and, to the extent permitted
by Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents (including without limitation fees and expenses) shall
bear interest, payable on demand, at the Default Rate.
(c)    Interest Payments. Interest on Loans shall be due and payable in arrears
on each Interest Payment Date.
3.2    Payments Generally.
(a)    No Deductions; Place and Time of Payments. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 3:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. Each payment to the
Administrative Agent on account of the principal of or interest on the Swing
Line Loans or of any fee, commission or other amounts payable to the Swing Line
Lender shall be made in like manner, but for the account of the Swing Line
Lender. All payments received by the Administrative Agent after 3:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.
(b)    Payment Dates. Subject to the definition of “Interest Period,” if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(c)    Advances by Administrative Agent. Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the time any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available


39



--------------------------------------------------------------------------------





funds, together with interest thereon for the period from the date such amount
was made available by the Administrative Agent to the Borrower to the date such
amount is recovered by the Administrative Agent (the “Compensation Period”) at a
rate per annum equal to the Federal Funds Rate from time to time in effect. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing. If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to such Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)    Several Obligations. The obligations of the Lenders hereunder to make
Revolving Loans and to fund or purchase Participation Interests are several and
not joint. The failure of any Lender to make any Revolving Loan or to fund or
purchase any Participation Interest on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan or fund or purchase its Participation Interest.
(e)    Funding Offices. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
3.3    Prepayments.
(a)    Voluntary Prepayments. The Borrower shall have the right to prepay its
outstanding Revolving Loans or Swing Line Loans in whole or in part from time to
time without premium or penalty; provided, however, that (i) all prepayments
under this Section 3.3(a) shall be subject to Section 3.14, (ii) Eurodollar
Loans may only be prepaid on three Business Days’ prior written notice to the
Administrative Agent, (iii) each such partial prepayment of Eurodollar Loans
shall be in the minimum principal amount of $5,000,000 and integral multiples of
$1,000,000, (iv) each such partial prepayment of Base Rate Loans shall be in the
minimum principal amount of $500,000 and integral multiples of $100,000, (v)
each such partial prepayment of Swing Line Loans shall be in the minimum
principal amount of $100,000 and integral multiples of $100,000 or, in the case
of clauses (iii), (iv) and (v), if less than such minimum amounts, the entire
principal amount thereof then outstanding. Amounts prepaid pursuant to this
Section 3.3(a) shall be applied as the Borrower may elect based on the Lenders’
Pro Rata Shares; provided, however, if the Borrower fails to specify, such
prepayment shall be applied by the Administrative Agent, subject to Section 3.7,
in such manner as it deems reasonably appropriate.
(b)    Mandatory Prepayments. If at any time (i) the sum of the aggregate
principal amount of Revolving Loans outstanding plus the aggregate principal
amount of L/C Obligations outstanding plus the aggregate principal amount of
Swing Line Loans outstanding exceeds the Revolving Committed Amount, (ii) the
aggregate principal amount of L/C Obligations outstanding exceeds the Letter of
Credit Sublimit or (iii) the aggregate principal amount of Swing


40



--------------------------------------------------------------------------------





Line Loans outstanding exceeds the Swing Line Sublimit, the Borrower shall
immediately make a principal payment on the Loans to the Administrative Agent
and/or Cash Collateralize outstanding L/C Obligations in a manner, in an amount
and in Dollars as is necessary to be in compliance with Sections 2.1, 2.2 and
2.9, as applicable, and as directed by the Administrative Agent. All amounts
required to be prepaid pursuant to this Section 3.3(b) shall be applied first to
Swing Line Loans pro rata among all outstanding Swing Line Loans (first to Base
Rate Loans and then to LIBOR Market Index Rate Swing Line Loans), second to
Revolving Loans bearing interest as determined by the Base Rate, third to
Eurodollar Loans in direct order of Interest Period maturities and fourth to
Cash Collateralize outstanding L/C Obligations. All prepayments pursuant to this
Section 3.3(b) shall be subject to Section 3.14.
3.4    Fees.
(a)    Commitment Fees. In consideration of the Revolving Committed Amount being
made available by the Lenders hereunder, the Borrower agrees to pay to the
Administrative Agent, for the pro rata benefit of each Lender based on its Pro
Rata Share, a per annum fee equal to the daily average sum of the Applicable
Percentage for Commitment Fees for each day during the period of determination
multiplied by the Unused Revolving Commitment for each such day (the “Commitment
Fees”). The Commitment Fees shall commence to accrue on the Closing Date and
shall be due and payable in arrears on the last Business Day of each Fiscal
Quarter (as well as on the Maturity Date and on any date that the Revolving
Committed Amount is reduced) for the Fiscal Quarter (or portion thereof) then
ending, beginning with the first of such dates to occur after the Closing Date.
For purposes of clarification, Swing Line Loans shall not be considered usage of
the Revolving Committed Amount for the purpose of calculating the Commitment
Fees.
(b)    RESERVED.
(c)    L/C Fees. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share a fee for each
Letter of Credit issued at its request at a rate per annum equal to the
Applicable Percentage for L/C Fees times the daily maximum amount available to
be drawn under such Letter of Credit (the “L/C Fees”). The L/C Fees shall be
computed on a quarterly basis in arrears and shall be due and payable on the
last Business Day of each Fiscal Quarter (as well as on the Letter of Credit
Expiration Date) for the Fiscal Quarter (or portion thereof) then ending,
beginning with the first of such dates to occur after the issuance of such
Letter of Credit.
(d)    Administrative Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, an annual fee as agreed to between the Borrower and
the Administrative Agent (the “Administrative Fees”) in the Fee Letter.
3.5    Payment in full at Maturity.
Subject to the terms of Section 2.8, on the Maturity Date, the entire
outstanding principal balance of all Loans, together with accrued but unpaid
interest and all fees and other sums owing under the Credit Documents, shall be
due and payable in full, unless accelerated sooner pursuant to Section 9.2;
provided that if the Maturity Date is not a Business Day, then such principal,
interest, fees and other sums shall be due and payable in full on the next
preceding Business Day.






41



--------------------------------------------------------------------------------





3.6    Computations of Interest and Fees.
(a)    Calculation of Interest and Fees. Except for Base Rate Loans that are
based upon the Prime Rate, in which case interest shall be computed on the basis
of the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, all computations of interest and fees hereunder shall be made on the
basis of the actual number of days elapsed over a year of 360 days. Interest
shall accrue from and including the first date of Borrowing (or continuation or
conversion) to but excluding the last day occurring in the period for which such
interest is payable. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)    Usury. It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury Law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Borrower Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Credit Agreement, under the Notes, under the First Mortgage Bonds or otherwise,
exceed the maximum nonusurious amount permissible under applicable Law. If, from
any possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this subsection and
such documents shall be automatically reduced to the maximum nonusurious amount
permitted under applicable Law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable Law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loans. The right
to demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to accelerate the payment of any
interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable Law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
the Loans does not exceed the maximum nonusurious amount permitted by applicable
Law.
3.7    Pro Rata Treatment.
Except to the extent otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Loan, each L/C Credit Extension, each payment of
interest, each payment of fees (other than administrative fees paid to the
Administrative Agent and fronting, documentary and processing fees paid to the
applicable L/C Issuer), each conversion or continuation of any Revolving Loans
and each reduction in the Revolving Committed Amount, shall be allocated pro
rata among the relevant Lenders in accordance with their Pro Rata Shares;
provided that, if any Lender shall have failed to pay its Pro Rata Share of any
Revolving Loan or fund or purchase its Participation Interest, then any amount
to which such Lender would otherwise be entitled pursuant to this Section 3.7
shall instead be payable to the Administrative Agent until the share of such
Revolving Loan or such Participation Interest not funded or


42



--------------------------------------------------------------------------------





purchased by such Lender has been repaid, and the Administrative Agent may, in
its discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent or the L/C Issuers to
satisfy such Lender’s obligations to pay its Pro Rata Share of any Loan or fund
or purchase its Participation Interest and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender to pay its Pro Rata Share of any Loan or fund
or purchase its Participation Interest; in the case of each of (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
In the event any principal, interest, fee or other amount paid to any Lender
pursuant to this Credit Agreement or any other Credit Document is rescinded or
must otherwise be returned by the Administrative Agent, (a) such principal,
interest, fee or other amount that had been satisfied by such payment shall be
revived, reinstated and continued in full force and effect as if such payment
had not occurred and (b) such Lender shall, upon the request of the
Administrative Agent, repay to the Administrative Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Administrative Agent until the date the Administrative Agent
receives such repayment at a rate per annum equal to the Federal Funds Rate if
repaid within two (2) Business Days after such request and thereafter the Base
Rate.
3.8    Sharing of Payments.
The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any
Revolving Loan, any Swing Line Loan, any L/C Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim, received by such Lender under any applicable
Debtor Relief Law or other similar Law or otherwise, or by any other means, in
excess of its Pro Rata Share of such payment as provided for in this Credit
Agreement, such Lender shall promptly pay in cash or purchase from the other
Lenders a participation in such Revolving Loans, Swing Line Loans, L/C
Obligations and other obligations in such amounts, and make such other
adjustments from time to time, as shall be equitable to the end that all Lenders
share such payment in accordance with their Pro Rata Shares. The Lenders further
agree among themselves that if payment to a Lender obtained by such Lender
through the exercise of a right of setoff, banker’s lien, counterclaim or other
event as aforesaid shall be rescinded or must otherwise be returned, each Lender
which shall have shared the benefit of such payment shall, by payment in cash or
a repurchase of a participation theretofore sold, return its share of that
benefit (together with its share of any accrued interest payable with respect
thereto) to each Lender whose payment shall have been rescinded or otherwise
returned. The Borrower agrees that (a) any Lender so purchasing such a
participation may, to the fullest extent permitted by Law, exercise all rights
of payment, including setoff, banker’s lien or counterclaim, with respect to
such participation as fully as if such Lender were a holder of such Revolving
Loan, Swing Line Loan, L/C Obligations or other obligation in the amount of such
participation and (b) the Borrower Obligations that have been satisfied by a
payment that has been rescinded or otherwise returned shall be revived,
reinstated and continued in full force and effect as if such payment had not
occurred. Except as otherwise expressly provided in this Credit Agreement, if
any Lender or the Administrative Agent shall fail to remit to any other Lender
an amount payable by such Lender or the Administrative Agent to such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable Debtor Relief Law or other similar
Law, any Lender receives a secured claim in lieu of a setoff to which this
Section 3.8 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.8 to share in the benefits of any recovery
on such secured claim.


43



--------------------------------------------------------------------------------





3.9    Capital Adequacy.
If any Lender or any L/C Issuer determines that any Change in Law has or would
have the effect of reducing the rate of return on the capital or assets of such
Lender or L/C Issuer or any corporation controlling such Lender or L/C Issuer as
a consequence of such Lender’s obligations hereunder to a level below that which
such Lender or L/C Issuer could have achieved but for such Change in Law (taking
into consideration its policies with respect to capital adequacy, liquidity
requirements and such Lender’s or L/C Issuer’s desired return on capital), then
from time to time upon demand of such Lender or L/C issuer (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender or
L/C Issuer such additional amounts as will compensate such Lender or L/C Issuer
for such reduction; provided that such determination to charge such additional
amounts to the Borrower shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with other similarly situated customers of the
applicable Lender or L/C Issuer after consideration of such factors as such
Lender then reasonably determines to be relevant.
3.10    Eurodollar Provisions.
If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof or a LIBOR Market Index Rate
Swing Line Loan that (i) deposits in Dollars are not being offered to banks in
the applicable offshore interbank market for the applicable amount and Interest
Period of such Eurodollar Loan or such LIBOR Market Index Rate Swing Line Loan,
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for such Eurodollar Loan or the LIBOR Market Index Rate for such LIBOR
Market Index Rate Swing Line Loan, or (iii) the Eurodollar Rate for such
Eurodollar Loan or the LIBOR Market Index Rate Swing Line Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Loan or such LIBOR Market Index Rate Swing Line Loan, the Administrative Agent
will promptly notify the Borrower and the Lenders. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Loans or LIBOR Market Index Rate
Swing Line Loans shall be suspended until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending Notice
of Borrowing or Notice of Continuation/Conversion with respect to Eurodollar
Loans or LIBOR Market Index Rate Swing Line Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of or, to
the extent permitted hereunder, conversion into a Base Rate Loan in the amount
specified therein.


3.11    Illegality.
If any Lender determines that any Requirement of Law (including any Change in
Law) has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Loans, or materially restricts the authority of such
Lender to purchase or sell, or to take deposits of Dollars in the London
interbank market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand to the Borrower from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period thereof, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any


44



--------------------------------------------------------------------------------





such prepayment or conversion, the Borrower shall also pay interest on the
amount so prepaid or converted, together with any amounts due with respect
thereto pursuant to Section 3.14.
3.12    Changes in Law; Reserves on Eurodollar Loans.
(a)    Changes in Law. If any Lender or L/C Issuer determines (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
after consideration of such factors as such Lender or L/C Issuer then reasonably
determines to be relevant) that as a result of any Change in Law, there shall be
any increase in the cost to such Lender or L/C Issuer of agreeing to make or
making, funding or maintaining Loans or issuing, participating in or maintaining
Letters of Credit, or a reduction in the amount received or receivable by such
Lender or L/C Issuer in connection with any of the foregoing (excluding for
purposes of this Section 3.12 any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes covered by Section 3.13 and
the imposition of or a change in the rate of any Excluded Taxes) and (ii)
reserve requirements contemplated by subsection (b) below), then from time to
time, upon written demand of such Lender or L/C Issuer (through the
Administrative Agent), the Borrower shall pay to such Lender or L/C Issuer such
additional amounts as will compensate such Lender or L/C Issuer for such
increased cost or reduction in yield.
(b)    Reserves. The Borrower shall pay to each Lender (to the extent such
Lender has not otherwise been compensated therefor hereunder), as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurodollar funds or deposits (currently known
as “Eurodollar liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent demonstrable error), which, shall be
due and payable on each date on which interest is payable on such Loan; provided
that the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.
3.13    Taxes.
(a)    Withholding of Taxes; Gross-Up. Each payment by the Borrower under any
Credit Document shall be made without deduction or withholding for any Taxes,
unless such deduction or withholding is required by applicable law. If any
Withholding Agent determines, in its sole discretion exercised in good faith,
that it is so required under applicable law to deduct for or withhold Taxes,
then such Withholding Agent may make such deduction or so withhold and shall
timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such deduction or withholding (including such deduction or
withholding applicable to additional amounts payable under this Section 3.13),
the applicable Recipient receives the amount it would have received had no such
deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payment. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the


45



--------------------------------------------------------------------------------





Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Credit Document (including amounts paid or payable under
this Section 3.13(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 3.13(d) shall be paid within 10 days after the Recipient delivers
to the Borrower a written certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Indemnified Taxes (only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Credit Document, (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.3(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 3.13(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.13(f)(ii)(a) through (e) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
3.13(f). If any form or certification


46



--------------------------------------------------------------------------------





previously delivered pursuant to this Section expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
(and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify the Borrower and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, each Lender shall, if
it is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(a)    in the case of a Lender that is a U.S. Person, executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(b)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under this Credit Agreement, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(c)    in the case of a Non-U.S. Lender for whom payments under this Credit
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, executed originals of IRS
Form W-8ECI;
(d)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) executed
originals of IRS Form W-8BEN or W-8BEN-E and (2) a certificate substantially in
the form of Exhibit 3.13 (a “U.S. Tax Certificate”) to the effect that such
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (D) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
(e)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Credit Agreement (including a partnership or a
participating Lender) (1) executed originals of IRS Form W-8IMY on behalf of
itself and (2) the relevant forms prescribed in clauses (a), (b), (c), (d) and
(f) of this Section 3.13(f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under Section
881(c) of


47



--------------------------------------------------------------------------------





the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
(f)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.13(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Credit Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.13 (including
additional amounts paid pursuant to this Section 3.13), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.13(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
3.13(g) to the extent such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 3.13(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Defined Terms. For purposes of this Section 3.13, the term “Lender”
includes the L/C Issuers and the term “applicable law” includes FATCA.
3.14    Compensation.
Upon the written demand of any Lender, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


48



--------------------------------------------------------------------------------





(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Loan of the Borrower on a day other than the last day of the Interest Period for
such Eurodollar Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount previously requested by the
Borrower.
The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re‑employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out-of-pocket expenses
(including the reasonable fees and expenses of legal counsel) incurred and
reasonably attributable thereto.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded.
3.15    Determination and Survival of Provisions.
All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto and all amounts owing thereunder
shall be due and payable within ten Business Days of demand therefor. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods. Sections 3.9 through 3.14,
inclusive, shall survive the termination of this Credit Agreement and the
payment of all Borrower Obligations.
3.16    Defaulting Lenders.
Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 3.4(a);
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modifications pursuant to Section 11.6); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;
(c)    if any Swing Line Loans or L/C Obligations exist at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Participation Interest in Swing Line Loans and L/C
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Share but
only to the extent (x) that such reallocation does not, as to as to any
non-Defaulting Lender, cause such non-


49



--------------------------------------------------------------------------------





Defaulting Lender’s Credit Exposure to exceed its Commitment and (y) the
conditions set forth in Section 5.1 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay all Swing Line Loans and
(y) second, cash collateralize such Defaulting Lender’s L/C Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.2(g) for so long as such
L/C Obligations is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to Section 3.16(c)(ii), the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.4(c)
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations is cash collateralized;
(iv)    if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to this Section 3.16(c), then the fees payable to the Lenders pursuant
to Section 3.4(a) and Section 3.4(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and
(v)    if any Defaulting Lender’s L/C Obligations are neither cash
collateralized nor reallocated pursuant to this Section 3.16(c), then, without
prejudice to any rights or remedies of the L/C Issuers or any Lender hereunder,
all letter of credit fees payable under Section 3.4(c) with respect to such
Defaulting Lender’s L/C Obligations shall be payable to the applicable L/C
Issuer until such L/C Obligations are cash collateralized and/or reallocated;
and
(d)    so long as any such Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the L/C Issuers shall not
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Lender or the applicable L/C Issuer is satisfied that the related exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
3.16(c), and participating interests in any such newly made Swing Line Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 3.16(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or any L/C Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and such LC Issuer shall not
be required to issue or modify any Letter of Credit, unless the Swing Line
Lender or such L/C Issuer, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing Line
Lender or such L/C Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and the L/C Issuers each agree that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Participation Interests in the Swing Line Loans and the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and


50



--------------------------------------------------------------------------------





on such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swing Line Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share.
3.17    Designation of a Different Lending Office
If any Lender requests compensation under Section 3.09 or Section 3.12, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender, the Swing Line Lender, any L/C Issuer, or any Governmental Authority for
the account of any Lender or any L/C Issuer pursuant to Section 3.13, or if any
Lender gives a notice pursuant to Section 3.11, then at the request of the
Borrower such Lender, the Swing Line Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, the Swing Line Lender or such L/C Issuer, such designation or
assignment (ii) would eliminate or reduce amounts payable pursuant to Sections
3.09, 3/12 or 3.13, as the case may be, in the future or eliminate the need for
the notice pursuant to Section 3.11, as applicable and (iii) in each case, would
not subject such Lender, the Swing Line Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender, the Swing Line Lender or such L/C Issuer, as the
case may be. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.


SECTION 4

CONDITIONS PRECEDENT TO CLOSING


4.1    Closing Conditions.
The obligation of the Lenders to enter into this Credit Agreement and make the
initial Loans is subject to satisfaction of the following conditions:
(a)    Executed Credit Documents. Receipt or continued possession by the
Administrative Agent of duly executed copies of: (i) this Credit Agreement, (ii)
the requested Notes, (iii) the First Mortgage Bonds in an aggregate face amount
not less than $75,000,000, (iv) and (v) all other Credit Documents, each in form
and substance reasonably acceptable to the Lenders in their sole discretion.
(b)    Authority Documents. Receipt by the Administrative Agent of the
following:
(i)    Organizational Documents. Copies of the articles of incorporation of the
Borrower, certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation and copies of the bylaws of the Borrower, certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of the Closing Date.
(ii)    Resolutions. Copies of resolutions of the board of directors of the
Borrower approving and adopting this Credit Agreement and the other Credit
Documents to which it is a party, the transactions contemplated herein and
therein and authorizing execution and delivery hereof and thereof, certified by
a secretary or assistant secretary


51



--------------------------------------------------------------------------------





(or the equivalent) of the Borrower to be true and correct and in full force and
effect as of the Closing Date.
(iii)    Good Standing. A copy of a certificate of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation.
(iv)    Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary (or the equivalent) of the Borrower to be true
and correct as of the Closing Date.
(c)    Opinions of Counsel. Receipt by the Administrative Agent of opinions of
counsel to the Borrower (which may include in-house counsel with respect to
matters of Texas law), in form and substance acceptable to the Administrative
Agent, addressed to the Administrative Agent and the Lenders and dated as of the
Closing Date.
(d)    Financial Statements. Receipt by the Administrative Agent of a copy of
(i) the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of the Parent and its Subsidiaries
for the Fiscal Year 2016, audited by independent public accountants of
recognized national standing, (ii) the consolidated balance sheet and income
statement of the Parent and its Subsidiaries for the Fiscal Quarter ended June
30, 2017, together with the related consolidated statement of income for such
Fiscal Quarter and a year to date statement of cash flows and (iii) such other
financial information regarding the Borrower as the Administrative Agent may
reasonably request. The Administrative Agent acknowledges that the items
described in clauses (i) and (ii) above have been posted on the Borrower’s
website at the website address listed on Schedule 11.1 and are therefore deemed
to have been received by the Administrative Agent.
(e)    Due Diligence. The Administrative Agent and the Lenders shall have
completed all due diligence with respect to the Borrower and its Subsidiaries
and the transactions contemplated by this Credit Agreement and the other Credit
Documents and the FMB Mortgage Documents, in scope and determination reasonably
satisfactory to the Administrative Agent and the Lenders.
(f)    Material Adverse Effect. Since December 31, 2016, except as disclosed in
the SEC Reports (i) there shall have been no development or event relating to or
affecting the Borrower or any of its Subsidiaries that has had or would be
reasonably expected to have a Material Adverse Effect and (ii) no Material
Adverse Change in the facts and information regarding the Borrower and its
Subsidiaries shall have occurred.
(g)    Absence of Market Disruption. There shall not have occurred a material
adverse change in or material disruption of conditions in the financial, banking
or capital markets which the Administrative Agent and the Arranger, in their
sole discretion, deem material in connection with the syndication of the Credit
Agreement.
(h)    Litigation. There shall not exist any material order, decree, judgment,
ruling or injunction or any material pending or threatened action, suit,
investigation or proceeding against the Borrower or any of its Subsidiaries
except as disclosed in the SEC Reports.
(i)    Consents. All necessary governmental, shareholder and third party
consents and approvals, if any, with respect to this Credit Agreement and the
Credit Documents and the FMB


52



--------------------------------------------------------------------------------





Mortgage Documents and the transactions contemplated herein and therein have
been received (except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required to enforce the Lien of the
FMB Mortgage Documents, exercise remedies under the FMB Mortgage Documents, or
use, operate, assign, lease or transfer property of the Borrower in connection
therewith), and no condition or Requirement of Law exists which would reasonably
be likely to restrain, prevent or impose any material adverse conditions on the
transactions contemplated hereby and by the other Credit Documents and the FMB
Mortgage Documents.
(j)    Officer’s Certificates. Receipt by the Administrative Agent of a
certificate or certificates executed by an Authorized Officer of the Borrower as
of the Closing Date stating that (i) the Borrower and each of its Subsidiaries
are in compliance in all material respects with all existing material financial
obligations and all material Requirements of Law, (ii) there does not exist any
material order, decree, judgment, ruling or injunction or any material pending
or threatened action, suit, investigation or proceeding against the Borrower or
any of its Subsidiaries, except as disclosed in the SEC Reports (iii) the
financial statements and information delivered to the Administrative Agent on or
before the Closing Date were prepared in good faith and in accordance with GAAP
and (iv) immediately after giving effect to this Credit Agreement, the other
Credit Documents and the FMB Mortgage Documents and all the transactions
contemplated herein or therein to occur on such date, (A) the Borrower is
Solvent, (B) no Default or Event of Default exists, (C) all representations and
warranties contained herein and in the other Credit Documents and the FMB
Mortgage Documents are true and correct in all material respects, (D) since
December 31, 2016, except as disclosed in the SEC Reports, there has been no
development or event relating to or affecting the Borrower or any of its
Subsidiaries that has had or would be reasonably expected to have a Material
Adverse Effect and there exists no event, condition or state of facts that would
result in or reasonably be expected to result in a Material Adverse Change and
(E) the Borrower is in compliance with the financial covenant set forth in
Section 7.2, as of June 30, 2017, as demonstrated in the Covenant Compliance
Worksheet attached to such certificate.
(k)    Fees and Expenses. Unless waived by the Person entitled thereto, payment
by the Borrower of all fees and expenses owed by it to the Administrative Agent,
the Arranger and the Lenders on or before the Closing Date, including, without
limitation, as set forth in the Fee Letter.
(l)    FMB Mortgage Documents. To the extent requested by the Administrative
Agent, copies of each document (including any Uniform Commercial Code financing
statement) required by the FMB Mortgage Documents to be filed, registered or
recorded in order to create in favor of the First Mortgage Bond Trustee for the
benefit of the holders of the First Mortgage Bonds, including the Administrative
Agent, for the benefit of the Lenders, a valid direct first deed of trust lien
and security interest on the Mortgaged Property, in each case, in proper form
for filing, registration or recordation.
(m)    Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.
Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


53



--------------------------------------------------------------------------------





SECTION 5

CONDITIONS TO ALL EXTENSIONS OF CREDIT


5.1    Funding Requirements.
In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Loans and the L/C Issuers shall not be obligated
to issue or amend Letters of Credit unless:
(a)    Notice. The Borrower shall have delivered (i) in the case of any new
Revolving Loan, a Notice of Revolving Borrowing, duly executed and completed, by
the time specified in Section 2.1, (ii) in the case of any Letter of Credit, a
Letter of Credit Application, duly executed and completed, by the time specified
in Section 2.2. and (iii) in the case of any new Swing Line Loan, a Notice of
Swing Line Borrowing, duly executed and completed, by the time specified in
Section 2.9.
(b)    Representations and Warranties. The representations and warranties made
by the Borrower in any Credit Document (other than the representation and
warranties in Section 6.7(a) (but only with respect to clause (a) of the
definition of Material Adverse Effect) and Section 6.9 of the Credit Agreement)
and, except during any FMB Release Period, the FMB Mortgage are true and correct
in all material respects (except to the extent that any representation and
warranty that is qualified by materiality or Material Adverse Effect or Material
Adverse Change shall be true and correct in all respects) at and as if made as
of such date except to the extent they expressly and exclusively relate to an
earlier date.
(c)    No Default. No Default or Event of Default shall exist and be continuing
either prior to or after giving effect to such Credit Extension.
(d)    Availability. Immediately after giving effect to such Credit Extension
(and the application of the proceeds thereof), (i) the aggregate principal
amount of outstanding Revolving Loans plus the aggregate principal amount of
outstanding L/C Obligations plus the aggregate principal amount of outstanding
Swing Line Loans shall not exceed the Revolving Committed Amount, (ii) with
respect to each individual Lender, the sum of outstanding principal amount of
Revolving Loans of such Lender plus such Lender’s Pro Rata Share of the
outstanding principal amount of L/C Obligations and Swing Line Loans shall not
exceed such Lender’s Pro Rata Share of the Revolving Committed Amount, (iii) the
aggregate amount of L/C Obligations shall not exceed the Letter of Credit
Sublimit and (iv) the aggregate amount of Swing Line Loans shall not exceed the
Swing Line Sublimit.
The delivery of each Notice of Borrowing or a Letter of Credit Application shall
constitute a representation and warranty by the Borrower of the correctness of
the matters specified in subsections (b), (c) and (d) above.
SECTION 6

REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Credit
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:


54



--------------------------------------------------------------------------------





6.1    Organization and Good Standing.
The Borrower and its Subsidiaries (a) are duly organized, validly existing and
in good standing under the laws of the respective jurisdictions of their
organization, (b) are duly qualified and in good standing as a foreign entity
authorized to do business in every other jurisdiction where the failure to so
qualify would have a Material Adverse Effect and (c) have the requisite power
and authority to own their respective properties and to carry on their
respective business as now conducted and as proposed to be conducted.
6.2    Due Authorization.
The Borrower and any of its Subsidiaries party to any Credit Document (a) has
the requisite power and authority to execute, deliver and perform this Credit
Agreement, the FMB Mortgage and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and (b) has
been authorized by all necessary action to execute, deliver and perform this
Credit Agreement, the FMB Mortgage and the other Credit Documents to which it is
a party.
6.3    No Conflicts.
Neither the execution and delivery of this Credit Agreement, the FMB Mortgage
and the other Credit Documents, nor the consummation of the transactions
contemplated herein and therein, nor performance of and compliance with the
terms and provisions hereof and thereof by the Borrower will (a) violate or
conflict with any provision of its organizational documents, (b) violate,
contravene or conflict with any law, regulation (including without limitation,
Regulation U and Regulation X), order, writ, judgment, injunction, decree or
permit applicable to it, (c) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it may be bound, the violation of which would
have or would be reasonably expected to have a Material Adverse Effect or (d)
result in or require the creation of any Lien upon or with respect to its
properties (except the Lien of the FMB Mortgage Documents in favor of the First
Mortgage Bond Trustee).
6.4    Consents.
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement, the FMB Mortgage or any of the other Credit Documents that has
not been obtained or completed, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required to
enforce the Lien of the FMB Mortgage Documents, exercise remedies under the FMB
Mortgage Documents, or use, operate, assign, lease or transfer property of the
Borrower in connection therewith.


6.5    Enforceable Obligations.
This Credit Agreement, the FMB Mortgage and the other Credit Documents to which
it is a party have been duly executed and delivered and constitute the legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms, except as may be limited by Debtor
Relief Laws or similar laws affecting creditors’ rights generally or by general
equitable principles.


55



--------------------------------------------------------------------------------





6.6    Financial Condition.
The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP except that the quarterly financial statements are subject to year-end
adjustments and have fewer footnotes than annual statements and (ii) present
fairly the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of such date and for such periods. No opinion
provided with respect to the Borrower’s financial statements pursuant to
Section 7.1 (or as to any prior annual financial statements) has been withdrawn.
6.7    No Material Change.
(a)    Since December 31, 2016, except as disclosed in the SEC Reports there has
been no development or event relating to or affecting the Borrower or any of its
Subsidiaries which would have or would reasonably be expected to have a Material
Adverse Effect.
(b)    Since December 31, 2016, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by the Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relation to the financial condition of
the Borrower or any of its Subsidiaries, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lenders pursuant to
Section 4.1(d) or 7.1 or in the notes thereto or (ii) otherwise permitted by the
terms of this Credit Agreement and communicated to the Lenders.
6.8    No Default.
Neither the Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default
presently exists and is continuing.
6.9    Litigation.
Except as disclosed in the SEC Reports, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings,
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries which would have or would reasonably be expected to have
a Material Adverse Effect.
6.10    Taxes.
The Borrower and its Subsidiaries have filed, or caused to be filed, all
material Tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of Taxes shown thereon to be due (including interest and
penalties) and has paid all other Taxes, fees, assessments and other
governmental charges (including mortgage recording Taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such Taxes (i) the amount
of which, individually or in the aggregate, is not material or (ii) which are
not yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.




56



--------------------------------------------------------------------------------





6.11    Compliance with Law.
The Borrower and its Subsidiaries are in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply would not have or would not reasonably be expected to
have a Material Adverse Effect.


6.12    ERISA.
Except as would not result or reasonably be expected to result in a Material
Adverse Effect:
(a)    During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of the Borrower, no event or condition has occurred or exists
as a result of which any ERISA Event would be reasonably expected to occur, with
respect to any Plan; (ii) each Plan has been maintained, operated, and funded in
compliance with its own terms and in material compliance with the provisions of
ERISA, the Code, and any other applicable federal or state laws; and (iii) no
Lien in favor or the PBGC or a Plan has arisen or is reasonably likely to arise
on account of any Plan.
(b)    The actuarial present value of all “benefit liabilities” under each
Single Employer Plan (determined within the meaning of Section 401(a)(2) of the
Code, utilizing the actuarial assumptions used to fund such Plans), whether or
not vested, did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the current value of
the assets of such Plan allocable to such accrued liabilities, except as
disclosed in the Borrower’s financial statements.
(c)    Neither the Borrower, its Subsidiaries nor any ERISA Affiliate has
incurred, or, to the best knowledge of the Borrower, is reasonably expected to
incur, any withdrawal liability under ERISA to any Multiemployer Plan or
Multiple Employer Plan. Neither the Borrower, its Subsidiaries, nor any ERISA
Affiliate has received any notification that any Multiemployer Plan is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best
knowledge of the Borrower, reasonably expected to be insolvent or terminated.
(d)    No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.
(e)    The present value (determined using actuarial and other assumptions which
are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower, its Subsidiaries, and each
ERISA Affiliate for post-retirement welfare benefits to be provided to their
current and former employees under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA), net of all assets under all such Plans
allocable to such benefits, are reflected on the financial statements referenced
in Section 7.1 in accordance with FASB 106.


57



--------------------------------------------------------------------------------





(f)    Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA)
to which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.
6.13    Use of Proceeds; Margin Stock.
The proceeds of the Credit Extensions to the Borrower hereunder will be used
solely for the purposes specified in Section 7.9. None of such proceeds will be
used (a) for the purpose of (i) purchasing or carrying any Margin Stock , (ii)
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry Margin Stock, or (iii) any other purpose that might constitute this
transaction a “purpose credit” within the meaning of Regulation U or (b) for the
acquisition of another Person unless the board of directors (or other comparable
governing body) or stockholders, as appropriate, of such Person has approved
such acquisition.
6.14    Government Regulation.
The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.
6.15    Solvency.
The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.
6.16    Disclosure.
Neither this Credit Agreement nor any financial statements delivered to the
Administrative Agent or the Lenders nor any other document, certificate or
statement furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading.
6.17    Environmental Matters.
Except as would not result or reasonably be expected to result in a Material
Adverse Effect: (a) each of the properties of the Borrower and its Subsidiaries
(the “Properties”) and all operations at the Properties are in substantial
compliance with all applicable Environmental Laws, (b) there is no undocumented
or unreported violation of any Environmental Law with respect to the Properties
or the businesses operated by the Borrower and its Subsidiaries (the
“Businesses”) that the Borrower is aware of, and (c) there are no conditions
relating to the Businesses or Properties that have given rise to or would
reasonably be expected to give rise to a liability under any applicable
Environmental Laws.


6.18    First Mortgage Bonds Validly Issued.
The First Mortgage Bonds have been duly authorized and executed by the Borrower,
authenticated by the First Mortgage Bond Trustee in accordance with the FMB
Mortgage and the Third Supplemental Indenture and validly issued and delivered,
pursuant to the terms of the FMB Delivery Agreement, to the Administrative
Agent, and the First Mortgage Bonds constitute valid and binding obligations of
the Borrower entitled to the benefits and security of the FMB Mortgage and the
Third


58



--------------------------------------------------------------------------------





Supplemental Indenture and are enforceable against the Borrower in accordance
with their terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization or other similar laws relating to or affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The FMB Mortgage, as supplemented by the Third Supplemental
Indenture, complies as to form with the requirements of the Trust Indenture Act
of 1939, as amended. The First Mortgage Bonds are not required to be registered
under the Securities Act. The issuance to the Administrative Agent of the First
Mortgage Bonds as described in this Credit Agreement did and does not violate
any provision of the FMB Mortgage, as supplemented by the Third Supplemental
Indenture. In addition, the issuance to the Administrative Agent of the First
Mortgage Bonds as described in this Credit Agreement did and does not violate
any provision of any other agreement or instrument or any law or regulation, or
judicial or regulatory order, judgment or decree to which the Borrower or any of
its Subsidiaries is a party or by which any of the foregoing is bound, the
violation of which would have or would be reasonably expected to have a Material
Adverse Effect. Notwithstanding anything herein to the contrary, this Section
6.18 shall not apply during any FMB Release Period.
6.19    First Priority Mortgage.
The Borrower has good and indefeasible title to (or valid rights to lease or
use, by easement or otherwise) all real property comprising the Mortgaged
Property, and good and valid title to (or valid rights to use, by easement or
otherwise) all fixtures and personal property comprising the Mortgaged Property,
and (i) all such Mortgaged Property is subject to the Lien of the FMB Mortgage
Documents, and (ii) all such Mortgaged Property acquired by the Borrower after
the respective dates of the FMB Mortgage and the Third Supplemental Indenture
have become or will, upon such acquisition, become, subject to the Lien thereof.
The FMB Mortgage constitutes a valid direct first deed of trust lien and
security interest upon all Mortgaged Property, subject only to “Permitted Liens”
(as such term is defined in the FMB Mortgage). The rights, powers, Liens and
privileges purported to be created pursuant to the FMB Mortgage Documents in
favor of the Administrative Agent, as the holder of the First Mortgage Bonds for
the benefit of the Lenders, shall be equal and ratable with the holders of other
bonds issued pursuant to the FMB Mortgage Documents. Notwithstanding anything
herein to the contrary, this Section 6.19 shall not apply during any FMB Release
Period.
6.20    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and Agents with Anti-Corruption Laws and applicable Sanctions. The Borrower, its
Subsidiaries and their respective officers and directors and to the knowledge of
the Borrower its employees and Agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any Agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or will benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transactions of the Borrower or any Subsidiary pursuant
to or in connection with this Credit Agreement will violate any Anti-Corruption
Law or applicable Sanctions.
6.21    EEA Financial Institutions.     The Borrower is not an EEA Financial
Institution.


59



--------------------------------------------------------------------------------





SECTION 7

AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all of the Borrower Obligations:
7.1    Information Covenants.
The Borrower will furnish, or cause to be furnished, to the Lenders:
(a)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each Fiscal Year of the Borrower commencing
with the 2017 Fiscal Year, a consolidated balance sheet and income statement of
the Borrower and its Subsidiaries, as of the end of such Fiscal Year, together
with the related consolidated statements of income and of cash flows for such
Fiscal Year, setting forth in comparative form figures for the preceding Fiscal
Year, all such financial information described above to be in reasonable form
and detail and, in each case, audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Required Lenders and whose opinion shall be furnished to the Lenders, and shall
be to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect.
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each Fiscal Quarter of the Borrower commencing
with the Fiscal Quarter ending September 30, 2017 (other than the fourth Fiscal
Quarter), a consolidated balance sheet and income statement of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter, together with the related
consolidated statement of income for such Fiscal Quarter and a year to date
statement of cash flows, in each case setting forth in comparative form figures
for the corresponding period of the preceding Fiscal Year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Required Lenders, and, in each case, accompanied by a
certificate of a Financial Officer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of such Person and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and except that the quarterly financial statements have fewer
footnotes than annual statements.
(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Financial Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the Borrower with the financial
covenant set forth in Section 7.2 as of the end of such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.
(d)    Reports. Notice of the filing by the Borrower of any Form 10-Q, Form 10-K
or Form 8-K with the SEC promptly upon the filing thereof and copies of all
financial statements, proxy statements, notices and reports as the Borrower
shall send to its shareholders concurrently with the mailing of any such
statements, notices or reports to its shareholders.


60



--------------------------------------------------------------------------------





(e)    Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent within ten days of (i) the
occurrence of a Default or Event of Default, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto, (ii)
the occurrence of any of the following with respect to the Borrower or any of
its Subsidiaries (A) the pendency or commencement of any litigation, arbitration
or governmental proceeding against the Borrower or any of its Subsidiaries
which, if adversely determined, would have or would reasonably be expected to
have a Material Adverse Effect, (B) one or more judgments, orders, or decrees
shall be entered against the Borrower or any of its Subsidiaries involving a
liability of $5,000,000 or more, in the aggregate or (C) the institution of any
proceedings against the Borrower or any of its Subsidiaries with respect to, or
the receipt of notice by such Person of potential liability or responsibility
for violation or alleged violation of, any federal, state or local law, rule or
regulation (including, without limitation, any Environmental Law), the violation
of which would have or would reasonably be expected to have a Material Adverse
Effect and (iii) the First Mortgage Bond Trustee resigning as trustee under the
FMB Mortgage.
(f)    ERISA. Upon the Borrower, any of its Subsidiaries, or any ERISA Affiliate
obtaining knowledge thereof, the Borrower will give written notice to the
Administrative Agent promptly (and in any event within ten days) of any of the
following which would result in or reasonably would be expected to result in a
Material Adverse Effect: (i) any event or condition, including, but not limited
to, any Reportable Event, that constitutes, or would be reasonably expected to
lead to, an ERISA Event; (ii) with respect to any Multiemployer Plan, the
receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against the Borrower, any of its Subsidiaries, or any ERISA
Affiliate, or of a determination that any Multiemployer Plan insolvent (both
within the meaning of Title IV of ERISA); (iii) the failure to make full payment
on or before the due date (including extensions) thereof of all amounts which
the Borrower or any of its Subsidiaries or ERISA Affiliates is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) a change in the funding status of any Plan, in each case together with a
description of any such event or condition or a copy of any such notice and a
statement by an officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken with respect thereto. Promptly
upon request, the Borrower shall furnish the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of Section
3(39) of ERISA).
(g)    Debt Ratings. Prompt notice of any change in the Debt Ratings of the
Borrower.
(h)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Lenders may reasonably request.
Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.1; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative


61



--------------------------------------------------------------------------------





Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (A) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Officer’s Certificate required by Section 7.1(c) to the Administrative
Agent. Except for such Officer’s Certificate, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
7.2    Financial Covenant.
The ratio of (i) Consolidated Indebtedness of the Borrower to (ii) Consolidated
Capitalization of the Borrower shall be less than or equal to 0.65 to 1.0 as of
the last day of any fiscal quarter of the Borrower.
7.3    Preservation of Existence and Franchises.
(a)    Except in a transaction permitted by Section 8.2, the Borrower will do
(and will cause each of its Subsidiaries to do) all things necessary to preserve
and keep in full force and effect its existence and material rights, franchises
and authority.
(b)    The Borrower will maintain (and will cause each of its Subsidiaries to
maintain) its properties in good working order and condition and not waste or
otherwise permit such properties to deteriorate, reasonable wear and tear
excepted; provided that this Section 7.3(b) shall not prevent the Borrower or
any Subsidiary from discontinuing the operation and the maintenance of any of
its properties if such discontinuance is desirable in the conduct of its
business and the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
7.4    Books and Records.
The Borrower will keep (and will cause each of its Subsidiaries to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
7.5    Compliance with Law.
The Borrower will comply (and will cause each of its Subsidiaries to comply)
with all laws (including, without limitation, all Environmental Laws and ERISA
laws), rules, regulations and orders, and all applicable restrictions imposed by
all Governmental Authorities, applicable to it and its properties, if the
failure to comply would have or would reasonably be expected to have a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and Agents with
Anti-Corruption Laws and applicable Sanctions.




62



--------------------------------------------------------------------------------





7.6    Payment of Taxes and Other Indebtedness.
The Borrower will (and will cause each of its Subsidiaries to) pay, settle or
discharge (a) all Taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that the Borrower and its Subsidiaries shall not be required
to pay any such Tax, assessment, charge, levy, claim or Indebtedness which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment (i) would give rise to an immediate right
to foreclose or collect on a Lien securing such amounts or (ii) would have or
would be reasonably expected to have a Material Adverse Effect.
7.7    Insurance.
The Borrower will (and will cause each of its Subsidiaries to) at all times
maintain in full force and effect insurance (including worker’s compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.
7.8    Performance of Obligations.
The Borrower will perform (and will cause each of its Subsidiaries to perform)
in all material respects all of its obligations under the terms of the Third
Supplemental Indenture, the First Mortgage Bonds and all other material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.
7.9    Use of Proceeds.
The proceeds of the Credit Extensions may be used solely for working capital,
letters of credit, capital expenditures and other lawful purposes of the
Borrower. The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall ensure that its Subsidiaries and its or
their respective directors, officers, employees shall not use, and shall use
commercially reasonable efforts to ensure that its Agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
7.10    Audits/Inspections.
Upon reasonable notice and during normal business hours, the Borrower will
permit representatives appointed by the Administrative Agent or the Lenders,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect the Borrower’s property, including its books and
records, its accounts receivable and inventory, the Borrower’s facilities and
its other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or such Lender or its representatives to
investigate and verify the accuracy of information provided to it and to discuss
all such


63



--------------------------------------------------------------------------------





matters with the officers, employees and representatives of the Borrower;
provided that an officer or authorized agent of the Borrower shall be present
during any such discussions between the officers, employees or representatives
of the Borrower and the representatives of the Administrative Agent or any
Lender.
SECTION 8

NEGATIVE COVENANTS


Unless otherwise approved in writing by the Required Lenders, the Borrower
covenants and agrees that, until the termination of the Commitments, the
termination or expiration of all Letters of Credit and the payment in full of
the Borrower Obligations:
8.1    Nature of Business.
The Borrower will not materially alter the character of its business from that
conducted as of the Closing Date.
8.2    Consolidation and Merger.
The Borrower will not (a) enter into any transaction of merger or (b)
consolidate, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, so long as no Default or Event of Default shall
exist or be caused thereby a Person may be merged or consolidated with or into
the Borrower so long as the Borrower shall be the continuing or surviving
Person.
8.3    Sale or Lease of Assets.
The Borrower will not (nor will it permit its Subsidiaries to) sell, lease,
transfer or otherwise dispose of, any of its assets (including, without
limitation, all or substantially all of its assets, whether in one transaction
or a series of related transactions) except (a) sales or other transfers of
assets for fair value, if the aggregate value of all such transactions in any
calendar year, does not exceed 25% of the book value of Total Assets of the
Borrower, as calculated as of the end of the most recent Fiscal Quarter, and
(b) sales, leases, transfers or other dispositions, at less than fair value, of
any other assets of the Borrower and its Subsidiaries, provided that the
aggregate book value of such assets shall not exceed $10,000,000 in any calendar
year.
8.4    Affiliate Transactions.
The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an Affiliate.
8.5    Liens.
The Borrower will not (nor will it permit its Subsidiaries to) contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, securing any Indebtedness other than the
following: (a) Liens securing Borrower Obligations, including Liens on cash or
deposits granted in favor of the Swing Line Lender or a L/C Issuer to Cash
Collateralize any Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans, (b) Liens for taxes not yet due or Liens for taxes


64



--------------------------------------------------------------------------------





being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof), (c) Liens in respect of property imposed by
law arising in the ordinary course of business such as materialmen’s,
mechanics’, warehousemen’s, carrier’s, landlords’ and other nonconsensual
statutory Liens which are not yet due and payable, which have been in existence
less than 90 days or which are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) pledges or
deposits made in the ordinary course of business to secure payment of worker’s
compensation insurance, unemployment insurance, pensions or social security
programs, (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-‑money bonds and other similar obligations incurred in the
ordinary course of business (other than obligations in respect of the payment of
borrowed money), (f) Liens arising from good faith deposits in connection with
or to secure performance of statutory obligations and surety and appeal bonds,
(g) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
property for its intended purposes, (h) judgment Liens that would not constitute
an Event of Default, (i) Liens arising by virtue of any statutory or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a creditor depository
institution, (j) any Lien created or arising over any property which is
acquired, constructed or created by the Borrower or its Subsidiaries, but only
if (i) such Lien secures only principal amounts (not exceeding the cost of such
acquisition, construction or creation) raised for the purposes of such
acquisition, construction or creation, together with any costs, expenses,
interest and fees incurred in relation thereto or a guarantee given in respect
thereof, (ii) such Lien is created or arises on or before 180 days after the
completion of such acquisition, construction or creation, (iii) such Lien is
confined solely to the property so acquired, constructed or created and any
improvements thereto and (iv) the aggregate principal amount of all Indebtedness
at any one time outstanding that is secured by such Liens shall not exceed
$25,000,000, (k) any Lien on Margin Stock, (l)  the assignment of, or Liens on,
demand, energy or wheeling revenues, or on capacity reservation or option fees,
payable to the Borrower or any of its Subsidiaries with respect to any wholesale
electric service or transmission agreements, the assignment of, or Liens on,
revenues from energy services contracts, and the assignment of, or Liens on,
capacity reservation or option fees payable to the Borrower or such Subsidiary
with respect to asset sales permitted herein, (m) any extension, renewal or
replacement (or successive extensions, renewals or replacements), as a whole or
in part, of any Liens referred to in the foregoing clauses (a) through (l), for
amounts not exceeding the principal amount of the Indebtedness secured by the
Lien so extended, renewed or replaced, provided that such extension, renewal or
replacement Lien is limited to all or a part of the same property or assets that
were covered by the Lien extended, renewed or replaced (plus improvements on
such property or assets), (n) Liens securing obligations under Hedging
Agreements entered into in the ordinary course of business and not for
speculative purposes, (o) Liens granted by bankruptcy-remote special purpose
Subsidiaries to secure stranded cost securitization bonds, (p) Liens upon any
property in favor of the lenders under any Material Credit Agreement securing
Indebtedness thereunder; provided that (i) the Borrower Obligations shall
concurrently be secured equally and ratably with (or prior to) such Indebtedness
under such Material Credit Agreement so long as such other Indebtedness shall be
secured and (ii) the Borrower, the lenders or any administrative agent under
such Material Credit Agreement and the Administrative Agent, for the benefit of
the Lenders, shall have entered into such security agreements, collateral trust
and sharing agreements, intercreditor agreements and other documentation deemed
necessary by the Administrative Agent in respect of such Lien on terms and
conditions acceptable to the Administrative Agent (including, without
limitation, with respect to the voting of claims and release or modification of
any such Lien or all or any portion of the collateral thereunder), (q) the Lien
of the FMB Mortgage Documents on the Mortgaged Property, subject in each case to
compliance with Section 7.2, (r) the Liens on the Mortgaged Property which would
not otherwise


65



--------------------------------------------------------------------------------





be permitted under this Section 8.5 and which are “Permitted Liens” (as such
term is defined in the FMB Mortgage as in effect on the date hereof) and (s)
Liens on Property, in addition to those otherwise permitted by clauses (a)
through (q) above, securing, directly or indirectly, Indebtedness or obligations
of the Borrower and its Subsidiaries arising pursuant to other agreements
entered into in the ordinary course of business which do not exceed, in the
aggregate at any one time outstanding, $25,000,000.
8.6    Accounting Changes.
The Borrower will not (nor will it permit any of its Subsidiaries to) make or
permit any change in accounting policies or reporting practices, except as
required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.
SECTION 9

EVENTS OF DEFAULT


9.1    Events of Default.
An Event of Default with respect to the Borrower shall exist upon the occurrence
of any of the following specified events (each an “Event of Default”):
(a)    Payment. The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans or L/C Obligations; or (ii) default, and such
default shall continue for five (5) or more Business Days, in the payment when
due of any interest on the Loans or L/C Obligations or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith or therewith.
(b)    Representations. Any representation, warranty or statement made or deemed
to be made by the Borrower herein or in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made.
(c)    Covenants. The Borrower shall:
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(e)(i), 7.2, 7.3(a) (solely with respect to
the existence of the Borrower), 7.9, 7.10 or 8.1 through 8.6, inclusive; or
(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Credit Agreement or any other Credit
Document and the default shall continue unremedied for a period of at least
thirty (30) days after the earlier of an Authorized Officer of the Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent.
(d)    Credit Documents; FMB Mortgage. Any Credit Document or the FMB Mortgage
shall fail to be in force and effect or the Borrower shall so assert or any
Credit Document or the FMB Mortgage shall fail to give the Administrative Agent
or the Lenders, or the First Mortgage Bond Trustee, as applicable, the rights,
powers, liens and privileges purported to be created thereby; provided that it
shall not be a Default or Event of Default hereunder if the


66



--------------------------------------------------------------------------------





FMB Mortgage or any other FMB Mortgage Document fails to be in force or effect
during an FMB Release Period.
(e)    Bankruptcy, etc. The occurrence of any of the following with respect to
the Borrower or any of its Subsidiaries (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Borrower or any of its Subsidiaries in an involuntary case under
any applicable Debtor Relief Law now or hereafter in effect, or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or any of its Subsidiaries or for any substantial part
of their property or ordering the winding up or liquidation of its affairs; or
(ii) an involuntary case under any applicable Debtor Relief Law now or hereafter
in effect is commenced against the Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) the Borrower or any of its Subsidiaries shall commence a voluntary case
under any applicable Debtor Relief Law now or hereafter in effect, or consent to
the entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) the Borrower or any of its Subsidiaries admit in
writing its inability to pay its debts generally as they become due or any
action shall be taken by any Person in furtherance of any of the aforesaid
purposes.
(f)    Defaults under Other Agreements.
(i)    The Borrower or any of its Subsidiaries shall default in the due
performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default would have or would reasonably be expected
to have a Material Adverse Effect.
(ii)    With respect to any Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness outstanding under this Credit Agreement)
in excess of $20,000,000 in the aggregate (A) the Borrower or any of its
Subsidiaries shall (x) default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to such Indebtedness, or (y)
default (after giving effect to any applicable grace period) in the observance
or performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause or permit the
holder or the holders of such Indebtedness (or any trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required) such Indebtedness to become due prior to its stated
maturity; or (B) such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to the stated maturity thereof; or (C) such Indebtedness shall mature and
remain unpaid.
(g)    Judgments. Any judgment, order or decree involving a liability of
$20,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $40,000,000 or more, in the aggregate, shall be entered against the
Borrower or any of its Subsidiaries and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) 60 days; provided that if such judgment, order or decree provides for
periodic payments over time then the


67



--------------------------------------------------------------------------------





Borrower or such Subsidiary shall have a grace period of 30 days with respect to
each such periodic payment.
(h)    ERISA. The occurrence of any of the following events or conditions if any
of the same would have or would be reasonably expected to have a Material
Adverse Effect: (i) the Borrower, any of its Subsidiaries or any ERISA Affiliate
fails to make full payment when due of all amounts, which under the provisions
of any Plan or Section 412 or 430 of the Code, the Borrower, any of its
Subsidiaries or any ERISA Affiliate is required to pay as contributions thereto;
(ii) an ERISA Event shall occur with respect to a Single Employer Plan which is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iii) an ERISA Event
shall occur with respect to a Multiemployer Plan or Multiple Employer Plan which
is, in the reasonable opinion of the Required Lenders, likely to result in (A)
the termination of such Single Employer Plan for purposes of Title IV of ERISA,
or (B) the Borrower, any of its Subsidiaries, or any ERISA Affiliate incurring
any liability in connection with a withdrawal from or insolvency (within the
meaning of Section 4245 of ERISA) of such Plan; or ( iv) any prohibited
transaction (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) or breach of fiduciary responsibility shall occur which would be
reasonably expected to subject the Borrower, any of its Subsidiaries, or any
ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of
ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which the Borrower, any of its Subsidiaries, or any ERISA Affiliate
has agreed or is required to indemnify any person against any such liability.
(i)    Change of Control. There shall occur a Change of Control.
(j)    First Mortgage Bonds. During any period other than a FMB Release Period,
(i) the aggregate outstanding principal amount of the First Mortgage Bonds shall
be less than the Revolving Committed Amount; or (ii) the First Mortgage Bonds
shall cease to be equally and ratably secured under the terms of the FMB
Mortgage by a valid direct first deed of trust lien and security interest upon
all Mortgaged Property, subject only to “Permitted Liens” (as such term is
defined in the FMB Mortgage); or (iii) the Borrower shall deny in writing that
it has any liability or obligation under any First Mortgage Bonds or purport to
revoke, terminate, rescind or redeem any First Mortgage Bonds (other than in
accordance with the terms of the First Mortgage Bonds and the FMB Mortgage).
9.2    Acceleration; Remedies.
Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or, upon the request and direction of the Required
Lenders, shall take the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for herein:
(a)    Termination of Commitments. Declare the Commitments and the obligation of
the L/C Issuers to make L/C Credit Extensions terminated whereupon the
Commitments and the obligation of the L/C Issuers to make L/C Credit Extensions
shall be immediately terminated.
(b)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, all L/C Obligations and any and all other
Borrower Obligations of any and every kind owing by the Borrower to the
Administrative Agent or the Lenders under the Credit Documents to be due,
whereupon the same shall be immediately due and payable without


68



--------------------------------------------------------------------------------





presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
(c)    Cash Collateral. Direct the Borrower to Cash Collateralize (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default under Section 9.1(e), it will immediately Cash Collateralize)
L/C Obligations in respect of subsequent drawings under all then outstanding
Letters of Credit in an amount equal to the then outstanding principal amount of
L/C Obligations.
(d)    Enforcement of Rights. To the extent permitted by Law, enforce any and
all rights and interests created and existing under applicable Law and under the
Credit Documents, and the FMB Mortgage.
Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments and any obligation of the L/C Issuers
to make L/C Credit Extensions shall automatically terminate and all Loans, all
L/C Obligations, all accrued interest in respect thereof, all accrued and unpaid
fees and other Borrower Obligations owing to the Administrative Agent and the
Lenders hereunder shall immediately become due and payable without the giving of
any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Borrower.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
9.3    Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuation of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent, the L/C Issuers or any of the Lenders in connection with
enforcing the rights of the Administrative Agent, the L/C Issuers and the
Lenders under the Credit Documents, ratably among them in proportion to the
amounts described in this clause “FIRST” payable to them;
SECOND, to payment of any fees owed to the Administrative Agent, the Swing Line
Lender, the L/C Issuers or any Lender, ratably among them in proportion to the
amounts described in this clause “SECOND” payable to them;
THIRD, to the payment of all accrued interest payable to the Lenders, the Swing
Line Lender and the L/C Issuers hereunder, ratably among them in proportion to
the amounts described in this clause “THIRD” payable to them;
FOURTH, to the payment of the outstanding principal amount of the Revolving
Loans, the Swing Line Loans and L/C Obligations, ratably among them in
proportion to the amounts described in this clause “FOURTH” payable to them;


69



--------------------------------------------------------------------------------





FIFTH, to the Administrative Agent, for the account of the L/C Issuers, to Cash
Collateralize that portion of the L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
SIXTH, to all other Borrower Obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FIFTH” above, ratably among the holders of such Borrower Obligations in
proportion to the amounts described in this clause “SIXTH” payable to them; and
SEVENTH, the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause “FIFTH” above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Borrower
Obligations, if any, in the order set forth above.
SECTION 10

AGENCY PROVISIONS


10.1    Appointment and Authority.
Each of the Lenders and each L/C Issuer hereby irrevocably appoints KeyBank to
act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and the FMB Mortgage and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Section are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and the Borrower shall not have any rights as a third party
beneficiary of any of such provisions.
10.2    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.3    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents and the FMB
Mortgage. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


70



--------------------------------------------------------------------------------





(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents or the FMB Mortgage that
the Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document, the FMB Mortgage or
applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, its Subsidiaries or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (b) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or a
L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document or the
FMB Mortgage, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Credit Agreement, any other Credit Document, the FMB Mortgage Documents or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 4 or Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
10.4    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


71



--------------------------------------------------------------------------------





10.5    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document or under the FMB
Mortgage by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons. The exculpatory provisions of
this Section shall apply to any such sub‑agent and to the Agent-Related Persons
of the Administrative Agent and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
10.6    Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and the FMB
Mortgage and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents or under the FMB Mortgage, as applicable (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents and the FMB Mortgage, as applicable, the provisions of
this Section and Section 11.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Agent-Related
Persons in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by KeyBank as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the related retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.




72



--------------------------------------------------------------------------------





10.7    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Agent-Related Persons and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Credit Agreement. Each Lender and each L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Agent-Related Persons and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document, the FMB Mortgage or any related agreement
or any document furnished hereunder or thereunder.
10.8    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other
Credit Documents or the FMB Mortgage, except in its capacity, as applicable, as
the Administrative Agent, a Lender or a L/C Issuer hereunder.
10.9    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Borrower Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.2(i) and (k), 3.4 and 11.5) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.4 and 11.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Borrower Obligations or the rights of any Lender or


73



--------------------------------------------------------------------------------





to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
SECTION 11

MISCELLANEOUS


11.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent or any L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.1; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Section 2 if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


74



--------------------------------------------------------------------------------





(c)    Borrower Materials/The Platform. The Borrower hereby acknowledges that
(i) the Administrative Agent and/or the Arranger will make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any of the Agent-Related Persons have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Person; provided,
however, that in no event shall any Agent-Related Person have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. The Borrower, the Administrative Agent and each
L/C Issuer may change its respective address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and each L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Notices of Borrowing) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Agent-Related Persons of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
11.2    Right of Set-Off.
In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender, each L/C Lender and the Swing Line Lender each is


75



--------------------------------------------------------------------------------





authorized at any time and from time to time, without presentment, demand,
protest or other notice of any kind (all of which rights being hereby expressly
waived), to set‑off and to appropriate and apply any and all deposits (general
or special) and any other indebtedness at any time held or owing by such Lender,
such L/C Lender or the Swing Line Lender (including, without limitation,
branches, agencies or Affiliates of such Lender, such L/C Lender or the Swing
Line Lender wherever located) to or for the credit or the account of the
Borrower against obligations and liabilities of the Borrower to the Lenders
hereunder, under the Notes, the First Mortgage Bonds, the other Credit
Documents, the FMB Mortgage or otherwise, irrespective of whether the
Administrative Agent or the Lenders, the L/C Issuers or the Swing Line Lender
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured, and any such set‑off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that any Person purchasing a
participation in the Revolving Loans and Commitments hereunder pursuant to
Sections 3.8 or 11.3(d) may exercise all rights of set‑off with respect to its
participation interest as fully as if such Person were a Lender hereunder.
11.3    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(except as contemplated by Section 8.2), and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Agent-Related Persons of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not


76



--------------------------------------------------------------------------------





to be unreasonably withheld or delayed and the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received written notice thereof); provided, however, that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned;
(iii)    any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee);
(iv)    the consents of the L/C Issuers and the Swing Line Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any
assignment; and
(v)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 11.3, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.9, 3.12,
3.13, 3.14, and 11.5(b) with respect to facts and circumstances occurring prior
to the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary. The Register shall be available for


77



--------------------------------------------------------------------------------





inspection by the Borrower and the L/C Issuers at any reasonable time and from
time to time upon reasonable prior notice. In addition, at any time that a
request for a consent for a material or substantive change to the Credit
Documents is pending, any Lender may request and receive from the Administrative
Agent a copy of the Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent, the
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.9, 3.12, 3.13 and 3.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant shall
be subject to the requirements and limitations therein, including the
requirements under Section 3.13(f) (it being understood that the documentation
required under Section 3.13(f) shall be delivered to the participating Lender).
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 3.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 3.8 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Credit Agreement (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Credit Agreement
notwithstanding any notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.9, 3.12, 3.13, or 3.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the


78



--------------------------------------------------------------------------------





benefits of Section 3.13 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.13(f) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Credit Agreement (including its
obligations under Section 3.9, 3.12, 3.13 and 3.14), (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Credit Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Credit Document, remain the lender of record hereunder.
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (A) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (B) disclose on a confidential basis any non‑public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee or credit or liquidity enhancement to such SPC.




79



--------------------------------------------------------------------------------





11.4    No Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.
11.5    Attorney Costs, Expenses, Taxes and Indemnification by Borrower.
(a)    The Borrower agrees (i) to pay or reimburse the Administrative Agent and
the Arranger for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Credit Agreement and
the other Credit Documents and the FMB Mortgage and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable fees and expenses of legal counsel, and (ii)
to pay or reimburse the Administrative Agent, each L/C Issuer and each Lender
for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Credit Agreement or the other Credit Documents or the FMB Mortgage (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Borrower Obligations and during any legal proceeding, including
any proceeding under any Debtor Relief Law), including all reasonable fees and
expenses of legal counsel. The foregoing costs and expenses shall include all
search, filing, recording, and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the Arranger and the cost of independent public accountants and other
outside experts retained by the Administrative Agent, the Arranger or any
Lender. Other than costs and expenses payable in connection with the closing of
the transactions contemplated by this Credit Agreement pursuant to this Section
11.5(a) (which shall be payable on the Closing Date unless otherwise agreed by
the Administrative Agent and the Arranger), all amounts due under this Section
11.5 shall be payable within ten Business Days after demand therefor. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all other Borrower Obligations.
(b)    Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each L/C
Issuer, each Lender and their respective Affiliates, directors, officers,
advisors, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including the reasonable fees and expenses of legal counsel)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Credit Document, the FMB Mortgage or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (ii) any Commitment, Loan or Letter of Credit or the use or proposed
use of the proceeds


80



--------------------------------------------------------------------------------





therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Substances on or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
of the Borrower, or any Environmental Claim related in any way to the Borrower
or any Subsidiary of the Borrower, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding), whether brought by a third party or by
the Borrower or any of its Subsidiaries, and regardless of whether any
Indemnitee is a party thereto or (v) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, by the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Credit Agreement, nor
shall any Indemnitee have any liability for any special, punitive, indirect or
consequential damages relating to this Credit Agreement or any other Credit
Document or the FMB Mortgage or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date).
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Administrative Agent (or any sub‑agent thereof), any L/C Issuer, the
Swing Line Lender or any Agent-Related Person of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub‑agent), such L/C Issuer, the Swing Line Lender or such Agent-Related Person,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub‑agent) or such L/C
Issuer or the Swing Line Lender in its capacity as such, or against any
Agent-Related Person of any of the foregoing acting for the Administrative Agent
(or any such sub‑agent) or such L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 3.2(d).
All amounts due under this Section 11.5 shall be payable within ten (10)
Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Borrower Obligations.
11.6    Amendments, Etc.
Except to the extent provided in Section 2.8 with respect to extensions of the
Maturity Date, no amendment or waiver of any provision of this Credit Agreement
or any other Credit Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower and acknowledged by the Administrative Agent, and each such


81



--------------------------------------------------------------------------------





waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.1 without the written consent
of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) without the written consent of
such Lender;
(c)    postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Revolving Committed Amount hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.6) any fees or other amounts payable hereunder or under any other
Credit Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of to pay interest or Letter of Credit Fees at the Default Rate;
(e)    change Section 3.8 or Section 9.3 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(g)    release the Borrower from its obligations or consent to the assignment by
the Borrower of any of its rights and obligations under (or in respect of) the
Credit Documents or, except to the extent described in Section 2.1(e), the FMB
Mortgage without the written consent of each Lender; or
(h)    except to the extent described in Section 2.1(e), authorize the
Administrative Agent to vote in favor of the release of all or substantially all
of the collateral securing the First Mortgage Bonds without the written consent
of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Credit Agreement or
any other agreement relating to any Letter of Credit issued or to be issued by
it (including, without limitation, under Section 3.16); (ii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Credit Agreement or any other Credit
Document (including, without limitation, under Section 3.16) or, except to the
extent expressly set forth in Section 2.1(e), the FMB Mortgage; (iii)
Section 11.3(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Credit Agreement; and (v) a Fee


82



--------------------------------------------------------------------------------





Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.
11.7    Counterparts.
This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed signature
page of this Credit Agreement by facsimile transmission or other secure
electronic format (.pdf) shall be effective as delivery of a manually executed
counterpart hereof.
11.8    Headings.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
11.9    Survival of Indemnification and Representations and Warranties.
(a)    Survival of Indemnification. All indemnities set forth herein shall
survive the execution and delivery of this Credit Agreement, the making of any
Credit Extension and the repayment of the Loans and other Borrower Obligations
and the termination of the Commitments hereunder.
(b)    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Borrower
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
11.10    Governing Law; Venue; Service.
(a)    THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS, (OTHER THAN THE
THIRD SUPPLEMENTAL INDENTURE AND THE FIRST MORTGAGE BONDS) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5‑1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES). Any legal
action or proceeding with respect to this Credit Agreement or any other Credit
Document (other than the Third Supplemental Indenture and the First Mortgage
Bonds) may be brought in the courts of the State of New York or of the United
States for the Southern District of New York, and, by execution and delivery of
this Credit Agreement, the Borrower hereby irrevocably accepts for itself and in
respect of its Property, generally and unconditionally, the jurisdiction of such
courts.


83



--------------------------------------------------------------------------------





(b)    The Borrower irrevocably consents to the service of process in any action
or proceeding with respect to this Credit Agreement or any other Credit Document
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to it at the address for notices pursuant to Section 11.1, such service
to become effective ten days after such mailing. Nothing herein shall affect the
right of a Lender to serve process in any other manner permitted by Law.
11.11    Waiver of Jury Trial; Waiver of Consequential Damages.
EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this Credit
Agreement agrees not to assert any claim against any other party hereto,
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein and in
the other Credit Documents and in the FMB Mortgage.
11.12    Severability.
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
11.13    Further Assurances.
The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as is necessary to carry out the
intent of this Credit Agreement and the other Credit Documents.
11.14    Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower.


84



--------------------------------------------------------------------------------





For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a non-confidential basis prior to disclosure by the
Borrower or any Subsidiary, provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
11.15    Entirety.
This Credit Agreement together with the other Credit Documents and the Fee
Letters represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.
11.16    Binding Effect; Continuing Agreement.
(a)    This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 4.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of the Borrower, the Administrative Agent and each Lender and their respective
successors and assigns.
(b)    This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Borrower
Obligations have been paid in full and all Letters of Credit and Commitments
have been terminated. Upon termination, the Borrower shall have no further
obligations (other than the indemnification provisions and other provisions that
by their terms survive) under the Credit Documents; provided that should any
payment, in whole or in part, of the Borrower Obligations be rescinded or
otherwise required to be restored or returned by the Administrative Agent or any
Lender, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, then the Credit Documents shall automatically be reinstated and
all amounts required to be restored or returned and all costs and expenses
incurred by the Administrative Agent or any Lender in connection therewith shall
be deemed included as part of the Borrower Obligations.
11.17    No Novation of Existing Credit Agreement.
(a)    No Novation of Existing Credit Agreement. It is the intent of the parties
hereto that, from and after the Closing Date, this Credit Agreement (i) shall
re-evidence the Borrower’s obligations and indebtedness under the Existing
Credit Agreement, (ii) is entered into in substitution for, and not in payment
of, the obligations and indebtedness of the Borrower under the Existing Credit
Agreement, and (iii) is in no way intended to constitute a novation of any of
the Borrower’s obligations and indebtedness which were evidenced by the Existing
Credit Agreement or any of the other “Credit Documents” (as defined in the
Existing Credit Agreement) (including any fee letters or Notes delivered in
connection therewith). All Loans made and “Borrower Obligations” under and as
defined in the Existing Credit Agreement which are outstanding on the Closing
Date shall continue as Loans and Borrower Obligations under (and


85



--------------------------------------------------------------------------------





shall be governed by the terms of) this Credit Agreement. Without limiting the
foregoing, upon the effectiveness hereof, (i) the Existing Letters of Credit
shall continue as Letters of Credit under (and shall be governed by the terms
of) this Credit Agreement as provided in Section 2.2(c) and (ii) the
Administrative Agent shall make such reallocations of each Lender’s share of the
outstanding Loans under the Existing Credit Agreement as are necessary in order
that each such Lender’s share of the outstanding Loans hereunder reflects such
Lender’s ratable share of the Revolving Committed Amount hereunder. On the
Closing Date, (i) the Borrower shall pay to the Administrative Agent for the
ratable account of the Lenders then party to the Existing Credit Agreement, (A)
accrued and unpaid facility fees under the Existing Credit Agreement through the
Closing Date, (B) accrued and unpaid interest on Loans under (and as defined in)
the Existing Credit Agreement through the Closing Date and (ii) the revolving
loans previously made to the Borrower by the Departing Lenders under the
Existing Credit Agreement which remain outstanding as of the date of this Credit
Agreement shall be repaid in full (accompanied by any accrued and unpaid
interest and fees thereon), the Departing Lenders’ “Commitments” under the
Existing Credit Agreement shall be terminated and no Departing Lender shall be a
Lender hereunder.
(b)    References to This Credit Agreement in Credit Documents. All references
herein to “hereunder,” “hereof,” or words of like import and all references in
any other Credit Document to the “Credit Agreement” or words of like import
shall mean and be a reference to the Existing Credit Agreement as amended and
restated hereby (and any section references in such Credit Documents to the
Existing Credit Agreement shall refer to the applicable equivalent provision set
forth herein although the section number thereof may have changed).
11.18    USA Patriot Act Notice.
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the names, addresses and
tax-identification number of the Borrower and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Borrower
in accordance with the Act.
11.19    Acknowledgment.
Section 7 and Section 8 of this Credit Agreement contain affirmative and
negative covenants applicable to the Borrower. Each of the parties to this
Credit Agreement acknowledges and agrees that any such covenants that require
the Borrower to cause any of its Subsidiaries to take or to refrain from taking
specified actions will be enforceable unless prohibited by applicable law or
regulatory requirement.
11.20    Replacement of Lenders.
If (a) any Lender requests compensation under Section 3.09 or Section 3.12, or
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.13, (and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.17(a)), (b) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Lenders as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (c) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to


86



--------------------------------------------------------------------------------





assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.3), all of its
interests, rights and obligations under this Credit Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.3(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 3.14) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.12 or payments required to be made pursuant to
Section 3.13, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Laws; and
(v)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations pursuant to this Section shall nevertheless be
effective without the execution by such Non-Consenting Lender of an Assignment
and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


87



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this Credit
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




88



--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.
BORROWER:
 
 
 
TEXAS-NEW MEXICO POWER COMPANY,
 
a Texas corporation
 
 
 
 
 
 
 
 
By:
/s/ Elisabeth Eden
 
 
Name:
Elisabeth Eden
 
 
Title:
Vice President and Treasurer
 





Signature Page to Third Amended and Restated Credit Agreement
TEXAS-NEW MEXICO POWER COMPANY





--------------------------------------------------------------------------------






LENDERS:
 
 
 
KEYBANK NATIONAL ASSOCIATION
 
as a Lender, as Administrative Agent and as an L/C Issuer
 
 
 
 
 
 
 
By:
/s/ Kevin D. Smith
 
 
Name:
Kevin D. Smith
 
 
Title:
Senior Vice President
 





Signature Page to Third Amended and Restated Credit Agreement
TEXAS-NEW MEXICO POWER COMPANY





--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender and as an L/C Issuer
 
 
 
 
 
 
 
By:
/s/ Helen D. Davis
 
 
Name:
Helen D. Davis
 
 
Title:
Executive Director
 





Signature Page to Third Amended and Restated Credit Agreement
TEXAS-NEW MEXICO POWER COMPANY





--------------------------------------------------------------------------------






 
MUFG UNION BANK, N.A.,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Eric Otieno
 
 
Name:
Eric Otieno
 
 
Title:
Vice President
 





Signature Page to Third Amended and Restated Credit Agreement
TEXAS-NEW MEXICO POWER COMPANY





--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Gregory R. Gredvig
 
 
Name:
Gregory R. Gredvig
 
 
Title:
Director
 





Signature Page to Third Amended and Restated Credit Agreement
TEXAS-NEW MEXICO POWER COMPANY





--------------------------------------------------------------------------------






 
 
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
and will not be a party to this Credit Agreement.




SUNTRUST BANK,
 
as a Departing Lender (and solely with respect to Section 11.17 of the Credit
Agreement)
 
 
 
 
 
 
 
By:
/s/ Yann Pirio
 
 
Name:
Yann Pirio
 
 
Title:
Managing Director
 







Signature Page to Third Amended and Restated Credit Agreement
TEXAS-NEW MEXICO POWER COMPANY





--------------------------------------------------------------------------------






SCHEDULE 1.1(a)

COMMITMENTS AND PRO RATA SHARES




Lender
Commitment
Pro Rata Share
KeyBank National Association
$30,000,000
40%
JPMorgan Chase Bank, N.A.
$16,500,000
22%
MUFG Union Bank, N.A.
$16,500,000
22%
Wells Fargo Bank, National Association
$12,000,000
16%
 
 
 
 
 
 
Total
$75,000,000
100.000000%



Sch. 1.1(a)

--------------------------------------------------------------------------------





SCHEDULE 1.1(c)

EXISTING LETTERS OF CREDIT


Letter of Credit Number
Amount
Date of Issuance
Beneficiary
CPCS-618064
$67,000
5/30/2008
ACE American Insurance Company







Sch 1.1(c)

--------------------------------------------------------------------------------






SCHEDULE 11.1
NOTICES
BORROWER:
Texas-New Mexico Power Company
414 Silver Ave, SW MS0905
Albuquerque, New Mexico 87102-3289
Attention: Elisabeth Eden, Vice President and Treasurer
Telephone: 505.241.2961
Telecopier: 505.241.4386
Electronic Mail: cashdesk@pnmresources.com
Website Address: www.pnmresources.com


ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

KeyBank National Association
4900 Tiedeman Road (OH-01-49-0362)
Brooklyn, Ohio 44144
Attn: Anna Smiley
Telephone:  216-813-4743
Facsimile:  216-370-5997
E-mail:  Anna_Smiley@KeyBank.com
Bank Name: KeyBank
ABA/Routing No: 041001039
Account Name: KAS Servicing
Account No: 1140228209035
Ref: Texas-New Mexico Power Company
Attn: Key Agency Services


Other Notices as Administrative Agent:

KeyBank National Association
127 Public Square
Cleveland, OH 44114
Attn:  Keven D. Smith
Telephone:  206-343-6966
Facsimile:  216-689-4981
E-mail:  keven.smith@Key.com




Sch 11.1

--------------------------------------------------------------------------------






SCHEDULE 11.3

PROCESSING AND RECORDING FEES
The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $3,500 plus the amount set forth below:
Transaction
Assignment Fee
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
-0-
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
$500







Sch. 11.3

--------------------------------------------------------------------------------






EXHIBIT 1.1.1


FMB DELIVERY AGREEMENT
[Attached]






Ex. 1.1.1



--------------------------------------------------------------------------------






Execution Copy

FMB DELIVERY AGREEMENT
TEXAS-NEW MEXICO POWER COMPANY

to

JPMORGAN CHASE BANK, N.A., as Administrative Agent




Dated as of April 30, 2009
Relating to
First Mortgage Bonds, due 2011, Series 2009C



        






--------------------------------------------------------------------------------





THIS FMB DELIVERY AGREEMENT (this “Agreement”), dated as of April 30, 2009, is
by and between Texas-New Mexico Power Company, a Texas corporation (the
“Company”), and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the Lenders under that certain Credit
Agreement, dated as of April 30, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the financial institutions parties thereto (the “Lenders”) and JPMorgan
Chase Bank, N.A., as the Administrative Agent. Capitalized terms used but not
otherwise defined herein have the respective meanings assigned to such terms in
the Credit Agreement.
WHEREAS, the Company has entered into the Credit Agreement and intends to make
borrowings thereunder in accordance with the provisions thereof;
WHEREAS, the Company has heretofore executed and delivered to The Bank of New
York Mellon Trust Company, N.A. (the “Trustee”) a First Mortgage Indenture dated
as of March 23, 2009 (as supplemented, the “Indenture”), providing for the
issuance from time to time of its bonds, notes or other evidence of indebtedness
to be issued in one or more series of securities and to provide security for the
payment of principal of and premium, if any, and interest, if any, on such
securities and the performance of the other obligations of the Company
thereunder;
WHEREAS, of even date herewith, the Company has executed and delivered to the
Trustee a Third Supplemental Indenture, dated as of April 30, 2009 (the
“Supplemental Indenture”), by and between the Company and the Trustee, providing
for the establishment of the form and terms of a series of securities to be
designated First Mortgage Bonds, due 2011, Series 2009C (the “Bonds”) and for
the issuance of $75,000,000 aggregate principal amount of the Bonds;
WHEREAS, the Company proposes to issue and deliver to the Administrative Agent,
for the benefit of the Lenders, the Bonds as collateral security for (and
through the Bonds the benefit of the Lien of the Indenture for) the Borrower
Obligations;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Company and the Administrative Agent hereby agree as follows:
ARTICLE 1
THE BONDS
SECTION 1.01.    Delivery of Bonds.
(a)    In order to provide the Bonds as collateral security for (and through the
Bonds the benefit of the Lien of the Indenture for) the Borrower Obligations
under the Credit Agreement as aforesaid, the Company hereby delivers to the
Administrative Agent the Bonds in the aggregate




--------------------------------------------------------------------------------





principal amount of $75,000,000, maturing on the Maturity Date and bearing
interest as provided in the Supplemental Indenture.
(b)    The Bonds are registered in the name of the Administrative Agent and
shall be owned and held by the Administrative Agent, subject to the provisions
of this Agreement, for the benefit of the Lenders, and the Company shall have no
interest therein. The Administrative Agent shall be entitled to exercise all
rights of bondholders under the Indenture with respect to the Bonds.
(c)    The Administrative Agent hereby acknowledges receipt of the Bonds.
SECTION 1.02.    Payments on the Bonds. Any payments received by the
Administrative Agent on account of the principal of or interest on the Bonds
shall be deemed to be and treated as payments of the Borrower Obligations to the
extent provided for and otherwise in accordance with the terms of the
Supplemental Indenture. Such payments shall be distributed by the Administrative
Agent to the Lenders in accordance with the provisions of the Credit Agreement
applicable to payments received by the Administrative Agent in respect of the
Borrower Obligations (and the Company hereby consents to such distributions).
ARTICLE II    
NO TRANSFER OF BONDS; SURRENDER OF BONDS
SECTION 2.01.    No Transfer of the Bonds. The Administrative Agent shall not
sell, assign or otherwise transfer any Bonds delivered to it under this
Agreement except to a successor Administrative Agent under the Credit Agreement
or the Company. The Company may take such actions as it shall deem necessary,
desirable or appropriate to effect compliance with such restrictions on
transfer, including the issuance of stop-transfer instructions to the Trustee or
any other transfer agent or security registrar under the Indenture.
SECTION 2.02.    Surrender of Bonds. The Administrative Agent shall forthwith
surrender to or upon the order of the Company all Bonds held by it to the
Trustee when all of the Borrower Obligations shall have been duly paid in full
in immediately available funds and the Credit Agreement (including, without
limitation, all Commitments thereunder) shall have been terminated.


ARTICLE III
GOVERNING LAW
SECTION 3.01.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE
OF LAW AND CONFLICTS OF LAW RULES).
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Administrative Agent have caused this
Agreement to be executed and delivered as of the date first above written.




TEXAS-NEW MEXICO POWER COMPANY


By: /s/ Terry R. Horn                
Name:      Terry R. Horn
Title: Vice President and Treasurer




JPMORGAN CHASE BANK, N.A., as Administrative Agent


By: ________________________________
Name:
Title:




Signature Page to
FMB Delivery Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Administrative Agent have caused this
Agreement to be executed and delivered as of the date first above written.




TEXAS-NEW MEXICO POWER COMPANY


By:                         
Name:     
Title:




JPMORGAN CHASE BANK, N.A., as Administrative Agent


By: /s/ Jennifer Fitzgerald            
Name: Jennifer Fitzgerald
Title:      Associate








Signature Page to
FMB Delivery Agreement

--------------------------------------------------------------------------------






EXHIBIT 1.1.2
THIRD SUPPLEMENTAL INDENTURE
[Attached]




Ex. 1.1.2

--------------------------------------------------------------------------------






Execution Version


04/30/2009 11:06 AM
SOS     
TEXAS SECRETARY OF STATE
256042470002


___________________________________________________________________________
___________________________________________________________________________


TEXAS-NEW MEXICO POWER COMPANY




to


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee


_______________________________________


THIRD SUPPLEMENTAL INDENTURE
dated as of April 30, 2009


Supplemental to the First Mortgage Indenture
dated as of March 23, 2009
(file no.: 09-0007931211)


Establishing a series of Securities designated


FIRST MORTGAGE BONDS, DUE 2011, SERIES 2009C






___________________________________________________________________________
___________________________________________________________________________




THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A UTILITY


THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS




--------------------------------------------------------------------------------





Address of Debtor:
Texas-New Mexico Power Company
Attention: Vice President and Treasurer
577 North Garden Ridge Boulevard
Lewisville, Texas 75067








Address of Secured Party:
The Bank of New York Mellon Trust Company, N.A., as Trustee
700 South Flower Street, Suite 500
Los Angeles, California 90017
Attention: Corporate Trust Administration
















--------------------------------------------------------------------------------






THIRD SUPPLEMENTAL INDENTURE, dated as of April 30, 2009, between TEXAS-NEW
MEXICO POWER COMPANY, a corporation organized and existing under the laws of the
State of Texas (hereinafter called the “Company”), and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., a national banking association organized and
existing under the laws of the United States, as Trustee under the Indenture
hereinafter referred to (hereinafter called the “Trustee”).


RECITALS OF THE COMPANY


WHEREAS, the Company has heretofore executed and delivered to the Trustee a
First Mortgage Indenture, dated as of March 23, 2009 (the “Original Indenture”),
providing for the issuance by the Company from time to time of its bonds, notes
or other evidence of indebtedness to be issued in one or more series of
Securities and to provide security for the payment of the principal of and
premium, if any, and interest, if any, on the Securities and the performance and
observance of the other obligations of the Company thereunder; and


WHEREAS, the Company has also heretofore executed and delivered to the Trustee a
First Supplemental Indenture, dated as of March 23, 2009, and a Second
Supplemental Indenture, dated as of March 25, 2009, each by and between the
Company and the Trustee, each providing for the establishment of the terms of a
series of Securities (the Original Indenture, as supplemented by said First
Supplemental Indenture and said Second Supplemental Indenture, the “Indenture”);
and


WHEREAS, the Company has entered into a Credit Agreement dated as of April 30,
2009 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) with the Lenders (as defined below) and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders, providing
for the making of certain financial accommodations thereunder, and pursuant to
such Credit Agreement the Company has agreed to issue to the Administrative
Agent (as defined below), as collateral security for the Borrower Obligations
(as defined below), a new series of Securities under the Indenture; and


WHEREAS, for such purposes the Company desires to issue a new series of
Securities, to be designated First Mortgage Bonds, due 2011, Series 2009C (the
“Collateral Bonds”), the Securities of which series are to be issued as
registered bonds without coupons and are to bear interest at the Interest Rate
(as defined below) and are to mature on the Maturity Date (as defined below);
and


WHEREAS, the Company, in the exercise of the power and authority conferred upon
and reserved to it under the provisions of the Indenture and pursuant to
appropriate resolutions of the Board of Directors, has duly determined to make,
execute and deliver to the Trustee this Third Supplemental Indenture to the
Indenture as permitted by Sections 2.01, 3.01 and 14.01 of the Original
Indenture in order to establish the form and terms of, and to provide for the
creation and issuance of, the Collateral Bonds under the Indenture in an initial
aggregate principal amount of $75,000,000; and




1

--------------------------------------------------------------------------------





WHEREAS, all things necessary to make the Collateral Bonds, when executed by the
Company and authenticated and delivered by the Trustee or any Authenticating
Agent and issued upon the terms and subject to the conditions hereinafter and in
the Indenture, the valid, binding and legal obligations of the Company and to
make this Third Supplemental Indenture a valid, binding and legal agreement of
the Company, have been done;


NOW, THEREFORE, THIS THIRD SUPPLEMENTAL INDENTURE WITNESSETH that, in order to
establish the terms of the Collateral Bonds and for and in consideration of the
premises and of the covenants contained in the Indenture and in this Third
Supplemental Indenture and for other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, intending to be legally bound,
it is mutually covenanted and agreed as follows:


ARTICLE ONE


DEFINITIONS
Section 1.01    Certain Definitions. Each capitalized term that is used herein
and is defined in the Original Indenture shall have the meaning specified in the
Original Indenture unless such term is otherwise defined herein. Unless the
context otherwise requires, any references to a “Section” refers to a Section of
this Third Supplemental Indenture.
The following terms have the meanings given to them in this Article One and, for
purposes of this Third Supplemental Indenture, such meanings shall supersede and
replace the meanings given them, if any, in the Indenture:
“Administrative Agent” has the meaning given it in the Credit Agreement.
“Borrower Obligations” has the meaning given it in the Credit Agreement.
“Business Day” has the meaning given it in the Credit Agreement.
“Collateral Bonds” has the meaning given it in the fourth recital.
“Commitment” has the meaning given it in the Credit Agreement.
“Company” has the meaning given it in the preamble.
“Credit Acceleration Event” means the acceleration of the Loans and any and all
other Borrower Obligations pursuant to Section 9.2(b) of the Credit Agreement.
“Credit Agreement” has the meaning given it in the third recital.
“Credit Notice” means a written notice from the Administrative Agent to the
Company (with a copy to a Responsible Officer of the Trustee at the Corporate
Trust Office of the Trustee) that states (i) that there has occurred a Credit
Repurchase Event and (ii) the Credit Repurchase Amount as of the related Credit
Repurchase Date.




2

--------------------------------------------------------------------------------





“Credit Repurchase Amount” has the meaning given it in Section 2.03(c).


“Credit Repurchase Date” means (i) the date of the occurrence of a Credit
Repurchase Event, or (ii) with respect to a Credit Acceleration Event (other
than a Credit Repurchase Event), the date fixed in a Credit Written Demand for
the Company’s satisfaction of a Credit Repurchase Requirement.
 
“Credit Repurchase Event” means the occurrence of an “Event of Default”, as such
term is defined in the Credit Agreement, under Section 9.1(e) of the Credit
Agreement.
 
“Credit Repurchase Requirement” has the meaning given it in Section 2.03(c).


“Credit Written Demand” means a written demand from the Administrative Agent to
the Company (with a copy to a Responsible Officer of the Trustee at the
Corporate Trust Office of the Trustee) that (i) states that there has occurred a
Credit Acceleration Event (other than a Credit Repurchase Event), (ii) demands
repurchase by the Company of Collateral Bonds pursuant to Section 2.03(c), (iii)
fixes a Credit Repurchase Date (which date must be at least three and no more
than ten Business Days following the date on which the Company receives the
related Credit Written Demand) and (iv) states the Credit Repurchase Amount as
of such Credit Repurchase Date.


“Indenture” has the meaning given it in the second recital.
“Interest Payment Date” means each date on which Borrower Obligations
constituting interest and/or fees are due and payable from time to time pursuant
to the Credit Agreement.
“Interest Rate” means a rate of interest per annum, adjusted as necessary, to
result in an interest payment equal to the aggregate amount of Borrower
Obligations constituting interest and/or fees due under the Credit Agreement on
the applicable Interest Payment Date.
“Lenders” has the meaning given it in the Credit Agreement.
“Loans” has the meaning given it in the Credit Agreement.
“Maturity” means the date on which all of the principal of the Collateral Bonds
becomes due and payable, whether at stated maturity, upon redemption or
acceleration or otherwise.
“Maturity Date” has the meaning given it in the Credit Agreement.
“Original Indenture” has the meaning given it in the first recital.
“Revolving Committed Amount” has the meaning given it in the Credit Agreement.
“Trustee” has the meaning given it in the preamble.




3

--------------------------------------------------------------------------------





ARTICLE TWO


TITLE, FORM AND TERMS OF THE COLLATERAL BONDS
Section 2.01    Title of the Collateral Bonds. This Third Supplemental Indenture
hereby creates a series of Securities designated as the “First Mortgage Bonds,
due 2011, Series 2009C” (which are referred to herein as the “Collateral Bonds”)
and the form thereof shall be substantially as set forth in Exhibit A hereto.
Such Collateral Bonds shall be executed, authenticated and delivered in
accordance with the provisions of, and, except as hereinafter provided, shall in
all respects be subject to all of the terms, conditions and covenants of the
Indenture as supplemented by this Third Supplemental Indenture. For purposes of
the Indenture, the Collateral Bonds shall constitute a single series of
Securities and may be issued in an unlimited aggregate principal amount (subject
to the limitations set forth in Article IV of the Indenture), although the
initial issuance, authentication and delivery of the Collateral Bonds shall be
in the aggregate principal amount of $75,000,000.
Section 2.02    Form and Terms of the Collateral Bonds.
(a)The form and terms of the Collateral Bonds pursuant to the authority granted
by this Third Supplemental Indenture in accordance with Sections 2.01 and 3.01
of the Original Indenture are set forth herein. The Collateral Bonds shall be
issued in registered form without coupons in the denominations of $1,000 and
integral multiples of $1,000, appropriately numbered and substantially in the
form set forth as Exhibit A hereto. The Collateral Bonds are to be issued to and
registered in the name of the Administrative Agent under the Credit Agreement,
and are issued as collateral security for any and all Borrower Obligations.
(b)The Collateral Bonds shall mature on the Maturity Date and shall bear
interest at the Interest Rate, payable on each Interest Payment Date. The
Collateral Bonds shall be payable as to principal and interest in any coin or
currency of the United States of America which at the time of payment is legal
tender for public and private debts and as otherwise provided for in the
Indenture.
(c)The obligation of the Company to pay the principal of and accrued interest on
the Collateral Bonds at or after the Maturity (x) shall be deemed to have been
satisfied and discharged in full in the event that all amounts then due in
respect of the Borrower Obligations shall have been paid in full in immediately
available funds or (y) shall be deemed to remain unsatisfied in an amount equal
to the aggregate amount then due in respect of the Borrower Obligations and
remaining unpaid (not in excess, however, of the amount otherwise then due in
respect of principal of and accrued interest on the Collateral Bonds). The
aggregate principal amount of the Collateral Bonds shall be reduced in amount
pursuant to Section 2.03 herein.
(d)The obligation of the Company to pay the accrued interest on the Collateral
Bonds on any Interest Payment Date prior to the Maturity (a) shall be deemed to
have been satisfied and discharged in full in the event that all amounts then
due in respect of the Borrower Obligations shall have been paid in full in
immediately available funds or (b) shall be deemed to remain unsatisfied in an
amount equal to the aggregate amount then due in respect of the


4

--------------------------------------------------------------------------------





Borrower Obligations and remaining unpaid (not in excess, however, of the amount
otherwise then due in respect of interest on the Collateral Bonds).
(e)The Trustee may at any time and all times conclusively presume that the
obligation of the Company to pay the principal of and interest on the Collateral
Bonds as the same shall have become due and payable shall have been fully
satisfied and discharged unless and until a Responsible Officer of the Trustee
shall have received at the Corporate Trust Office a written notice from the
Administrative Agent stating (A) that timely payment of principal and interest
on the Collateral Bonds has not been made, (B) that the Company is in arrears as
to the payments required to be made by it to the Administrative Agent pursuant
to the Credit Agreement and (C) the amount of the arrearage. This paragraph is
solely for the benefit of the Trustee.
Section 2.03    Redemption; Repurchase. (a) The Collateral Bonds are not
redeemable at the option of the Company.
(b)    A reduction in the Revolving Committed Amount in accordance with Section
2.1(d) of the Credit Agreement shall automatically reduce the aggregate
principal amount of the Collateral Bonds by the aggregate amount of such
reduction in the Revolving Committed Amount, upon surrender by the
Administrative Agent to the Trustee at the Corporate Trust Office of the Trustee
of Collateral Bonds in an aggregate principal amount equal to the reduction,
which surrender shall be a condition precedent to the reduction in the Revolving
Committed Amount and a condition precedent to the reduction of the aggregate
principal amount of the Collateral Bonds.
(c)    On a Credit Repurchase Date, the Company shall repurchase (the “Credit
Repurchase Requirement”) the Collateral Bonds (including all accrued and unpaid
interest on the Collateral Bonds) for a purchase price equal to the Borrower
Obligations (the “Credit Repurchase Amount”). On the Credit Repurchase Date, the
Company will deposit with the Trustee immediately available funds in an amount
equal to the Credit Repurchase Amount and the Trustee shall pay such amount as
soon as practicable after receipt thereof to the Administrative Agent. Payment
of a Credit Repurchase Amount equal to the Borrower Obligations as of the
applicable Credit Repurchase Date shall be deemed to satisfy and discharge in
full the principal of, and accrued and unpaid interest on, the Collateral Bonds.
(d)    The Company’s obligation to satisfy a Credit Repurchase Requirement shall
be mandatory upon the occurrence of a Credit Repurchase Event. Upon a Credit
Acceleration Event, the Administrative Agent may, at its option, deliver a
Credit Written Demand upon the Company’s receipt of which the Company’s
compliance with the Credit Repurchase Requirement shall be mandatory.
(e)    Following a Credit Repurchase Event, the Administrative Agent shall
promptly deliver to the Company a Credit Notice.
(f)    Any Collateral Bonds surrendered to the Trustee in connection with a
Credit Repurchase Requirement or in connection with a reduction in the Revolving
Committed Amount shall promptly be cancelled in accordance with Section 3.09 of
the Indenture.


5

--------------------------------------------------------------------------------





(g)    Any Collateral Bond which is to be repurchased only in part (or is
reduced in part, pursuant to a reduction in the Revolving Committed Amount)
shall be surrendered at a Place of Payment therefor (with, if the Company or the
Trustee so requires, due endorsement by, or a written instrument of transfer in
form satisfactory to the Company and the Trustee duly executed by, the Holder
thereof or his attorney duly authorized in writing), and the Company shall
execute, and the Trustee shall authenticate and deliver to the Holder of such
Collateral Bond, without service charge, a new Collateral Bond of any authorized
denomination as requested by such Holder and of like tenor and in aggregate
principal amount equal to and in exchange for the portion of the principal of
the Collateral Bond so surrendered that is not being repurchased or reduced.
Section 2.04    [Reserved].


Section 2.05    Restrictions on Transfer. The Collateral Bonds shall be issued
to and registered in the name of the Administrative Agent and shall not be
transferable by the Administrative Agent, except to (i) a successor
Administrative Agent appointed pursuant to the terms of Section 10.06 of the
Credit Agreement or (ii) the Company. The Company hereby instructs the Trustee
to so limit transfers requested by any Holder (other than the Company) of any
Collateral Bond.


Section 2.06    Sinking Fund. The Collateral Bonds are not subject to any
sinking fund.


Section 2.07    Surrender. The Administrative Agent shall surrender the
Collateral Bonds to the Trustee when all of the Borrower Obligations shall have
been duly paid in full in immediately available funds, and the Credit Agreement
(including, without limitation, all Commitments thereunder) shall have been
terminated, and the Trustee shall cancel such Collateral Bonds upon receipt
thereof.


ARTICLE THREE


ISSUANCE OF THE COLLATERAL BONDS


Section 3.01     Additional Collateral Bonds. The principal amount of the
Collateral Bonds which may be authenticated and delivered hereunder is not
limited, except as otherwise provided in Article IV of the Indenture.
Section 3.02     Authentication. The Collateral Bonds for the aggregate
principal amount of $75,000,000 may forthwith be executed by the Company and
delivered to the Trustee and shall be authenticated by the Trustee and delivered
(either before or after the filing or recording hereof) pursuant to or in
accordance with a Company Order, upon compliance by the Company with the
appropriate provisions and requirements of Articles III and IV of the Indenture.


ARTICLE FOUR


MISCELLANEOUS PROVISIONS




6

--------------------------------------------------------------------------------





Section 4.01    Utility and Transmitting Utility. The Company is a utility as
defined in Section 35.01 of the Texas Business and Commerce Code (the “TBCC”).
The Company intends to subject this Third Supplemental Indenture to the
requirements and benefits of Subchapter A of Chapter 35 of the TBCC. The
perfection and notice provided by this Third Supplemental Indenture under
Section 35.02 of the TBCC shall be effective from the date of deposit for filing
until the interest granted as security is released by the filing of a
termination statement, and no renewal, refilling or continuation statement shall
be required to continue such effectiveness.  The Company is also a transmitting
utility as defined in Section 9.102 of the Texas Uniform Commercial Code.  This
Third Supplemental Indenture shall remain effective as a financing statement
until a termination statement is filed, as provided in Section 9.515(f) of the
Texas Uniform Commercial Code.
Section 4.02     Ratification. The Indenture, as supplemented by this Third
Supplemental Indenture, is in all respects ratified and confirmed, and this
Third Supplemental Indenture shall be deemed part of the Indenture in the manner
and the extent herein and therein provided.


Section 4.03    Trustee. The Trustee hereby accepts the trust hereby declared
and provided, and agrees to perform the same upon the terms and conditions set
forth in the Indenture, as previously supplemented and amended, and as further
supplemented by this Third Supplemental Indenture, and upon the following terms
and conditions:


The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Third Supplemental Indenture or the due
execution hereof by the Company or for or in respect of the recitals contained
herein, all of which recitals are made by the Company solely.


Section 4.04     Governing Law. This Third Supplemental Indenture and the
Collateral Bonds shall be governed by and construed in accordance with the law
of the State of New York (including without limitation Section 5-1401 of the New
York General Obligations Law or any successor to such statute), except to the
extent that the Trust Indenture Act would be applicable were this Third
Supplemental Indenture qualified under the Trust Indenture Act and except to the
extent that the law of any other jurisdiction shall mandatorily govern the
creation, perfection, priority or enforcement of the Lien of the Indenture or
the exercise of remedies with respect to the Mortgaged Property.
Section 4.05     Counterparts. This Third Supplemental Indenture is an indenture
supplemental to the Indenture. This Third Supplemental Indenture may be
simultaneously executed in any number of counterparts, each of which when so
executed shall be deemed to be an original; but such counterparts shall together
constitute but one and the same instrument.
[signature page follows]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, said TEXAS-NEW MEXICO POWER COMPANY has caused this Third
Supplemental Indenture to be executed on its behalf, and said THE BANK OF NEW
YORK MELLON TRUST COMPANY, N.A., as Trustee as aforesaid, in evidence of its
acceptance of the trust hereby created, has caused this Third Supplemental
Indenture to be executed on its behalf, all on the 29 day of April, 2009, to be
effective as of the 30th day of April, 2009.


 
TEXAS-NEW MEXICO POWER COMPANY 


 
By:
/s/ Terry R. Horn
 
Name:
Terry R. Horn
 
Title:
Vice President and Treasurer





ACKNOWLEDGMENT:


STATE OF NEW MEXICO        §


§


COUNTY OF BERNALILLO    §




This instrument was acknowledged before me on this 29 day of April, 2009, by
Terry R. Horn, Vice President and Treasurer of TEXAS-NEW MEXICO POWER COMPANY, a
Texas corporation, on behalf of said corporation.






/s/ Corrine Brazfield    
Notary Public in and for the State of
New Mexico


COMMISSION EXPIRES: 12/1/11




S-1


[Signature Page to Third Supplemental Indenture, dated as of April 30, 2009, to
First Mortgage Indenture of Texas-New Mexico Power Company]



--------------------------------------------------------------------------------







 
THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee 


 
By:
/s/ Raymond Torres
 
 
Name: Raymond Torres
 
 
Title: Assistant Vice President





ACKNOWLEDGMENT:




STATE OF CALIFORNIA        §


§


COUNTY OF LOS ANGELES    §


This instrument was acknowledged before me on this 29th day of April, 2009, by
Raymond Torres, Vice President of THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., a national banking association, on behalf of said association.


   
/s/ Karen Yu    
Notary Public in and for the State of California




(SEAL)




S-2


[Signature Page to Third Supplemental Indenture, dated as of April 30, 2009, to
First Mortgage Indenture of Texas-New Mexico Power Company]



--------------------------------------------------------------------------------






Exhibit A
[FORM OF FIRST MORTGAGE BOND, DUE 2011, SERIES 2009C]


THIS SECURITY IS NOT TRANSFERABLE EXCEPT AS PERMITTED IN SECTION 2.05 OF THE
THIRD SUPPLEMENTAL INDENTURE.


TEXAS-NEW MEXICO POWER COMPANY


(Incorporated under the laws of the State of Texas)




First Mortgage Bond, due 2011, Series 2009C




No.                                                 $          




TEXAS-NEW MEXICO POWER COMPANY, a corporation organized and existing under the
laws of the State of Texas (the “Company”, which term shall include any
Successor Corporation under the Indenture (as defined on the reverse hereof)),
for value received, hereby promises to pay to                                ,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders under and as defined in the Credit Agreement, dated as of April 30,
2009, among the Company, the Lenders named therein and from time to time a party
thereto and the Administrative Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
or registered assigns, the principal sum of $75,000,000 or such lesser principal
amount as may result from permanent reductions in the aggregate principal amount
hereof pursuant to Section 2.03(b) or Section 2.03(c) of the Third Supplemental
Indenture (as defined on the reverse hereof), but not in excess, however, of
said $75,000,000 principal sum, on the Maturity Date, in any coin or currency of
the United States of America which at the time of payment is legal tender for
public and private debts, and to pay interest thereon at the Interest Rate in
like coin or currency from April 30, 2009, or from the most recent Interest
Payment Date to which interest is paid or provided for, payable on each Interest
Payment Date until the principal hereof is paid or duly made available for
payment on the Maturity Date, or, in the event of default in the payment of the
principal hereof, until the Company’s obligations with respect to the payment of
such principal shall be discharged as provided in the Indenture.


Principal of, premium (if any) and interest on this Collateral Bond are payable
at the corporate trust office or agency of the Trustee, in New York, New York,
as Paying Agent for the Company.


The provisions of this Collateral Bond are continued on the reverse hereof, and
such continued provisions shall for all purposes have the same effect as though
fully set forth at this place.




A-1

--------------------------------------------------------------------------------





This Collateral Bond shall not be entitled to any benefit under the Indenture or
any indenture supplemental thereto, or become valid or obligatory for any
purpose, until The Bank of New York Mellon Trust Company, N.A., the Trustee
under the Indenture, or a successor trustee thereto under the Indenture, shall
have signed the form of certificate endorsed hereon.


[signature page follows]








A-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, TEXAS-NEW MEXICO POWER COMPANY has caused the signature of
its duly authorized officer to be hereto affixed.


Dated: ____________






By:
TEXAS-NEW MEXICO POWER COMPANY
 
 
Name:
 
 
Title:











--------------------------------------------------------------------------------





CERTIFICATE OF AUTHENTICATION
This is one of the First Mortgage Bonds of the series designated therein
referred to in the within-mentioned Indenture, as supplemented by the Third
Supplemental Indenture.










By:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
 
 
Authorized Officer









--------------------------------------------------------------------------------






[FORM OF REVERSE OF FIRST MORTGAGE BOND, DUE 2011, SERIES 2009C]
This Security is one of a duly authorized issue of First Mortgage Bonds of the
Company (herein called the “First Mortgage Bonds”), unlimited in aggregate
principal amount, of the series hereinafter specified, all issued and to be
issued under and equally secured by an indenture, dated as of March 23, 2009,
executed by the Company and delivered to The Bank of New York Mellon Trust
Company, N.A. (herein called the “Trustee”) (said indenture being herein called
the “Indenture”), to which Indenture and all indentures supplemental thereto
(including the Third Supplemental Indenture hereinafter referred to) reference
is hereby made for a description of the properties mortgaged and pledged, the
nature and extent of the security, the rights of the registered owners of the
First Mortgage Bonds and of the Trustee in respect thereto, and the terms and
conditions upon which the First Mortgage Bonds are, and are to be, secured, and
for a statement of the respective rights, duties and immunities thereunder of
the Company, the Trustee and the Holders of the First Mortgage Bonds and of the
terms upon which the First Mortgage Bonds are, and are to be, authenticated and
delivered. To the extent permitted by, and as provided in, the Indenture,
modifications or alterations of the Indenture, or of any indenture supplemental
thereto, and of the rights and obligations of the Company and of the Holders of
the First Mortgage Bonds may be made, in certain cases without the consent of
the Holders, as set forth in Section 14.01 of the Indenture, and otherwise with
the consent of the Company by an affirmative vote of not less than a majority in
amount of the First Mortgage Bonds entitled to vote then outstanding, at a
meeting of Holders called and held as provided in the Indenture, and by an
affirmative vote of not less than a majority in amount of the First Mortgage
Bonds of any series entitled to vote then outstanding and affected by such
modifications or alterations, in case one or more but less than all of the
series of First Mortgage Bonds then outstanding under the Indenture are so
affected; provided, however, that no such modifications or alterations shall be
made which will affect the terms of payment of the principal of, or interest on,
this First Mortgage Bond, which are unconditional. The First Mortgage Bonds may
be issued in series, for various principal sums, may mature at different times,
may bear interest at different rates and may otherwise vary as provided in the
Indenture. This First Mortgage Bond is one of a series designated as “First
Mortgage Bonds, due 2011, Series 2009C” (herein called the “Collateral Bonds”)
of the Company, issued under and secured by the Indenture and described in an
indenture supplemental thereto (herein called the “Third Supplemental
Indenture”), dated as of April 30, 2009, executed by the Company and delivered
to the Trustee.
The Collateral Bonds are to be issued and delivered to the Administrative Agent
as collateral security for the Borrower Obligations.
The obligation of the Company to pay the principal of and accrued interest on
the Collateral Bonds at or after the Maturity (x) shall be deemed to have been
satisfied and discharged in full in the event that all amounts then due in
respect of the Borrower Obligations shall have been paid in full in immediately
available funds or (y) shall be deemed to remain unsatisfied in an amount equal
to the aggregate amount then due in respect of the Borrower Obligations and
remaining unpaid (not in excess, however, of the amount otherwise then due in
respect of principal of and accrued interest on the Collateral Bonds). The
aggregate principal amount of the Collateral Bonds shall be reduced in amount
pursuant to Section 2.03 herein.


A-4

--------------------------------------------------------------------------------





The obligation of the Company to pay the accrued interest on the Collateral
Bonds on any Interest Payment Date prior to the Maturity (a) shall be deemed to
have been satisfied and discharged in full in the event that all amounts then
due in respect of the Borrower Obligations shall have been paid in full in
immediately available funds or (b) shall be deemed to remain unsatisfied in an
amount equal to the aggregate amount then due in respect of the Borrower
Obligations and remaining unpaid (not in excess, however, of the amount
otherwise then due in respect of interest on the Collateral Bonds).
The Trustee may at any time and all times conclusively presume that the
obligation of the Company to pay the principal of and interest on the Collateral
Bonds as the same shall have become due and payable, shall have been fully
satisfied and discharged unless and until a Responsible Officer of the Trustee
shall have received at the Corporate Trust Office a written notice from the
Administrative Agent stating (A) that timely payment of principal and interest
on the Collateral Bonds has not been made, (B) that the Company is in arrears as
to the payments required to be made by it to the Administrative Agent pursuant
to the Credit Agreement and (C) the amount of the arrearage. This paragraph is
solely for the benefit of the Trustee.


This Collateral Bond is not redeemable at the option of the Company.
A reduction in the Revolving Committed Amount in accordance with Section 2.1(d)
of the Credit Agreement shall automatically reduce the aggregate principal
amount of the Collateral Bonds by the aggregate amount of such reduction in the
Revolving Committed Amount, upon surrender by the Administrative Agent to the
Trustee at the Corporate Trust Office of the Trustee of Collateral Bonds in an
aggregate principal amount equal to the reduction, which surrender shall be a
condition precedent to the reduction in the Revolving Committed Amount and a
condition precedent to the reduction of the aggregate principal amount of the
Collateral Bonds.
On a Credit Repurchase Date, the Company shall repurchase (the “Credit
Repurchase Requirement”) the Collateral Bonds (including all accrued and unpaid
interest on the Collateral Bonds) for a purchase price equal to the Borrower
Obligations (the “Credit Repurchase Amount”). On the Credit Repurchase Date, the
Company will deposit with the Trustee immediately available funds in an amount
equal to the Credit Repurchase Amount and the Trustee shall pay such amount as
soon as practicable after receipt thereof to the Administrative Agent.
Payment of a Credit Repurchase Amount equal to the Borrower Obligations as of
the applicable Credit Repurchase Date shall be deemed to satisfy and discharge
in full the principal of, and accrued and unpaid interest on, the Collateral
Bonds.
The Company’s obligation to satisfy a Credit Repurchase Requirement shall be
mandatory upon the occurrence of a Credit Repurchase Event. Upon a Credit
Acceleration Event, the Administrative Agent may, at its option, deliver a
Credit Written Demand, upon the Company’s receipt of which the Company’s
compliance with the Credit Repurchase Requirement shall be mandatory.
Any Collateral Bond which is to be repurchased only in part (or reduced in part,
pursuant to a reduction in the Revolving Committed Amount) shall be surrendered
at a Place of Payment


A-5

--------------------------------------------------------------------------------





therefor (with, if the Company or the Trustee so requires, due endorsement by,
or a written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or his attorney duly authorized in
writing), and the Company shall execute, and the Trustee shall authenticate and
deliver to the Holder of such Collateral Bond, without service charge, a new
Collateral Bond of any authorized denomination as requested by such Holder and
of like tenor and in aggregate principal amount equal to and in exchange for the
portion of the principal of the Collateral Bond so surrendered that is not being
repurchased or reduced.
In case an Event of Default shall occur, the principal of all the Collateral
Bonds at any such time outstanding under the Indenture may be declared or may
become due and payable, upon the conditions and in the manner and with the
effect provided in the Indenture. The Indenture provides that such declaration
may in certain events be waived by the Holders of a majority in principal amount
of the Collateral Bonds outstanding.


Except as set forth in Section 2.05 of the Third Supplemental Indenture, this
Collateral Bond is not transferable by the Holder thereof.


No recourse shall be had for the payment of the principal of, or the interest
on, this Collateral Bond, or for any claim based hereon or on the Indenture or
any indenture supplemental thereto, against any incorporator, or against any
stockholder, director or officer, past, present or future, of the Company, as
such, or of any predecessor or successor corporation, either directly or through
the Company or any such predecessor or successor corporation, whether for
amounts unpaid on stock subscriptions or by virtue of any constitution, statute
or rule of law, or by the enforcement of any assessment or penalty or otherwise,
all such liability, whether at common law, in equity, by any constitution,
statute or otherwise, of incorporators, stockholders, directors or officers
being released by every owner hereof by the acceptance of this Collateral Bond
and as part of the consideration for the issue hereof, and being likewise
released by the terms of the Indenture.


This Collateral Bond shall be governed by, and construed in accordance with, the
laws of the State of New York (including without limitation Section 5-1401 of
the New York General Obligations Law or any successor to such statute), except
to the extent that the Trust Indenture Act would be applicable were the Third
Supplemental Indenture qualified under the Trust Indenture Act and except to the
extent that the law of any other jurisdiction shall mandatorily govern the
creation, perfection, priority or enforcement of the Lien of the Indenture or
the exercise of remedies with respect to the Mortgaged Property.


The Administrative Agent shall surrender this Collateral Bond to the Trustee
when all of the Borrower Obligations shall have been duly paid in full in
immediately available funds, and the Credit Agreement (including, without
limitation, all Commitments thereunder) shall have been terminated, and the
Trustee shall cancel such Collateral Bonds upon receipt thereof.


All capitalized terms used but not defined in this Collateral Bond shall have
the meanings assigned to them in the Indenture or the Third Supplemental
Indenture, as applicable.




A-6

--------------------------------------------------------------------------------






Execution Version


________________________________________________________________________
________________________________________________________________________








TEXAS-NEW MEXICO POWER COMPANY




to


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee


_______________________________________


FIRST AMENDMENT,
dated as of December 16, 2010,
to the


Third Supplemental Indenture,
dated as of April 30, 2009


Supplemental to the First Mortgage Indenture,
dated as of March 23, 2009
(file no.: 09-0007931211)








________________________________________________________________________
________________________________________________________________________




THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A UTILITY


THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS






--------------------------------------------------------------------------------






FIRST AMENDMENT, dated December 16, 2010 (the “Amendment”), to the Third
Supplemental Indenture, dated as of April 30, 2009 (the “Third Supplemental
Indenture”), between TEXAS-NEW MEXICO POWER COMPANY, a corporation organized and
existing under the laws of the State of Texas (hereinafter called the
“Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national
banking association organized and existing under the laws of the United States,
as Trustee under the Indenture hereinafter referred to (hereinafter called the
“Trustee”).


RECITALS OF THE COMPANY


WHEREAS, the Company has heretofore executed and delivered to the Trustee a
First Mortgage Indenture, dated as of March 23, 2009 (the “Original Indenture”),
providing for the issuance by the Company from time to time of its bonds, notes
or other evidence of indebtedness to be issued in one or more series of
Securities and to provide security for the payment of the principal of and
premium, if any, and interest, if any, on the Securities and the performance and
observance of the other obligations of the Company thereunder; and


WHEREAS, the Company has also heretofore executed and delivered to the Trustee a
First Supplemental Indenture, dated as of March 23, 2009, a Second Supplemental
Indenture, dated as of March 25, 2009 and the Third Supplemental Indenture, each
by and between the Company and the Trustee, each providing for the establishment
of the terms of a series of Securities (the Original Indenture, as supplemented
by said First Supplemental Indenture, said Second Supplemental Indenture and
said Third Supplemental Indenture, the “Indenture”); and


WHEREAS, the Company entered into the Credit Agreement with the Lenders and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders, providing
for the making of certain financial accommodations thereunder, and pursuant to
such Credit Agreement the Company agreed to issue to the Administrative Agent,
as collateral security for the Borrower Obligations, the Collateral Bonds; and


WHEREAS; the Credit Agreement has been amended and restated as of December 16,
2010; and


WHEREAS, each Holder of the Collateral Bonds has given its consent to this
Amendment by Act of said Holders delivered to the Company and the Trustee in
accordance with Sections 1.07 and 14.02 of the Original Indenture; and


WHEREAS, the Company, in the exercise of the power and authority conferred upon
and reserved to it under the provisions of the Indenture and pursuant to
appropriate resolutions of the Board of Directors, has duly determined to make,
execute and deliver to the Trustee this Amendment to the Third Supplemental
Indenture to the Indenture as permitted by Section 14.02 of the Original
Indenture in order to amend the designation of the Collateral Bonds; and


1

--------------------------------------------------------------------------------





WHEREAS, all things necessary to make this Third Supplemental Indenture a valid,
binding and legal agreement of the Company, have been done;


NOW, THEREFORE, THIS AMENDMENT TO THE THIRD SUPPLEMENTAL INDENTURE WITNESSETH
that, in order to amend the designation of the Collateral Bonds and for and in
consideration of the premises and of the covenants contained in this Amendment
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, intending to be legally bound, it is mutually
covenanted and agreed as follows:


ARTICLE ONE


DEFINITIONS
Section 1.01    Certain Definitions. Each capitalized term that is used herein
and is defined in the Original Indenture or the Third Supplemental Indenture
shall have the meaning specified in the Original Indenture or the Third
Supplemental Indenture, as applicable, unless such term is otherwise defined
herein. Unless the context otherwise requires, any references to a “Section”
refers to a Section of this Amendment.
The meanings given to any terms in the Third Supplemental Indenture shall
supersede and replace the meanings given them, if any, in the Original
Indenture.


ARTICLE TWO


AMENDMENT


Section 2.01    Designation of Collateral Bonds. The first sentence of Section
2.01 of the Third Supplemental Indenture is hereby amended in its entirety to
read as follows: “This Third Supplemental Indenture hereby creates a series of
Securities designated as the ‘First Mortgage Bonds, Series 2009C’ (which are
referred to herein as the ‘Collateral Bonds’) and the form thereof shall be
substantially as set forth in Exhibit A hereto.” All references to the
designation of the Collateral Bonds in the Third Supplemental Indenture and
Exhibit A thereto as “First Mortgage Bonds, due 2011, Series 2009C” are hereby
amended to read as “First Mortgage Bonds, Series 2009C.”
Section 2.02    Form of Collateral Bonds. Exhibit A to the Third Supplemental
Indenture is hereby replaced in its entirety with Exhibit A to this Amendment.


ARTICLE THREE


EXCHANGE


Section 3.01    Exchange. On or after the date of this Amendment, any Holder may
surrender any Collateral Bond at a Place of Payment therefore, and the Company
shall execute, and the Trustee shall authenticate and deliver to the Holder of
such Collateral Bond, without service charge, a new Collateral Bond of any
authorized


2

--------------------------------------------------------------------------------





denomination as requested by such Holder and of like tenor and in aggregate
principal amount equal to and in exchange for the principal of the Collateral
Bond so surrendered. Any Collateral Bonds surrendered to the Trustee pursuant to
this Section shall promptly be cancelled in accordance with Section 3.09 of the
Original Indenture.


ARTICLE FOUR


MISCELLANEOUS PROVISIONS


Section 4.01    Ratification. The Indenture, as supplemented by this Amendment,
is in all respects ratified and confirmed, and this Amendment shall be deemed
part of the Indenture in the manner and the extent herein and therein provided.
 
Section 4.02    Trustee. The Trustee hereby accepts the trust hereby declared
and provided, and agrees to perform the same upon the terms and conditions set
forth in the Indenture, as previously supplemented and amended, and as further
supplemented by this Amendment, and upon the following terms and conditions:


The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Amendment or the due execution hereof by
the Company or for or in respect of the recitals contained herein, all of which
recitals are made by the Company solely.


Section 4.03    Governing Law. This Amendment shall be governed by and construed
in accordance with the law of the State of New York (including without
limitation Section 5-1401 of the New York General Obligations Law or any
successor to such statute), except to the extent that the Trust Indenture Act
would be applicable were this Third Supplemental Indenture qualified under the
Trust Indenture Act and except to the extent that the law of any other
jurisdiction shall mandatorily govern the creation, perfection, priority or
enforcement of the Lien of the Indenture or the exercise of remedies with
respect to the Mortgaged Property.
Section 4.04     Counterparts. This Amendment may be simultaneously executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original; but such counterparts shall together constitute but one and the
same instrument.
[signature page follows]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, said TEXAS-NEW MEXICO POWER COMPANY has caused this
Amendment to be executed on its behalf, and said THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee as aforesaid, has caused this Amendment to be
executed on its behalf, to be effective as of the 16th day of December, 2010.


 
TEXAS-NEW MEXICO POWER COMPANY 


 
By:
/s/ Terry R. Horn
 
Name:
Terry R. Horn
 
Title:
Vice President and Treasurer





ACKNOWLEDGMENT:


STATE OF NEW MEXICO        §
§
COUNTY OF BERNALILLO    §




This instrument was acknowledged before me on this 14th day of December, 2010,
by Terry R. Horn, Vice President and Treasurer of TEXAS-NEW MEXICO POWER
COMPANY, a Texas corporation, on behalf of said corporation.






/s/ G. Marcella Kercher            
Notary Public in and for the State of
New Mexico


Commission expires: 12/17/11


S-1


[Signature Page to the Amendment to
the Third Supplemental Indenture to the Original Indenture]

--------------------------------------------------------------------------------





 
THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee 


 
By:
/s/ Raymond Torres
 
 
Name: Raymond Torres
 
 
Title: Senior Associate







ACKNOWLEDGMENT:












STATE OF CALIFORNIA        )
)
COUNTY OF LOS ANGELES    )




On December 13, 2010 before me, Karen Yu, Notary Public, personally appeared
Raymond Torres, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.






/s/ Karen Yu                        (Seal)
Signature of Notary Public














S-2


[Signature Page to the Amendment to
the Third Supplemental Indenture to the Original Indenture]

--------------------------------------------------------------------------------






Exhibit A
 
[FORM OF FIRST MORTGAGE BOND, SERIES 2009C]


THIS SECURITY IS NOT TRANSFERABLE EXCEPT AS PERMITTED IN SECTION 2.05 OF THE
THIRD SUPPLEMENTAL INDENTURE.


 
TEXAS-NEW MEXICO POWER COMPANY
 


(Incorporated under the laws of the State of Texas)



 
First Mortgage Bond, Series 2009C




No.                                                                                                                                  $          




TEXAS-NEW MEXICO POWER COMPANY, a corporation organized and existing under the
laws of the State of Texas (the “Company”, which term shall include any
Successor Corporation under the Indenture (as defined on the reverse hereof)),
for value received, hereby promises to pay to                                ,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders under and as defined in the Credit Agreement, dated as of April 30,
2009, among the Company, the Lenders named therein and from time to time a party
thereto and the Administrative Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
or registered assigns, the principal sum of $75,000,000 or such lesser principal
amount as may result from permanent reductions in the aggregate principal amount
hereof pursuant to Section 2.03(b) or Section 2.03(c) of the Third Supplemental
Indenture (as defined on the reverse hereof), but not in excess, however, of
said $75,000,000 principal sum, on the Maturity Date, in any coin or currency of
the United States of America which at the time of payment is legal tender for
public and private debts, and to pay interest thereon at the Interest Rate in
like coin or currency from April 30, 2009, or from the most recent Interest
Payment Date to which interest is paid or provided for, payable on each Interest
Payment Date until the principal hereof is paid or duly made available for
payment on the Maturity Date, or, in the event of default in the payment of the
principal hereof, until the Company’s obligations with respect to the payment of
such principal shall be discharged as provided in the Indenture.




A-1

--------------------------------------------------------------------------------





Principal of, premium (if any) and interest on this Collateral Bond are payable
at the corporate trust office or agency of the Trustee, in New York, New York,
as Paying Agent for the Company.


The provisions of this Collateral Bond are continued on the reverse hereof, and
such continued provisions shall for all purposes have the same effect as though
fully set forth at this place.
 
This Collateral Bond shall not be entitled to any benefit under the Indenture or
any indenture supplemental thereto, or become valid or obligatory for any
purpose, until The Bank of New York Mellon Trust Company, N.A., the Trustee
under the Indenture, or a successor trustee thereto under the Indenture, shall
have signed the form of certificate endorsed hereon.


[signature page follows]


 


A-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, TEXAS-NEW MEXICO POWER COMPANY has caused the signature of
its duly authorized officer to be hereto affixed.


Dated: ____________
 
 
 
                                             By:
TEXAS-NEW MEXICO POWER COMPANY
 
__________________________________
 
 
Name:
 
 
Title:









 


A-3

--------------------------------------------------------------------------------







CERTIFICATE OF AUTHENTICATION
 
This is one of the First Mortgage Bonds of the series designated therein
referred to in the within-mentioned Indenture, as supplemented by the Third
Supplemental Indenture.


 
 
 
        By:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
 
 
___________________________________________
 
 
Authorized Signatory



























A-4

--------------------------------------------------------------------------------





[FORM OF REVERSE OF FIRST MORTGAGE BOND, SERIES 2009C]
 
This Security is one of a duly authorized issue of First Mortgage Bonds of the
Company (herein called the “First Mortgage Bonds”), unlimited in aggregate
principal amount, of the series hereinafter specified, all issued and to be
issued under and equally secured by an indenture, dated as of March 23, 2009,
executed by the Company and delivered to The Bank of New York Mellon Trust
Company, N.A. (herein called the “Trustee”) (said indenture being herein called
the “Indenture”), to which Indenture and all indentures supplemental thereto
(including the Third Supplemental Indenture hereinafter referred to) reference
is hereby made for a description of the properties mortgaged and pledged, the
nature and extent of the security, the rights of the registered owners of the
First Mortgage Bonds and of the Trustee in respect thereto, and the terms and
conditions upon which the First Mortgage Bonds are, and are to be, secured, and
for a statement of the respective rights, duties and immunities thereunder of
the Company, the Trustee and the Holders of the First Mortgage Bonds and of the
terms upon which the First Mortgage Bonds are, and are to be, authenticated and
delivered.  To the extent permitted by, and as provided in, the Indenture,
modifications or alterations of the Indenture, or of any indenture supplemental
thereto, and of the rights and obligations of the Company and of the Holders of
the First Mortgage Bonds may be made, in certain cases without the consent of
the Holders, as set forth in Section 14.01 of the Indenture, and otherwise with
the consent of the Company by an affirmative vote of not less than a majority in
amount of the First Mortgage Bonds entitled to vote then outstanding, at a
meeting of Holders called and held as provided in the Indenture, and by an
affirmative vote of not less than a majority in amount of the First Mortgage
Bonds of any series entitled to vote then outstanding and affected by such
modifications or alterations, in case one or more but less than all of the
series of First Mortgage Bonds then outstanding under the Indenture are so
affected; provided, however, that no such modifications or alterations shall be
made which will affect the terms of payment of the principal of, or interest on,
this First Mortgage Bond, which are unconditional. The First Mortgage Bonds may
be issued in series, for various principal sums, may mature at different times,
may bear interest at different rates and may otherwise vary as provided in the
Indenture. This First Mortgage Bond is one of a series designated as “First
Mortgage Bonds, Series 2009C” (herein called the “Collateral Bonds”) of the
Company, issued under and secured by the Indenture and described in an indenture
supplemental thereto (herein called the “Third Supplemental Indenture”), dated
as of April 30, 2009, executed by the Company and delivered to the Trustee.
 
The Collateral Bonds are to be issued and delivered to the Administrative Agent
as collateral security for the Borrower Obligations.
 
The obligation of the Company to pay the principal of and accrued interest on
the Collateral Bonds at or after the Maturity (x) shall be deemed to have been
satisfied and discharged in full in the event that all amounts then due in
respect of the Borrower Obligations shall have been paid in full in immediately
available funds or (y) shall be deemed to remain unsatisfied in an amount equal
to the aggregate amount then due in respect of the Borrower Obligations and
remaining unpaid (not in excess, however, of the


A-5

--------------------------------------------------------------------------------





amount otherwise then due in respect of principal of and accrued interest on the
Collateral Bonds).  The aggregate principal amount of the Collateral Bonds shall
be reduced in amount pursuant to Section 2.03 of the Third Supplemental
Indenture.
 
The obligation of the Company to pay the accrued interest on the Collateral
Bonds on any Interest Payment Date prior to the Maturity (a) shall be deemed to
have been satisfied and discharged in full in the event that all amounts then
due in respect of the Borrower Obligations shall have been paid in full in
immediately available funds or (b) shall be deemed to remain unsatisfied in an
amount equal to the aggregate amount then due in respect of the Borrower
Obligations and remaining unpaid (not in excess, however, of the amount
otherwise then due in respect of interest on the Collateral Bonds).
 
The Trustee may at any time and all times conclusively presume that the
obligation of the Company to pay the principal of and interest on the Collateral
Bonds as the same shall have become due and payable, shall have been fully
satisfied and discharged unless and until a Responsible Officer of the Trustee
shall have received at the Corporate Trust Office a written notice from the
Administrative Agent stating (A) that timely payment of principal and interest
on the Collateral Bonds has not been made, (B) that the Company is in arrears as
to the payments required to be made by it to the Administrative Agent pursuant
to the Credit Agreement and (C) the amount of the arrearage.  This paragraph is
solely for the benefit of the Trustee.
 
This Collateral Bond is not redeemable at the option of the Company.
 
A reduction in the Revolving Committed Amount in accordance with Section 2.1(d)
of the Credit Agreement shall automatically reduce the aggregate principal
amount of the Collateral Bonds by the aggregate amount of such reduction in the
Revolving Committed Amount, upon surrender by the Administrative Agent to the
Trustee at the Corporate Trust Office of the Trustee of Collateral Bonds in an
aggregate principal amount equal to the reduction, which surrender shall be a
condition precedent to the reduction in the Revolving Committed Amount and a
condition precedent to the reduction of the aggregate principal amount of the
Collateral Bonds.
 
On a Credit Repurchase Date, the Company shall repurchase (the “Credit
Repurchase Requirement”) the Collateral Bonds (including all accrued and unpaid
interest on the Collateral Bonds) for a purchase price equal to the Borrower
Obligations (the “Credit Repurchase Amount”).  On the Credit Repurchase Date,
the Company will deposit with the Trustee immediately available funds in an
amount equal to the Credit Repurchase Amount and the Trustee shall pay such
amount as soon as practicable after receipt thereof to the Administrative Agent.
 
Payment of a Credit Repurchase Amount equal to the Borrower Obligations as of
the applicable Credit Repurchase Date shall be deemed to satisfy and discharge
in full the principal of, and accrued and unpaid interest on, the Collateral
Bonds.
 


A-6

--------------------------------------------------------------------------------





The Company’s obligation to satisfy a Credit Repurchase Requirement shall be
mandatory upon the occurrence of a Credit Repurchase Event.  Upon a Credit
Acceleration Event, the Administrative Agent may, at its option, deliver a
Credit Written Demand, upon the Company’s receipt of which the Company’s
compliance with the Credit Repurchase Requirement shall be mandatory.
 
Any Collateral Bond which is to be repurchased only in part (or reduced in part,
pursuant to a reduction in the Revolving Committed Amount) shall be surrendered
at a Place of Payment therefor (with, if the Company or the Trustee so requires,
due endorsement by, or a written instrument of transfer in form satisfactory to
the Company and the Trustee duly executed by, the Holder thereof or his attorney
duly authorized in writing), and the Company shall execute, and the Trustee
shall authenticate and deliver to the Holder of such Collateral Bond, without
service charge, a new Collateral Bond of any authorized denomination as
requested by such Holder and of like tenor and in aggregate principal amount
equal to and in exchange for the portion of the principal of the Collateral Bond
so surrendered that is not being repurchased or reduced.
 
In case an Event of Default shall occur, the principal of all the Collateral
Bonds at any such time outstanding under the Indenture may be declared or may
become due and payable, upon the conditions and in the manner and with the
effect provided in the Indenture. The Indenture provides that such declaration
may in certain events be waived by the Holders of a majority in principal amount
of the Collateral Bonds outstanding.


Except as set forth in Section 2.05 of the Third Supplemental Indenture, this
Collateral Bond is not transferable by the Holder thereof.


No recourse shall be had for the payment of the principal of, or the interest
on, this Collateral Bond, or for any claim based hereon or on the Indenture or
any indenture supplemental thereto, against any incorporator, or against any
stockholder, director or officer, past, present or future, of the Company, as
such, or of any predecessor or successor corporation, either directly or through
the Company or any such predecessor or successor corporation, whether for
amounts unpaid on stock subscriptions or by virtue of any constitution, statute
or rule of law, or by the enforcement of any assessment or penalty or otherwise,
all such liability, whether at common law, in equity, by any constitution,
statute or otherwise, of incorporators, stockholders, directors or officers
being released by every owner hereof by the acceptance of this Collateral Bond
and as part of the consideration for the issue hereof, and being likewise
released by the terms of the Indenture.


This Collateral Bond shall be governed by, and construed in accordance with, the
laws of the State of New York (including without limitation Section 5-1401 of
the New York General Obligations Law or any successor to such statute), except
to the extent that the Trust Indenture Act would be applicable were the Third
Supplemental Indenture qualified under the Trust Indenture Act and except to the
extent that the law of any other jurisdiction shall mandatorily govern the
creation, perfection, priority or


A-7

--------------------------------------------------------------------------------





enforcement of the Lien of the Indenture or the exercise of remedies with
respect to the Mortgaged Property.


The Administrative Agent shall surrender this Collateral Bond to the Trustee
when all of the Borrower Obligations shall have been duly paid in full in
immediately available funds, and the Credit Agreement (including, without
limitation, all Commitments thereunder) shall have been terminated, and the
Trustee shall cancel such Collateral Bonds upon receipt thereof.


All capitalized terms used but not defined in this Collateral Bond shall have
the meanings assigned to them in the Indenture or the Third Supplemental
Indenture, as applicable.


























A-8

--------------------------------------------------------------------------------






EXHIBIT 2.1(b)
FORM OF
NOTICE OF REVOLVING BORROWING
TO:
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent

RE:
Third Amended and Restated Credit Agreement dated as of September 25, 2017 among
Texas-New Mexico Power Company (the “Borrower”), the Lenders identified therein
and KeyBank National Association, as Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”)

DATE:
__________________, 20__

1.    This Notice of Revolving Borrowing is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.


2.    Please be advised that the Borrower is requesting Revolving Loans on the
terms set forth below:
(a)
Principal amount of requested
 
 
 
Revolving Loans
 
$_________________
 
 
 
 
(b)
Date of requested Revolving Loans
 
__________________
 
 
 
 
(c)
Interest rate applicable to the
 
 
 
requested Revolving Loans:
 
 
 
 
 
 
 
(i)
________
 
Base Rate
 
 
 
 
 
(ii)
________
 
Adjusted Eurodollar Rate for an Interest Period
 
 
of:
 
 
 
 
 
 
 
 
________ one month
 
 
________ two months
 
 
________ three months
________ three months










3.
The representations and warranties made by the undersigned in any Credit
Document (other than the representation and warranties in Section 6.7(a) of the
Credit Agreement (but only with respect to clause (a) of the definition of
Material Adverse Effect) and Section 6.9 of the Credit Agreement) and, except
during any FMB Release Period, in the FMB Mortgage are true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) at and as if made on
the date of the requested Revolving Loans except to the extent they expressly
relate to an earlier date.





Ex. 2.1(b)-1



--------------------------------------------------------------------------------






4.
No Default or Event of Default exists or shall be continuing either prior to or
after giving effect to the Revolving Loans made pursuant to this Notice of
Revolving Borrowing.



5.
Subsequent to the funding of the requested Revolving Loan, the aggregate
principal amount of Revolving Loans outstanding plus the aggregate principal
amount of outstanding L/C Obligations plus the aggregate principal amount of
outstanding Swing Line Loans will be $_________________ which is less than or
equal to the then Revolving Committed Amount.













 
TEXAS-NEW MEXICO POWER COMPANY,
 
a Texas corporation
 
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________
 
 









Ex. 2.1(b)-2



--------------------------------------------------------------------------------






EXHIBIT 2. l (e)
FORM OF REVOLVING NOTE
Lender: _______________                        Date: [_________], 2017
FOR VALUE RECEIVED, Texas-New Mexico Power Company, a Texas corporation (the
“Borrower”), hereby promises to pay to the order of the Lender referenced above
(the “Lender”), at the Administrative Agent’s Office set forth in that certain
Third Amended and Restated Credit Agreement dated as of September 25, 2017 (as
amended, modified, extended or restated from time to time, the “Credit
Agreement”) among the Borrower, the Lenders party thereto (including the Lender)
and KeyBank National Association, as Administrative Agent (the “Administrative
Agent”) (or at such other place or places as the holder of this Note may
designate), the aggregate unpaid principal amount of the Revolving Loans made by
the Lender to the Borrower under the Credit Agreement, in lawful money and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each Revolving Loan made by the Lender to the Borrower, at such office, in like
money and funds, for the period commencing on the date of each such Revolving
Loan until each such Revolving Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement and evidences
Revolving Loans made by the Lender to the Borrower thereunder. Capitalized terms
used in this Note have the respective meanings assigned to them in the Credit
Agreement and the terms and conditions of the Credit Agreement are expressly
incorporated herein and made a part hereof.
The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loans evidenced by this Note upon the occurrence of certain events
(and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loans upon the terms and conditions specified therein.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable attorney fees.
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Revolving Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or under
this Note in respect of the Revolving Loans to be evidenced by this Note, and
each such recordation or endorsement shall be prima facie evidence of such
information, absent manifest error.
Except as permitted by Section 11.3(b) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF
LAW RULES).




Ex. 2.1(e)-1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
as of the date first above written.
 
TEXAS-NEW MEXICO POWER COMPANY
 
a Texas corporation
 
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________









Ex. 2.1(e)-2

--------------------------------------------------------------------------------






EXHIBIT 2.3
FORM OF
NOTICE OF CONTINUATION/CONVERSION
TO:
KeyBank National Association, as Administrative Agent

RE:
Third Amended and Restated Credit Agreement dated as of September 25, 2017 among
Texas-New Mexico Power Company, a Texas corporation (the “Borrower”), the
Lenders named therein and KeyBank National Association, as Administrative Agent
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”)

DATE:
___________________________________________________________________



1.
This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.



2.
Please be advised that the Borrower is requesting that a portion of the current
outstanding Revolving Loans advanced to it in the amount of $__________,
currently accruing interest at ___________, be extended or converted as of
______, 20__ at the interest rate option set forth in paragraph 3 below.



3.
The interest rate option applicable to the extension or conversion of all or
part of the existing Revolving Loans referenced above shall be:

a.
_________
 
the Base Rate
 
 
 
 
b.
_________
 
the Adjusted Eurodollar Rate for an Interest Period of:
 
 
 
 
 
 
 
________ one month
 
 
 
________ two months
 
 
 
________ three months
 
 
 
________ six months



As of the date hereof, no Default or Event of Default has occurred and is
continuing.


 
TEXAS-NEW MEXICO POWER COMPANY
 
a Texas corporation
 
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________





Ex. 2.3



--------------------------------------------------------------------------------






EXHIBIT 2.9


FORM OF SWING LINE NOTE






FOR VALUE RECEIVED, Texas-New Mexico Power Company, a Texas corporation (the
“Borrower”), hereby promises to pay to the order of KeyBank National Association
(the “Swing Line Lender”) and its registered assigns, at the office of KeyBank
National Association, as Administrative Agent (the “Administrative Agent”) under
that certain Third Amended and Restated Credit Agreement (as amended, modified,
extended or restated from time to time, the “Credit Agreement”) among the
Borrower, the Lenders party thereto (including the Swing Line Lender) and the
Administrative Agent, the principal amount of the Swing Line Sublimit (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Swing
Line Loans made by the Swing Line Lender to the Borrower under the Credit
Agreement), in lawful money and in immediately available funds, on the dates and
in the principal amounts provided in the Credit Agreement, and to pay interest
on the unpaid principal amount of each such Swing Line Loan, at such office, in
like money and funds, for the period commencing on the date of such Swing Line
Loan until such Swing Line Loan shall be paid in full, at the rates per annum
and on the dates provided in the Credit Agreement.


This Note is the Swing Line Note referred to in the Credit Agreement and
evidences the Swing Line Loans made by the Swing Line Lender thereunder. All
capitalized terms used in this Swing Line Note and not otherwise defined shall
have the meanings provided in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.


The Credit Agreement provides for the acceleration of the maturity of the Swing
Line Loans evidenced by this Swing Line Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of such Swing Line Loans upon the terms and conditions specified
therein. In the event this Swing Line Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorney fees.


The date, amount, type and interest rate of the Swing Line Loans made by the
Swing Line Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Swing Line Lender on its books;
provided that the failure of the Swing Line Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Credit Agreement or under this
Swing Line Note in respect of the Swing Line Loans to be evidenced by this Swing
Line Note, and each such recordation or endorsement shall be conclusive and
binding absent manifest error.


Except as permitted by Section 11.3(b) of the Credit Agreement, this Swing Line
Note may not be assigned by the Lender to any other Person.


THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAW RULES).


[signature page follows]


Ex. 2.9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be executed
as of the date first above written.




                        
 
TEXAS-NEW MEXICO POWER COMPANY
 
a Texas corporation
 
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________







Ex. 2.9

--------------------------------------------------------------------------------






EXHIBIT 2.9(d)


FORM OF NOTICE OF SWING LINE BORROWING




TO:        KeyBank National Association, as Administrative Agent


RE:
Third Amended and Restated Credit Agreement dated as of September 25, 2017 among
Texas-New Mexico Power Company, a Texas corporation (the “Borrower”), the
Lenders named therein and KeyBank National Association, as Administrative Agent
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”)



DATE:
________________________________________________________________________



1.    This Notice of Swing Line Borrowing is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings provided in the Credit Agreement.


2.    Please be advised that the Borrower is requesting a Swing Line Loan on the
terms set forth below:


(a)
Principal amount of requested
Swing Line Loan                $___________________



(b)
Date of requested Swing Line
Loan                         ____________________



(c)
Interest rate applicable to the

requested Swing Line Loan:


(i)    ________    Adjusted Base Rate


(ii)    ________    Adjusted LIBOR Market Index Rate


3.    Subsequent to the funding of the requested Swing Line Loan, the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations plus the aggregate principal
amount of outstanding Swing Line Loans will be $_____________, which is less
than or equal to the Revolving Committed Amount.


4.    Subsequent to the funding of the requested Swing Line Loan, the aggregate
amount of Swing Line Loans will be $______________, which is less than or equal
to the Swing Line Sublimit.


5.    The representations and warranties made by the undersigned in any Credit
Document (other than the representation and warranties in Section 6.7(a) of the
Credit Agreement (but only with respect to clause (a) of the definition of
Material Adverse Effect) and Section 6.9 of the Credit Agreement) and, except
during any FMB Release Period, in the FMB Mortgage are true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) at and as if made on
the date of the requested Loans except to the extent they expressly relate to an
earlier date.






Ex. 2.9(d)



--------------------------------------------------------------------------------






6.    No Default or Event of Default exists or shall be continuing either prior
to or after giving effect to the Swing Line Loans made pursuant to this Notice
of Swing Line Borrowing.




                        
 
TEXAS-NEW MEXICO POWER COMPANY
 
a Texas corporation
 
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________





Ex. 2.9(d)



--------------------------------------------------------------------------------






EXHIBIT 3.13


U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of September 25, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Texas-New Mexico Power Company
(the “Borrower”), the Lenders named therein and KeyBank National Association, as
administrative agent (in such capacity, the “Administrative Agent”).


Pursuant to the provisions of Section 3.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E (as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By:______________________________________
Name:
Title:


Date: __________, 20[__]




Ex. 3.13



--------------------------------------------------------------------------------






EXHIBIT 7. l(c)
FORM OF
COMPLIANCE CERTIFICATE
TO:
KeyBank National Association, as Administrative Agent

RE:
Third Amended and Restated Credit Agreement dated as of September 25, 2017 among
Texas-New Mexico Power Company, a Texas corporation (the “Borrower”), the
Lenders named therein and KeyBank National Association, as Administrative Agent
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”)

DATE:
____________________________________________________________________



Pursuant to the terms of the Credit Agreement, I, ______________, a Financial
Officer of the Borrower, hereby certify on behalf of the Borrower that, as of
the quarter ending ___________, 20__, the statements below are accurate and
complete in all respects (all capitalized terms used below shall have the
meanings set forth in the Credit Agreement):
a.    Attached hereto as Schedule 1 are calculations (calculated as of the date
of the financial statements referred to in paragraph c. below) demonstrating
compliance by the Borrower with the financial covenant contained in Section 7.2
of the Credit Agreement.
b.    No Default or Event of Default exists under the Credit Agreement, except
as indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.
c.    The quarterly/annual financial statements for the fiscal quarter/year
ended __________, 20__ which accompany this certificate fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from normal year-end audit adjustments and except that the quarterly financial
statements have fewer footnotes than annual statements.


 
TEXAS-NEW MEXICO POWER COMPANY
 
a Texas corporation
 
 
 
 
 
By:________________________________
 
Name:______________________________
 
Title:_______________________________
 
 



Ex. 7.1(c)-1

--------------------------------------------------------------------------------






SCHEDULE 1
TO EXHIBIT 7.1(c)
FINANCIAL COVENANT CALCULATIONS


A.Debt Capitalization
1.    Consolidated Indebtedness of the Borrower (in thousands)
$________________
2.    Consolidated Capitalization of the Borrower (in thousands)
$________________
3.    Debt to Capitalization Ratio (Line A1 ÷ A2)
___________ to 1.0
Maximum Permitted   
0.65 to 1.0









Ex. 7.1(c)-2



--------------------------------------------------------------------------------






EXHIBIT 11.3(b)
FORM OF
ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
____________ (the “Assignor”) and ________________ (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Third Amended and Restated Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Schedule 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any Letters of Credit included in
such facilities) and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1. Assignor:
 
______________________________
 
 
 
 
 
2. Assignee:
 
______________________________
 
 
 
and is an Affiliate/Approved Fund of
 
 
 
 
 
3. Borrower:
 
Texas-New Mexico Power Company
 
 
 
4. Administrative Agent:
 
KeyBank National Association as the Administrative Agent under the Credit
Agreement
 
 
 









Ex. 11.3(b)-1



--------------------------------------------------------------------------------






5. Credit Agreement:
 
Third Amended and Restated Credit Agreement dated as of September 25, 2017 among
the Borrower, the Lenders party thereto and the Administrative Agent.
 
 
 
 
 
6. Assigned Interest:
 
 
 



Aggregate Amount of
Commitment/Loans for
all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned of Commitment/Loans
$
$
 
%



7.    After giving effect to the foregoing assignment, the Assignor and the
Assignee shall have the following Commitments, Pro Rata Shares and outstanding
Loans and Participation Interests:
 
Commitments
Pro Rata Share
Outstanding
Loans
Participation Interests in Letters of Credit
Assignor
 
 
 
 
Assignee
 
 
 
 
 
 
 
 
 

8.    Trade Date:         _____________
Effective Date: ______________, 20__




Ex. 11.3(b)-2



--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
Consented to and Accepted if applicable:
 
 
 
KEYBANK NATIONAL ASSOCIATION,
 
as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
Consented to if applicable:
 
 
 
TEXAS-NEW MEXICO POWER COMPANY
 
 
 
By:
 
 
Name:
 
 
Title:
 
 











Ex. 11.3(b)-3



--------------------------------------------------------------------------------






SCHEDULE 1
TO EXHIBIT 11.3(b)
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
Agreement or statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a foreign lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and






Ex. 11.3(b)-5



--------------------------------------------------------------------------------





Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.






Ex. 11.3(b)-6

